Exhibit 10.3

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

ARCHSTONE RESIDUAL JV, LLC

 

by and between

 

AVB DEVELOPMENT TRANSACTIONS, INC.

 

and

 

EQR-RESIDUAL JV MEMBER, LLC

 

FEBRUARY 27, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

IN GENERAL

1

 

 

Section 1.1

Name

1

Section 1.2

Formation of Limited Liability Company

2

Section 1.3

Agreement; Inconsistencies with Act

2

Section 1.4

Principal Place of Business

2

Section 1.5

Registered Office and Registered Agent

2

Section 1.6

Term

2

Section 1.7

Permitted Businesses

2

Section 1.8

Qualification in Other Jurisdictions; Ongoing Organizational Maintenance

4

Section 1.9

Rules of Construction

4

Section 1.10

Title to Company Assets

5

 

 

ARTICLE II

DEFINITIONS

5

 

 

Section 2.1

Defined Terms

5

 

 

ARTICLE III

MEMBERS; MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; GUARANTEES

20

 

 

Section 3.1

One Class of Members

20

Section 3.2

Members of the Company

20

Section 3.3

Capital Contributions and Capital Accounts

20

Section 3.4

Failure to Contribute Capital

21

Section 3.5

Parent Guaranties Delivered to the Members

23

Section 3.6

Parent Guaranties delivered to Third Parties

23

Section 3.7

Members as Creditors

25

Section 3.8

No Right of Withdrawal or Resignation

25

Section 3.9

Limited Liability

25

Section 3.10

No Third Party Rights

25

 

 

ARTICLE IV

MANAGEMENT AND CONTROL OF THE ARCHSTONE RESIDUAL ASSETS, THE ARCHSTONE ASSUMED
LIABILITIES, THE ARCHSTONE SUBSIDIARIES AND THE BUSINESS

26

 

 

Section 4.1

Management Committee

26

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.2

Designated Managers; Officers; Transition Team

28

Section 4.3

Major Decisions

30

Section 4.4

Budgets and Business Plans

36

Section 4.5

Implementation of Approved Business Plans by the Designated Managers

37

Section 4.6

Reserves — General

37

Section 4.7

Contracts With Contracting Members; Management Agreements

38

Section 4.8

Limited Liability of Management Committee Representatives, Transition Team
Members and Designated Managers

39

Section 4.9

Standard of Care of Management Committee Representatives, Transition Team
Members and Designated Managers

39

Section 4.10

Transactions between the Company and an Interested Management Committee
Representative or Designated Manager

39

Section 4.11

Bank Accounts

40

Section 4.12

Reimbursement of Expenses; Compensation

40

Section 4.13

Reliance by Third Parties

41

Section 4.14

Authorization of the Transactions under the Purchase Agreement and Related
Transactions

41

Section 4.15

Administration of Claims related to Assumed Archstone Liabilities

42

 

 

ARTICLE V

TAXES, ALLOCATIONS AND DISTRIBUTIONS

44

 

 

Section 5.1

Allocations and Tax Provisions

44

Section 5.2

Distributions

44

Section 5.3

Withholding

44

 

 

ARTICLE VI

ACCOUNTING, RECORDS AND REPORTING

45

 

 

Section 6.1

Accounting and Records

45

Section 6.2

Access to Accounting and Other Records

45

Section 6.3

Required Reports

46

Section 6.4

Tax Returns

47

Section 6.5

Tax Matters Partner

47

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VII

INDEMNIFICATION, INSURANCE AND EXCULPATION

48

 

 

Section 7.1

Indemnification

48

Section 7.2

Procedures; Survival

49

Section 7.3

Insurance

49

Section 7.4

Rights to Rely on Legal Counsel, Accountants

49

 

 

ARTICLE VIII

TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF ADDITIONAL MEMBERS

50

 

 

Section 8.1

Transfer or Assignment of Membership or Manager Interests

50

Section 8.2

Conditions to Transfer by Member

50

Section 8.3

Permitted Transfers

50

Section 8.4

Transfer of Interests in Equity Residential, ERP or AVB

50

Section 8.5

Unauthorized Transfers Void

51

Section 8.6

Admission of Substitute Member; Liabilities

52

Section 8.7

Admission of Additional Members

52

 

 

ARTICLE IX

SPECIAL RIGHTS AND OBLIGATIONS OF MEMBERS AND THE COMPANY

52

 

 

Section 9.1

Land Options

52

Section 9.2

Archstone Real Estate Assets and Certain Archstone Non-Real Estate Assets

53

Section 9.3

Other Business Activities of the Members

57

Section 9.4

Indemnification Claims Under Purchase Agreement

57

Section 9.5

Assumed Archstone Liabilities and Archstone Claims

58

Section 9.6

Employees; Transition Plan

58

Section 9.7

Office Leases

58

Section 9.8

Opportunity in Connection with the Acquisition of Outside Partners’ Interests

59

Section 9.9

Archstone Foundation

63

Section 9.10

Election of AVB Member or ERP Member to Perform Services for AVB Properties or
EQR Properties

63

 

 

ARTICLE X

DISSOLUTION AND LIQUIDATION OF THE COMPANY

64

 

 

Section 10.1

Events Causing Dissolution

64

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.2

Liquidation and Winding Up

64

 

 

ARTICLE XI

REPRESENTATIONS AND WARRANTIES

65

 

 

Section 11.1

Representations and Warranties of ERP Member

65

Section 11.2

Representations and Warranties of AVB Member

66

 

 

ARTICLE XII

MISCELLANEOUS

67

 

 

Section 12.1

Complete Agreement

67

Section 12.2

Governing Law; Venue

67

Section 12.3

No Assignment; Binding Effect

67

Section 12.4

Severability

68

Section 12.5

No Partition

68

Section 12.6

Multiple Counterparts

68

Section 12.7

Additional Documents and Acts

68

Section 12.8

TRS Compliance

68

Section 12.9

Amendments

68

Section 12.10

No Waiver

69

Section 12.11

Time Periods

69

Section 12.12

Notices

69

Section 12.13

Dispute Resolution; Mediation

69

Section 12.14

Specific Performance

71

Section 12.15

No Third Party Beneficiary

71

Section 12.16

Waiver of Jury Trial

71

Section 12.17

Cumulative Remedies

71

Section 12.18

Exhibits and Schedules

71

Section 12.19

Interpretation

71

Section 12.20

Survival

72

Section 12.21

Attorneys’ Fees

72

Section 12.22

Confidentiality

72

 

iv

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

 

This Limited Liability Company Agreement (this “Agreement”) is made and entered
into as of February 27, 2013 (the “Effective Date”) between AVB Development
Transactions, Inc., a Maryland corporation (“AVB Member”), and EQR-Residual JV
Member, LLC, a Delaware limited liability company (“ERP Member”).

 

R E C I T A L S

 

A.                                    WHEREAS, AVB (as such term and any other
capitalized term used in this Agreement is defined in Article II), Equity
Residential and ERP have entered into the Purchase Agreement with Seller,
pursuant to which they have agreed to acquire certain assets of Enterprise from
Seller; and

 

B.                                    WHEREAS, AVB, Equity Residential and ERP
have entered into the Buyers Agreement, which sets forth certain understandings
among AVB, Equity Residential and ERP concerning the acquisition of the assets
of Enterprise pursuant to the Purchase Agreement; and

 

C.                                    WHEREAS, the Buyers Agreement provides for
the formation of a joint venture (referred to therein as “Archstone Residual
JV”) and attaches a term sheet setting forth the terms applicable to the
governance of such joint venture (referred to therein as the “Archstone Residual
JV Term Sheet”) which are to be set forth in a definitive joint venture
agreement (referred to therein as the “Definitive Archstone Residual JV
Agreement”); and

 

D.                                    WHEREAS, AVB Member is a wholly-owned
subsidiary of AVB and ERP Member is a wholly-owned subsidiary of ERP; and

 

E.                                     WHEREAS, AVB Member and ERP Member desire
to form the Company and to set forth in this Agreement the definitive terms for
the governance of the Company, in furtherance of the provisions of the Buyers
Agreement calling for the formation of Archstone Residual JV and the execution
and delivery of the Definitive Archstone Residual JV Agreement consistent with
the Archstone Residual JV Term Sheet.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, AVB Member and ERP Member hereby agree as
follows:

 

ARTICLE I

 

IN GENERAL

 

Section 1.1                                   Name.

 

The name of the limited liability company is Archstone Residual JV, LLC (the
“Company”).

 

1

--------------------------------------------------------------------------------


 

Section 1.2                                   Formation of Limited Liability
Company.

 

The Company was duly formed upon the filing of a certificate of formation of the
Company with the Secretary of State of the State of Delaware on February 15,
2013, which certificate sets forth the information required by Section 18-201 of
the Delaware Limited Liability Company Act (the “Certificate of Formation”). 
Michelle La Pelle, as an “authorized person” within the meaning of the Act, has
executed, delivered and filed the Certificate of Formation of the Company with
the Secretary of State of the State of Delaware, such execution, delivery and
filing being hereby ratified and approved by the Members.  Upon the filing of
the Certificate of Formation with the Secretary of State of the State of
Delaware, such person’s powers as an “authorized person” ceased.

 

Section 1.3                                   Agreement; Inconsistencies with
Act.

 

(a)                                 This Agreement constitutes the “limited
liability company agreement” of the Company within the meaning of the Act.

 

(b)                                 This Agreement shall govern the relationship
of the Members, except to the extent a provision of this Agreement is expressly
prohibited under the Act.  If any provision of this Agreement is prohibited
under the Act, this Agreement shall be considered amended to the least degree
possible in order to make such provision effective under the Act.

 

Section 1.4                                   Principal Place of Business.

 

The principal place of business of the Company shall be c/o Equity Residential,
Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606.  The Company may
locate its place of business at any other place or places as may be Approved by
the Members from time to time.

 

Section 1.5                                   Registered Office and Registered
Agent.

 

The Company’s initial registered office shall be at the office of its registered
agent at 1209 Orange Street, Wilmington, Delaware 19801, and the name of its
initial registered agent is The Corporation Trust Company.  The registered
office and registered agent may be changed with the Approval of the Members from
time to time by filing the address of the new registered office and/or the name
of the new registered agent with the Secretary of State of the State of Delaware
pursuant to the Act.

 

Section 1.6                                   Term.

 

The term of existence of the Company (the “Term”) shall continue until the
Company is terminated, dissolved or liquidated in accordance with this Agreement
and the Act.

 

Section 1.7                                   Permitted Businesses.

 

(a)                                 The business of the Company shall be: (i) to
acquire (in accordance with the Purchase Agreement and the Buyers Agreement),
own, manage, operate, improve, develop, sell and otherwise deal with the
Archstone Residual Assets, and any other assets that may, from time to time, be
acquired by the Company pursuant to this Agreement, directly or through
Subsidiary

 

2

--------------------------------------------------------------------------------


 

Entities; (ii) to incur, assume, pay, perform, discharge, satisfy, settle or
otherwise resolve the Assumed Archstone Liabilities and any other liabilities
that may, from time to time, be incurred by the Company pursuant to this
Agreement, directly or through Subsidiary Entities; and (iii) to do all other
lawful acts and things as may be necessary, desirable, expedient, convenient for
or incidental to the furtherance and accomplishment of the foregoing objectives
and purposes and for the protection and benefit of the Company.  The Company
shall not engage in any other business without the Approval of the Members.

 

(b)                                 In connection with the Company’s business,
the Company shall have the power and authority, subject to any Approval of the
Members or Approval of the Management Committee required under this Agreement:

 

(i)                               to acquire, hold and dispose of any real or
personal property;

 

(ii)                            to borrow money from banks, other lending
institutions, Members, or Affiliates of Members, and in connection therewith, to
hypothecate, encumber and grant security interests in the assets of the Company
to secure repayment of the borrowed sums;

 

(iii)                         to purchase liability and other insurance to
protect the Company’s property and business and to protect the assets of the
Members and Management Committee Representatives;

 

(iv)                        to invest any Company funds temporarily (by way of
example but not limitation) in demand deposits, money-market mutual funds,
short-term governmental obligations, commercial paper or other investments;

 

(v)                           to sell or otherwise dispose of any, all or
substantially all of the assets of the Company;

 

(vi)                        to execute all instruments and documents, including,
without limitation, checks; drafts; notes and other negotiable instruments;
mortgages or deeds of trust; security agreements; financing statements;
documents providing for the acquisition, mortgage or disposition of the
Company’s property; assignments; bills of sale; leases; contracts; partnership
agreements, operating agreements of other limited liability companies; and any
other instruments or documents necessary to conduct the business of the Company;

 

(vii)                     to employ accountants, legal counsel, managing agents
or other experts to perform services for the Company and to compensate them from
Company funds;

 

(viii)                  to enter into any and all other agreements, with any
other Person as may be necessary or appropriate to the conduct of the Company’s
business; and

 

(ix)                        to do and perform all other acts as may be necessary
or appropriate to the conduct of the Company’s business.

 

(c)                                  In connection with the formation of the
Company and the execution of this Agreement, on or prior to the date hereof, the
Company acquired the interests in certain Subsidiary Entities certain of which
may be reflected on the organizational chart that is or may

 

3

--------------------------------------------------------------------------------


 

hereafter be attached hereto as Schedule A, and the Members hereby authorize ERP
Member as the applicable Designated Manager to execute such documents and
instruments, deliver such notices, make such filings and take such other acts as
it may consider to be necessary to reflect in any official records in accordance
with applicable legal requirements the acquisition by the Company of ownership
or control over such Subsidiary Entities or otherwise further to effectuate the
acquisition by the Company of ownership or control over such Subsidiary
Entities.

 

Section 1.8                                   Qualification in Other
Jurisdictions; Ongoing Organizational Maintenance.

 

ERP Member as the applicable Designated Manager is authorized to cause the
Company to be qualified or registered as required under applicable laws in any
jurisdiction in which the Company transacts business and to execute, deliver and
file any certificates and documents necessary to effect such qualification or
registration.  ERP Member as the applicable Designated Manager is authorized to
cause the Company to comply with all applicable requirements of the State of
Delaware for the filing of annual statements with the Secretary of State of the
State of Delaware, and shall be responsible for the maintenance of minute books
and the organizational documents of the Company.

 

Section 1.9                                   Rules of Construction.

 

The following rules of construction shall apply to this Agreement:

 

(a)                                 Unless otherwise specifically and expressly
limited in the context, any reference herein to a decision, determination, act,
action, exercise of a right, power or privilege, or other procedure by a Member,
Transition Team member or Management Committee Representative shall mean and
refer to the decision, determination, act, action, exercise of a right, power,
privilege, or other procedure by the Member, Transition Team member or
Management Committee Representative in its sole and absolute discretion acting
in the best interests of such Member (or, in the case of a Management Committee
Representative or Transition Team member, the best interests of the Member which
appointed such Management Committee Representative or Transition Team member)
and not as a fiduciary for the Company or the other Member.

 

(b)                                 All references in this Agreement to
“Dollars” as a unit of currency shall be deemed a reference to United States
dollars and United States currency.

 

(c)                                  Unless explicitly stated to the contrary,
the term “includes”, “including” and other expressions of inclusion shall be
construed in each instance to mean “includes without limitation”, “including but
not limited to” or other phraseology denoting the non-exclusive nature of the
item to which reference is being made.

 

(d)                                 The Members acknowledge that, as identified
pursuant to express statements that appear on the face or cover page of certain
schedules attached to this Agreement, certain schedules attached to this
Agreement are incomplete or have been left blank.  In such cases, the references
to such schedule in this Agreement shall be disregarded (except for the
provisions which are included in such schedule as attached hereto on the date
hereof) unless and until the Management Committee or Members Approve the form of
the complete, final form of the schedule that is to be considered so referenced
herein.

 

4

--------------------------------------------------------------------------------


 

Section 1.10                            Title to Company Assets.

 

All Company assets, whether real or personal, tangible or intangible, shall be
deemed to be owned by the Company as an entity, and no Member, individually,
shall have any direct ownership interest in such property.

 

ARTICLE II

 

DEFINITIONS

 

Section 2.1                                   Defined Terms.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Accountants” means the independent certified public accountants Approved by the
Members and engaged from time to time by the Company for purposes of reviewing
or auditing the Company’s financial statements and performing such other
services as are required to be performed by the Accountants by this Agreement.

 

“Act” means the Delaware Limited Liability Company Act, as amended or superseded
from time to time.

 

“Additional Capital Requested Amount” has the meaning set forth in
Section 3.3(b).

 

“Adjusted Asset Value” means, with respect to any asset of the Company, such
adjusted basis of such asset for federal income tax purposes, except as follows:

 

(i)                               The Adjusted Asset Value of any asset
contributed to the Company by a Member shall be the gross fair market value of
such asset as determined jointly by the Management Committee and the
contributing Member, in their joint and reasonable discretion.

 

(ii)                            If the Management Committee reasonably
determines that an adjustment is necessary or appropriate to reflect the
relative Proportionate Shares of the Members in the Company, the Adjusted Asset
Values of all Company assets shall be adjusted to equal their gross fair market
value, as determined by the Management Committee, taking Section 7701(g) of the
Code into account, as of the following times:  (a) a Capital Contribution (other
than a de minimis capital contribution) to the Company by a new or existing
Member; (b) any distribution by the Company to an Member of more than a de
minimis amount of Company property (other than cash); (c) any distribution by
the Company to an Member of more than a de minimis amount of cash in connection
with the redemption of all or a portion of a Member’s Membership Interest in the
Company; and (d) at such other times as the Management Committee reasonably
determines necessary or advisable in order to comply with Treasury Regulations
Sections 1.704-1(b) and 1.704-2.

 

(iii)                         The Adjusted Asset Values of Company property
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Section 734(b) or 743(b) of the Code, but only
to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Section 1.704-1(b)(2)(iv)(m) of the Treasury

 

5

--------------------------------------------------------------------------------


 

Regulations; provided, however, that Adjusted Asset Values shall not be adjusted
pursuant to this paragraph to the extent that the Management Committee
reasonably determines that an adjustment pursuant to paragraph (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (iii).

 

(iv)                        The Adjusted Asset Value of an asset shall be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Profits and Losses.

 

Any determination to be made by the Management Committee pursuant to this
definition shall be made with the Approval of the Management Committee.

 

“Adjusted Capital Account” means, with respect to any Member, such Member’s
Capital Account as of the end of the relevant Fiscal Year, after giving effect
to the following adjustments:  (i) credit to such Capital Account any amounts
which such Member is obligated or treated as obligated to restore with respect
to any deficit balance in such Capital Account pursuant to
Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations, or is deemed to be
obligated to restore with respect to any deficit balance pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Treasury Regulations; and (ii) debit to such Capital Account the items described
in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).  The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall be
interpreted consistently therewith.

 

“Affiliate” or “Affiliated” means, with respect to any Person, (i) any Person
who directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person, or (ii) any Person
in which such Person has, directly or indirectly, a twenty five percent (25%) or
more ownership or beneficial interests.  A Person shall be deemed to control a
Person if it owns, directly or indirectly, at least twenty five percent (25%) of
the ownership interest in such Person or otherwise has the power to direct the
management, operations or business of such Person.  Notwithstanding the
foregoing, an Affiliate of the Company that is controlled by the Company shall
not be deemed to be an Affiliate of any Member for any of the purposes of this
Agreement.

 

“Agreement” means this Limited Liability Company Agreement and any amendments
hereto.

 

“Annual Budget” means, for the Company, any Archstone Subsidiary, any Outside
Partnership, an annual operating and, if applicable, capital budget.  Each
Annual Budget for the assets in the Germany Portfolio in which Parallel JV 1
holds a 10% interest shall relate to such assets in their entirety (and not
merely the Company’s 90% interest therein).

 

“Approval of the Management Committee,” “Approval by the Management Committee”
or similar phrases means the unanimous approval of the AVB Representatives and
ERP Representatives excluding, with respect to any matter as to which a Capital
Defaulting Member has no approval rights pursuant to Section 3.4, the Management
Committee Representatives appointed by the Capital Defaulting Member.

 

6

--------------------------------------------------------------------------------


 

“Approval of the Members,” “Approval by the Members” or similar phrases means
the unanimous approval of the Members, excluding, with respect to any matter as
to which a Capital Defaulting Member has no approval rights pursuant to
Section 3.4, such Capital Defaulting Member.

 

“Approved Business Plan,” means (i) with respect to any Archstone Residual
Asset, each Initial Business Plan and each amendment or revision thereto or
update thereof which is Approved by the Members or Approved by the Management
Committee, and (ii) with respect to any Outside Partnership, the then current
business plan approved pursuant to the terms of the Outside Partnership
Agreement.  Each Approved Business Plan with respect to an Archstone Residual
Asset is anticipated to set forth the mutually-agreed-upon plan for the
ownership, operation, management and disposition of the relevant Archstone
Residual Asset through the anticipated holding period therefor.  Each Approved
Business Plan for the assets in the Germany Portfolio in which Parallel JV 1
holds a 10% interest shall relate to such assets in their entirety (and not
merely the Company’s 90% interest therein).

 

“Archstone Claims” means the interests acquired by the Company from Enterprise
pursuant to the Purchase Agreement and the Buyers Agreement in and to causes of
action, claims under insurance policies, claims for indemnification, and similar
claims.

 

“Archstone Intangible Property” means the interests acquired, directly or
indirectly, by the Company from Enterprise pursuant to the Purchase Agreement
and the Buyers Agreement in and to intangible property and intellectual
property, including, without limitation, rights and claims under certain
contracts, warranties, guaranties, indemnification agreements, insurance
policies, claims and causes of action (including with respect to certain pending
lawsuits), licenses, permits, trademarks, tradenames (including, without
limitation, the Archstone trademark, the name “Archstone” and derivatives
thereof), logos, domain names and the content maintained on and other rights
with respect to the website(s) under such domain name(s), and all other assets
to be acquired pursuant to the Purchase Agreement and the Buyers Agreement that
are not acquired directly by ERP or AVB or their affiliates, or acquired by
Trademark JV, Legacy JV or any Parallel JV.

 

“Archstone Residual Assets” means the assets, interests, rights and claims
acquired, directly or indirectly, by the Company pursuant to the Purchase
Agreement and the Buyers Agreement, in the Archstone Residual Real Estate
Assets, the Land Options, the Archstone Subsidiaries, the Office Leases, the
Archstone Claims, the Archstone Intangible Property and the Miscellaneous
Archstone Assets.

 

“Archstone Residual Real Estate Asset Adjusted Value” means, with respect to any
Archstone Residual Real Estate Asset, the value (if any) designated for such
Archstone Residual Real Estate Asset on Schedule C attached hereto, plus 100% of
all costs capitalized to the basis for such asset on Seller’s books from
September 30, 2012 to the date of this Agreement, plus any costs capitalized to
the basis for the applicable asset on the Company’s books from and after the
date of this Agreement to the date of the acquisition of such Archstone Residual
Real Estate Asset by ERP Member or AVB Member or their respective designees
pursuant to this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Archstone Residual Real Estate Assets” means, collectively, the Lake Mendota
Portfolio, the Germany Portfolio, the National Gateway Asset and Harlem Parcel
C.  “Archstone Residual Real Estate Asset” means any one of the Archstone
Residual Real Estate Assets.

 

“Archstone Subsidiaries” means the subsidiaries acquired, directly or
indirectly, by the Company from Enterprise pursuant to the Purchase Agreement
and the Buyers Agreement.  Certain of the Archstone Subsidiaries are or may
hereafter be listed on Schedule D.

 

“Asset Option Expiration Date” means the date which is sixty (60) days following
the date of this Agreement.

 

“Asset Transfer Date” has the meaning set forth in Section 9.2(e).

 

“Assumed Archstone Liabilities” means the liabilities assumed by the Company
pursuant to the Purchase Agreement and the Buyers Agreement (or for which the
Archstone Subsidiaries are obligors), including, without limitation, the
liabilities allocated to the Company more fully described in and allocated
pursuant to Schedule E attached hereto, exclusive of any liabilities that have
been assumed or incurred by Legacy JV or its subsidiaries in accordance with the
terms of the Legacy JV Agreement or that are allocated to Legacy JV or its
subsidiaries pursuant to Schedule E and any liabilities that have been assumed
or incurred by any Parallel JV or its subsidiaries in accordance with the terms
of any Parallel JV Agreement or that are allocated to a Parallel JV or its
subsidiaries pursuant to Schedule E.

 

“Assumed Liability Claim” has the meaning set forth in Section 4.15(a).

 

“Auction Process” means, with respect to the particular Archstone Real Estate
Assets that this Agreement indicates will be subject to an Auction Process, a
process for the determination, as between the Members, which Member shall
acquire such Archstone Real Estate Asset.  The Auction Process shall commence
through the delivery by one Member (the “Initiating Member”) of a written notice
to the other Member which identifies an Archstone Real Estate Asset and the
valuation for such Archstone Real Estate Asset at which such Initiating Member
would propose to acquire such Archstone Real Estate Asset.  Within thirty (30)
days following the delivery of such notice, the other Member may, by written
notice given to the Initiating Member, identify the higher valuation for such
Archstone Real Estate Asset at which such other Member would propose to acquire
such Archstone Real Estate Asset.  If the other Member does not provide such
notice within such thirty (30) day period, it shall be deemed to have elected
not to acquire the Archstone Real Estate Asset, and the Initiating Member shall
be deemed to have elected to acquire the Archstone Real Estate Asset for the
valuation proposed in its initiating notice.  If, however, the other Member does
timely provide notice to the initiating Member of the higher valuation for such
Archstone Real Estate Asset at which the other Member would propose to acquire
such Archstone Real Estate Asset, then within a ten (10) Business Day period
following the delivery of the other Member’s notice, the Members shall meet and
confer to determine which Member is prepared to elect to acquire such Archstone
Real Estate Asset for the highest valuation, through such formal or informal
auction procedures as may be Approved by the Members, and the Member that elects
in such procedures to acquire such Archstone Real Estate Asset for the highest
valuation shall be allocated the applicable Archstone Real Estate Asset, subject
to the terms more fully set forth in Section 9.2.

 

8

--------------------------------------------------------------------------------


 

“Authorized Assumed Liability Payment” has the meaning set forth in
Section 4.15(b).

 

“Authorized Unilateral Decision” means any action, decision or transaction which
a Member has the authority to undertake pursuant to this Agreement without the
Approval of the Management Committee or Members hereunder.

 

“AVB” means AvalonBay Communities, Inc., a Maryland corporation, and its
successors and permitted assigns.

 

“AVB Member” has the meaning set forth in the introductory paragraph of this
Agreement and includes its successors and permitted assigns.

 

“AVB Representatives” has the meaning set forth in Section 4.1(a).

 

“AVB-Designated Land Options” means the Land Options designated to AVB pursuant
to the Buyers Agreement, as more fully set forth on Schedule N attached hereto.

 

“Business Day” means any day excluding a Saturday, Sunday or any other day
during which there is no scheduled trading on the New York Stock Exchange.

 

“Buyers Agreement” means that certain Joint Buyers Agreement, dated as of
November 26, 2012, among Equity Residential, ERP and AVB.

 

“Capital Account” means the capital account established on behalf of each Member
on the books of the Company.  In general, the Capital Account of each Member
shall be initially credited with the amount of such Member’s initial Capital
Contribution to the Company, as set forth on Schedule G.  Thereafter, each such
Member’s Capital Account shall be increased by (a) the amount of money
contributed by such Member to the Company, (b) the Adjusted Asset Value of any
property contributed by such member to the Company (net of liabilities securing
such contributed property that the Company is considered to assume or take
subject to under Code Section 752), and (c) allocations to such Member of
Profits and other items of book income and gain, and is decreased by (d) the
amount of money distributed to the Member by the Company, (e) the Adjusted Asset
Value of property distributed by the Company to the Member (net of liabilities
securing such distributed property that the Member is considered to assume or
take subject to under Code Section 752) and (f) allocations to such Member of
Losses and other items of book loss and deduction, and is otherwise adjusted in
accordance with the additional rules set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv).  The Capital Accounts shall also be adjusted (x) as
reasonably determined by the Management Committee, to reflect any redemption,
forfeiture or transfer of Membership Interests, and (y) in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(m).  It is the intent of the
Members that the Capital Accounts of all Members be determined and maintained in
accordance with the principles of Treasury Regulations
Section 1.704-1(b)(2)(iv) at all times throughout the full term of the Company. 
Accordingly, the Management Committee is authorized to make any other
adjustments to the Capital Accounts so that the Capital Accounts and allocations
thereto comply with said Section of the Treasury Regulations, provided that such
adjustments do not have a material adverse effect on any Member.  Any
determination to be made by the Management Committee pursuant to this definition
shall be made with the Approval of the Management Committee.

 

9

--------------------------------------------------------------------------------


 

“Capital Contribution” means any contribution to the capital of the Company in
cash or other assets or property by a Member in accordance with Article III.

 

“Capital Default Amount” has the meaning set forth in Section 3.4.

 

“Capital Default Loan” has the meaning set forth in Section 3.4(a).

 

“Capital Defaulting Member” has the meaning set forth in Section 3.4.

 

“Capital Transaction” means the sale, financing, refinancing, total or partial
destruction, condemnation or other disposition of any Archstone Residual Asset
or any other substantial asset of the Company or any Subsidiary Entity.

 

“Certificate of Formation” has the meaning set forth in Section 1.2 of this
Agreement.

 

“Change in Board Control” means, with respect to any Person, during any period
beginning on or after the date hereof, individuals who at the beginning of such
period constituted such Person’s board of directors (or equivalent governing
body), and any new member of such board whose nomination to or election by such
board was approved by a vote of at least a majority of the board members then
still in office who either were board members at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of such board.

 

“Code” means the Internal Revenue Code of 1986 as amended, or corresponding
provisions of subsequent superseding federal revenue laws.

 

“Company” has the meaning set forth in Section 1.1.

 

“Company Minimum Gain” means “partnership minimum gain” set forth in
Section 1.704-2(b)(2) of the Treasury Regulations.

 

“Confidential Materials” means books, computer software, records or files
(whether in a printed or electronic format) to the extent that they consist of
or contain any of the following information developed exclusively for a Member
in its individual capacity and not for the Company or with information obtained
by such Member in its capacity as (or in the course of the performance of its
duties or exercise of its rights as) a Member or Designated Manager;  economic
and other internal analyses developed in connection with the Member’s
consideration of the amount that it would intend to bid for any asset pursuant
to Section 9.2; attorney and accountant work product that is not covered by the
Common Interest Agreement (as defined in the Buyers Agreement); attorney-client
privileged documents that are not covered by the Common Interest Agreement; and
internal correspondence.

 

“Contingent Obligation” means (a) any Guaranty Obligation or (b) any direct or
indirect obligation or liability, contingent or otherwise, incurred pursuant to
any Rate Contract.

 

“Contracting Member” means, in relation to any contract that is entered into
between the Company, any Subsidiary Entity or any Outside Partnership and a
Member or that Member’s Affiliates, the Member that is or whose Affiliate is the
party to that contract.

 

10

--------------------------------------------------------------------------------


 

“Covered Person” has the meaning set forth in Section 7.1.

 

“Depreciation” means, with respect to any Company asset for any Fiscal Year or
other period, the depreciation, depletion or amortization, as the case may be,
allowed or allowable for federal income tax purposes in respect of such asset
for such fiscal year or other period; provided, however, that if there is a
difference between the Adjusted Asset Value and the adjusted tax basis of such
asset, Depreciation means with respect to such asset “book depreciation,
depletion or amortization” as determined under
Section 1.704-1(b)(2)(iv)(g)(3) of the Treasury Regulations; provided however
that, if any property has a zero adjusted basis for federal income tax purposes,
Depreciation may be determined under any reasonable method selected by the
Management Committee.

 

“Designated Manager” has the meaning set forth in Section 4.2(a).

 

“Discussion Period” has the meaning set forth in Section 12.13.

 

“Dissolution Event” has the meaning set forth in Section 10.1.

 

“Distributable Cash” means, for any period, the excess, if any, of (a) the
aggregate Gross Receipts during such period of any kind and description over
(b) the sum of the aggregate Expenditures paid during such period, subject to
the reserve requirements set forth in Section 4.6.

 

“Economic Capital Account” means, with respect to any Member, such Member’s
Capital Account as of the date of determination, after crediting to such Capital
Account any amounts that the Member is deemed obligated to restore under
Treasury Regulations Section 1.704-2.

 

“Electing Member” has the meaning set forth in Section 9.8(a).

 

“Electing Member Call Right Election Date” has the meaning set forth in
Section 9.8(e).

 

“Electing Member Call Transaction” has the meaning set forth in Section 9.8(e).

 

“Electing Member Proportionate Interest” has the meaning set forth in
Section 9.8(b).

 

“Emergency Costs” means costs and expenses which are (or are to be) incurred in
the reasonable belief that such expenditures are required to (i) correct a
condition that if not corrected would endanger imminently the preservation or
safety of an Archstone Residual Asset or asset of an Outside Partnership,
(ii) avoid the imminent suspension of any necessary service in or to such
Archstone Residual Asset or asset of an Outside Partnership, or (iii) prevent
the Company, any Subsidiary Entity, any of the Members or Parents or any of
their respective agents, officers, employees or representatives from being
subjected imminently to criminal or substantial civil penalties in connection
with an Archstone Residual Asset or an asset of an Outside Partnership.

 

“Enterprise” means Archstone Enterprise LP, a Delaware limited partnership.

 

11

--------------------------------------------------------------------------------


 

“Entity” means any general partnership, limited partnership, corporation,
limited liability company, limited liability partnership, joint venture, trust,
business trust, cooperative or association or other comparable business entity.

 

“EQR-Designated Land Options” means the Land Options designated to Equity
Residential and ERPOP pursuant to the Buyers Agreement, as more fully set forth
on Schedule N attached hereto.

 

“Equity Residential” means Equity Residential, a Maryland real estate investment
trust, and its successors and permitted assigns.

 

“ERP” means ERP Operating Limited Partnership, an Illinois limited partnership
and its successors and permitted assigns.

 

“ERP Member” has the meaning set forth in the introductory paragraph of this
Agreement and includes its successors and permitted assigns.

 

“ERP Representatives” has the meaning set forth in Section 4.1(a).

 

“Expenditures” means, for any period, the sum of all cash expenditures or
reserves during such period (determined on a consolidated basis for the Company
and all Subsidiary Entities) including, without limitation:  (i) all cash
expenditures for operating expenses, (ii) principal, interest, fees, debt
service payments and other payments on account of any indebtedness,
(iii) expenditures for capital improvements and other expenses of a capital
nature with respect to any Archstone Residual Asset, (iv) additions to reserves
pursuant to Section 4.6, (v) any and all expenditures related to any
acquisition, development, sale, disposition, financing or refinancing of any
Archstone Residual Asset or other capital asset, (vi) any expenses incurred in
connection with any Assumed Archstone Liabilities, (vii) any other expenses
incurred in connection with the Company’s business, and (viii) any
organizational expenses incurred by or on behalf of the Company (but not any
costs or expenses incurred by ERP Member or AVB Member in connection with the
formation of the Company and its Subsidiary Entities as applicable, including
the costs and expenses incurred in connection with the negotiation, execution
and delivery of this Agreement, which costs and expenses shall be the sole
responsibility of ERP Member and AVB Member, respectively).  In no event shall
any deduction be made for non-cash expenses such as depreciation or
amortization.

 

“Extraordinary Transaction” has the meaning set forth in Section 8.4.

 

“Fiscal Year” means the Company’s fiscal year.  The Company’s fiscal year shall
be its taxable year.  The Company’s taxable year shall be the calendar year,
unless otherwise required by the Code or Treasury Regulations, or other
applicable law in the case of the Company’s taxable year(s) for foreign, state
or local tax purposes, as reasonably determined by the Management Committee.

 

“Funding Notice” has the meaning set forth in Section 3.3(b).

 

“Germany Portfolio” means the Germany I Portfolio, any other German multi-family
assets that are owned by entities acquired, directly or indirectly, from
Enterprise pursuant to the

 

12

--------------------------------------------------------------------------------


 

Purchase Agreement and the Buyers Agreement, and the Germany II Entities.  The
Members intend to wind up and dissolve the Germany II Entities.

 

“Germany I Portfolio” means the interests acquired, directly or indirectly, by
the Company from Enterprise pursuant to the Purchase Agreement and the Buyers
Agreement in and to ASN Europe Trading Incorporated (a 100% interest), ASN
Holdings LLC (a 90% interest), Archstone Holdings Germany LLC (a 90% interest)
and Archstone Management Germany LLC (a 49.9% interest), the principal assets of
which (directly or indirectly) are interests in U.S. and foreign subsidiaries
that own apartment projects located in Germany that are more particularly
described in Schedule J attached hereto.

 

“Germany II Entities” means the interests acquired, directly or indirectly, from
Enterprise pursuant to the Purchase Agreement and the Buyers Agreement in and to
Archstone Holdings Germany II LLC, Archstone Management Germany II LLC and their
direct or indirect subsidiaries.

 

“Governmental Authority” means any governmental or political subdivision,
whether federal, state, local or foreign, or any agency or instrumentality of
any such government or political subdivision, or any federal, state, local or
foreign court, authority, tribunal, department, bureau or commission, in each
case having jurisdiction over the matter.

 

“Gross Receipts” means, for any period, any and all cash receipts (including,
without limitation, gross proceeds resulting from a Capital Transaction) during
such period (determined on a consolidated basis for the Company and all
Subsidiary Entities), including, without limitation, Capital Contributions and
amounts released from (or paid from) reserves.

 

“Guaranty Equalization Payment” has the meaning set forth in Section 3.6(b).

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to, or the pledge or encumbrance by that
Person of any of its property as collateral for, any Indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase securities, other properties or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) on account of any letter of credit issued to any creditor or
obligee of the primary obligor or (e) otherwise to assure or hold harmless the
holder of any such primary obligation against loss in respect thereof.

 

“Harlem Parcel C” means the interests acquired, directly or indirectly, by the
Company from Enterprise pursuant to the Purchase Agreement and the Buyers
Agreement in and to Archstone 125 Parcel C Member GP LLC and Archstone 125
Parcel C Member LP, the principal assets of which (directly or indirectly) are
interests in entities that own rights and interests in a

 

13

--------------------------------------------------------------------------------


 

parcel known as “Parcel C 125th Street MEC” that is more particularly described
in Schedule K attached hereto.

 

“Hypothetical Liquidation” shall mean a hypothetical liquidation of the Company
in accordance with the terms of this Agreement that includes (i) a sale of all
of the assets of the Company for cash at prices equal to their Adjusted Asset
Values and (ii) the cash contribution by the Members of the aggregate maximum
amounts, if any, that the Members would be required to contribute to the Company
under this Agreement as and to the extent such amounts would be needed to pay
all partnership recourse liabilities.

 

“Implicit Value of the Company’s Outside Partnership Interest” has the meaning
set forth in Section 9.8(a).

 

“Indebtedness” of any Person means without duplication, (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, (c) all reimbursement
obligations with respect to surety bonds, letters of credit, bankers’
acceptances and similar instruments (in each case, to the extent
non-contingent), (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, (e) all indebtedness created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to properties acquired by the Person (even though
the rights and remedies of the seller or bank under such agreement in the event
of default are limited to repossession or sale of such properties), and (f) all
obligations under capital leases, (g) all indebtedness referred to in clauses
(a) through (f) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien upon
or in any property (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.

 

“Indemnified Losses” has the meaning set forth in Section 7.1 of this Agreement.

 

“Initial Business Plan,” with respect to any Archstone Residual Asset, means the
business plan for such asset that is described on Schedule L (or, if Schedule L
does not contain a reference to a business plan for an asset, the first business
plan for such asset that is developed and Approved by the Management Committee
subsequent to the date hereof pursuant to Section 4.3(a)).  Each Initial
Business Plan shall include an Annual Budget for the applicable Archstone
Residual Asset for the remainder of the 2013 calendar year.  The Members have
targeted the completion of the Initial Business Plans for the quarterly meeting
anticipated to occur in June, 2013.

 

“JAMS” has the meaning set forth in Section 12.13.

 

“Lake Mendota Portfolio” means the interests to be acquired, directly or
indirectly, by the Company from entit(y)(ies) controlled by Enterprise pursuant
to the Purchase Agreement and the Buyers Agreement in and to ASN Lake Mendota
Investments LLC, which owns a managing member interest in Lake Mendota
Investments LLC, a limited liability company which indirectly, through various
subsidiaries, owns a portfolio of apartment projects located in

 

14

--------------------------------------------------------------------------------


 

California, Florida, Georgia and Texas that is more particularly described in
Schedule M attached hereto.

 

“Land Option Expiration Date” means the date which is sixty (60) days following
the date of this Agreement.

 

“Land Option Take-Out Price” means, with respect to any Land Option, (i) two
times the value designated for such Land Option on Schedule N, which is 50% of
the GAAP basis for such Land Option as of September 30, 2012, plus (ii) 100% of
all costs capitalized to the basis for such Land Option on Seller’s books during
the period from September 30, 2012 through the date of this Agreement plus any
costs capitalized to the basis for such Land Option on the Company’s books from
and after the date of this Agreement to the date of the acquisition of such Land
Option by ERP Member or AVB Member or their respective designees pursuant to
this Agreement, plus (iii) the value of replacement collateral necessary to have
the Company’s collateral released (e.g., if a letter of credit is in place).

 

“Land Options” means the option rights and rights under purchase and sale
agreements in and to in various land parcels held by entities, the interests in
which were acquired, directly or indirectly, by the Company from Enterprise
pursuant to the Purchase Agreement and the Buyers Agreement.  The land parcels
to which such rights relate are more particularly described in Schedule N
attached hereto, which Schedule identifies those Land Options allocated to the
Equity Residential Parties and those Land Options allocated to AVB.

 

“Legacy JV” means Legacy Holdings JV, LLC, a Delaware limited liability company.

 

“Legacy JV Agreement” means that certain Limited Liability Company Agreement for
Legacy JV, dated of even date herewith, entered into between EQR-Legacy Holdings
JV Member, LLC and AVB.

 

“Major Decision” has the meaning set forth in Section 4.3.

 

“Management Agreement” means a written contract between a Subsidiary Entity, as
the property manager, and any other Subsidiary Entity, Outside Partnership or
Third Party Entity, as the owner, for the provision of property management
services.

 

“Management Committee” has the meaning set forth in Section 4.1(a).

 

“Management Committee Representative” has the meaning set forth in
Section 4.1(a).

 

“Member” or “Members” means AVB Member, ERP Member or any successors or
Substitute Members thereto.

 

“Member Nonrecourse Debt” means “partner nonrecourse debt” as set forth in
Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as set
forth in Treasury Regulations Section 1.704-2(i)(2).

 

15

--------------------------------------------------------------------------------


 

“Membership Interest” means the entire ownership interest of a Member in the
Company at any particular time, including all economic rights and voting rights
of the Member in the Company, the right of such Member to any and all benefits
to which a Member may be entitled as provided in this Agreement and under law,
and the obligations of such Member to comply with all of the terms and
provisions set forth in this Agreement and under applicable law.

 

“Minimum Gain Attributable to Member Nonrecourse Debt” means “partner
nonrecourse debt minimum gain” as determined in accordance with Treasury
Regulations Section 1.704-2(i)(2).

 

“Miscellaneous Archstone Assets” means the interests acquired, directly or
indirectly, by the Company from Enterprise pursuant to the Purchase Agreement
and the Buyers Agreement (or to which the Company has succeeded through the
acquisition of interests in entities acquired by the Company from Enterprise
pursuant to the Purchase Agreement and the Buyers Agreement) in and to personal
property, service contracts, software/licenses, insurance policies and employee
plans as identified in the Buyers Agreement, as well as certain mezzanine loans,
profit participation interests and other receivables.  Without limitation,
certain of the Miscellaneous Archstone Assets are more particularly described in
Schedule P attached hereto.

 

“National Gateway Asset” means the interests acquired, directly or indirectly,
by the Company from Enterprise pursuant to the Purchase Agreement and the Buyers
Agreement in and to (i) Archstone National Gateway I GP LLC and Archstone
National Gateway I LP, the principal assets of which (directly or indirectly)
are interests in a land parcel commonly referred to as “National Gateway @
Potomac” and (ii) Archstone National Gateway II GP LLC and Archstone National
Gateway II LP, the principal assets of which (directly or indirectly) are
interests in a land parcel commonly referred to as “National Gateway II @
Potomac”.  National Gateway @ Potomac and National Gateway II @ Potomac are more
particularly described in Schedule Q attached hereto.

 

“Non-Contracting Member” means, in any relation to any contract that is entered
into between the Company, any Subsidiary Entity or any Outside Partnership and a
Member or that Member’s Affiliates, the Member that is not the Contracting
Member.

 

“Non-Discretionary Funding Requirements” means funds needed to meet any or all
of the following obligations of the Company or any Subsidiary Entity (including,
without limitation, in relation to a Subsidiary Entity’s proportional
obligations with respect to any Outside Partnership), except to the extent that
an Approved Business Plan expressly provides for the non-payment of any of the
following amounts:

 

(i)                               real estate taxes and assessments on any
Archstone Residual Asset or any asset of an Outside Partnership;

 

(ii)                            payment required to be made pursuant to any
mortgage or mezzanine loan on, or any ground lease of, any Archstone Residual
Asset or any asset of an Outside Partnership, any lease of any portion of any
Archstone Residual Asset, or any contractual obligations relating to an
Archstone Residual Asset or any asset of an Outside Partnership (except in each
case for payment of principal, interest or other sums on any nonrecourse
indebtedness);

 

16

--------------------------------------------------------------------------------


 

(iii)                         insurance premiums and utility payments relating
to an Archstone Residual Asset or any asset of an Outside Partnership;

 

(iv)                        any alteration, repair or replacement relating to an
Archstone Residual Asset or any asset of an Outside Partnership required by any
present or future law, ordinance, order, rule, regulation or requirement of any
Governmental Authority except to the extent that the Management Committee or
Members have Approved the failure to perform such alteration, repair or
replacement, or have Approved action to contest the application of such law,
ordinance, rule, regulation or requirement or have Approved action to appeal
such order; and

 

(v)                           any amount required to be paid pursuant to any
final non-appealable order, judgment, or decree of any Governmental Authority
having jurisdiction over any Archstone Residual Asset or any asset of an Outside
Partnership.

 

“Nonrecourse Deductions” has the meaning set forth in Sections 1.704-2(b)(1) and
(c) of the Treasury Regulations.

 

“Nonrecourse Liabilities” has the meaning set forth in Section 1.704-2(b)(3) of
the Treasury Regulations.

 

“Office Leases” means the interests acquired, directly or indirectly, by the
Company from Enterprise pursuant to the Purchase Agreement and the Buyers
Agreement (or to which the Company has succeeded through the acquisition of
interests in entities acquired by the Company from Enterprise pursuant to the
Purchase Agreement and the Buyers Agreement) in and to the office leases as
described in Section 6.3 of the Buyers Agreement and more particularly described
in Schedule S attached hereto.

 

“Outside Partner” means, with respect to any Outside Partnership, any Third
Party Entity that is a partner or member in such Outside Partnership.

 

“Outside Partner Offered Interest” has the meaning set forth in Section 9.8(a).

 

“Outside Partner Purchase Notice” has the meaning set forth in Section 9.8(a).

 

“Outside Partner Purchase Offer” has the meaning set forth in Section 9.8(a).

 

“Outside Partner Purchase Offer Election Date” has the meaning set forth in
Section 9.8(b).

 

“Outside Partnership” means (a) any partnership, limited liability company or
fund between (i) the Company or any Subsidiary Entity and (ii) one or more Third
Party Entities, and (b) any subsidiaries of any Outside Partnerships.

 

“Outside Partnership Agreement” means the partnership agreement, limited
liability company agreement or fund documentation governing an Outside
Partnership.

 

“Over-Guarantying Member” has the meaning set forth in Section 3.6(b).

 

17

--------------------------------------------------------------------------------


 

“Parallel JV” means either Archstone Parallel Residual JV, LLC, a Delaware
limited liability company, or Archstone Parallel Residual JV 2, LLC, a Delaware
limited liability company, or both as the context may require.  Archstone
Parallel Residual JV, LLC is sometimes referred to herein as “Parallel JV 1.”

 

“Parallel JV Agreement” means (i) with respect to Archstone Parallel Residual
JV, LLC, that certain Limited Liability Company Agreement, dated of even date
herewith, entered into between ERP Member and AVB Member and (ii) with respect
to Archstone Parallel Residual JV 2, LLC, that certain Limited Liability Company
Agreement, dated of even date herewith, entered into between EQR-Parallel
Residual JV 2 Member, LLC and AVB.

 

“Parent” means (a) in relation to ERP Member, ERP, and (b) in relation to AVB
Member, AVB.

 

“Parent Guaranty” means (a) that certain Guaranty, of even date herewith,
executed and delivered by ERP in favor of AVB Member (but not any other person),
pursuant to which ERP has guaranteed the obligations of ERP Member to fund its
Capital Contributions to the Company and to pay and perform its other
obligations under this Agreement, and (b) that certain Guaranty, of even date
herewith, executed and delivered by AVB in favor of ERP Member (but not any
other person), pursuant to which AVB has guaranteed the obligations of AVB
Member to fund its Capital Contributions to the Company and to pay and perform
its other obligations under this Agreement.  The form of each such Parent
Guaranty is substantially in the form of Exhibit 2 attached hereto.

 

“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so permits.

 

“Profits” and “Losses” means, for each Fiscal Year or other period, the
Company’s items of taxable income or loss for such year or other period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments: (i) any income of the Company that is exempt from federal
income tax and not otherwise taken into account in computing Profits or Losses
shall be added to such taxable income or loss; (ii) any expenditures of the
Company described in Code Section 705(a)(2)(B) or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable income or
loss; (iii) gain or loss resulting from any disposition of a property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Adjusted Asset Value; (iv) in lieu of the depreciation,
amortization and other cost recovery deductions taken into account in computing
such taxable income or loss, the Company shall compute such deductions based on
the Depreciation of a property; (v) if the Adjusted Asset Value of an asset is
adjusted pursuant to the definition of Adjusted Asset Value (except with respect
to Depreciation), then the amount of such adjustment shall be treated as an item
of gain or loss and included in the computation of Profits and Losses; and
(vi) items of Company gross income, gains, deductions and losses allocated
pursuant to Sections B(1) through (and including) B(7) of Schedule T shall not
be included in the computation of Profits and Losses.

 

18

--------------------------------------------------------------------------------


 

“Proportionate Share” means, unless and until there has been a transfer of an
interest in the Company or an admission of a new Member, with respect to AVB
Member, 40%, and with respect to ERP Member, 60%.

 

“Purchase Agreement” means that certain Asset Purchase Agreement, dated as of
November 26, 2012, among Equity Residential, ERP, AVB, Lehman Brothers
Holdings, Inc., a Delaware corporation, and Enterprise.

 

“Rate Contract” means interest rate and currency swap agreement, cap, floor and
collar agreement, interest rate insurance, currency spot and forward contract
and other agreement or arrangement designed to provide protection against
fluctuations in interest or currency exchange rates.

 

“Real Estate Asset Election Notice” has the meaning set forth in Section 9.2(a).

 

“Recipient Member” has the meaning set forth in Section 9.8(a).

 

“Recipient Member Proportionate Interest” has the meaning set forth in
Section 9.8(b).

 

“Recipient Member Put Right Election Date” has the meaning set forth in
Section 9.8(d).

 

“Recipient Member Put Transaction” has the meaning set forth in Section 9.8(d).

 

“REIT” means a “real estate investment trust” as defined in Section 856 of the
Code.

 

“Responsible Member” has the meaning set forth in Section 3.6(c).

 

“Restricted Holder” has the meaning set forth in Section B(1) of Schedule T.

 

“Seller” means Enterprise and Lehman Brothers Holdings, Inc., collectively.

 

“Subsidiary Entity” means any Entity that is directly or indirectly wholly-owned
and controlled by the Company or by the Company and Parallel JV 1.

 

“Substitute Member” means a Person that acquires a Membership Interest and that
has been admitted as a Member pursuant to Article VIII of this Agreement.

 

“Successor Parent” has the meaning set forth in Section 8.4.

 

“Target Balance” means, with respect to any Member as of the close of any period
for which allocations are made under Schedule T, the net amount such Member
would receive (or be required to contribute) in a Hypothetical Liquidation of
the Company as of the close of such period, expressed as a negative number if
the Member is required to contribute a net amount to the Company in connection
with a Hypothetical Liquidation and expressed as a positive number if the Member
would receive a net distribution in connection with a Hypothetical Liquidation.

 

“Tax Items” has the meaning set forth in Section C(1) of Schedule T.

 

19

--------------------------------------------------------------------------------


 

“Tax Matters Member” means the “tax matters partner” as defined in
Section 6231(a)(7) of the Code.

 

“Term” has the meaning set forth in Section 1.6 of this Agreement.

 

“Third Party Entity” means any Entity that is not an Affiliate of the Company.

 

“Trademark JV” means Archstone Trademark JV, LLC, a Delaware limited liability
company.

 

“Transfer” means sell, assign, transfer, mortgage, pledge, hypothecate,
encumber, exchange or otherwise dispose of, whether or not for value, and
whether voluntarily, by operation of law or otherwise.

 

“Transition Team” means the working group of representatives appointed by ERP
Member and AVB Member to assist with the administration of routine decisions
related to the Company’s acquisition of the Archstone Residual Assets, as more
fully described in Section 4.2(j).

 

“Treasury Regulations” means the temporary and final regulations issued by the
U.S. Treasury Department under the Code, as amended or superseded from time to
time.

 

“Under-Guarantying Member” has the meaning set forth in Section 3.6(b).

 

ARTICLE III

 

MEMBERS; MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; GUARANTEES

 

Section 3.1                                   One Class of Members.

 

All Members of the Company shall be of one class.

 

Section 3.2                                   Members of the Company.

 

Effective upon the adoption and execution of this Agreement, AVB Member and ERP
Member are the sole Members of the Company.  The respective addresses and
Proportionate Shares in the Company of AVB Member and ERP Member are set forth
in Schedule G.  Additional Members may not be admitted to the Company except in
accordance with Section 8.7 hereof.

 

Section 3.3                                   Capital Contributions and Capital
Accounts

 

(a)                                 Initial Capital Contributions.  Each Member
has contributed or agrees to contribute to the Company the amount of capital
having the value set forth opposite such Member’s name on Schedule G in exchange
for its Membership Interest which capital shall be contributed in such form as
may be required to enable the Company to acquire the Archstone Residual Assets
pursuant to the Purchase Agreement and the Buyers Agreement.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Additional Capital Contributions.  If a
Member, in connection with an Archstone Residual Asset, Assumed Archstone
Liability or administrative function or responsibility for which it has been
designated as a Designated Manager, determines (after taking into account any
existing cash reserves of the Company) that capital is needed to (i) restore
operating reserves to a level as contemplated in the applicable Approved
Business Plan or Annual Budget, (ii) fund any cash needs of the Company as
contemplated in any applicable Approved Business Plan or as would not exceed the
amounts that may be expended in accordance with Section 4.3(i), or arise
pursuant to Authorized Unilateral Decisions, (iii) fund Emergency Costs
(provided that, in the case of any Emergency Costs applicable to the asset of
any Outside Partnership, the amount of capital that may be called under this
Section 3.3(b) by the applicable Designated Manager without the Approval of the
Management Committee or the Members shall be limited to the Company’s or
applicable Subsidiary Entity’s proportional funding share in such Outside
Partnership), (iv) fund Non-Discretionary Funding Requirements (provided that,
in the case of any Non-Discretionary Funding Requirements applicable to the
asset of any Outside Partnership, the amount of capital that may be called under
this Section 3.3(b) by the applicable Designated Manager without the Approval of
the Management Committee or the Members shall be limited to the Company’s or
applicable Subsidiary Entity’s proportional funding share in such Outside
Partnership), or (v) fund to any Designated Manager any fees or expense
reimbursements due to it hereunder or fund to any Covered Person any amounts due
on account of any of the Company’s indemnification obligations or obligations to
advance expenses as provided for in Section 7.1 or 7.2, such Designated Manager
shall issue a notice (a “Funding Notice”) substantially in the form attached
hereto as Exhibit 1 setting forth the amount of capital being requested (the
“Additional Capital Requested Amount”).  A Member may also deliver a Funding
Notice as provided in Section 4.15(c).  Within ten (10) Business Days following
the date of receipt of a Funding Notice, each Member shall pay to the Company as
a Capital Contribution such Member’s Proportionate Share of the Additional
Capital Requested Amount.  Any funds advanced by the Members to the Company
pursuant to this Section constitute additional Capital Contributions to the
Company.

 

(c)                                  Limitations.  No Member shall have any
liability for the repayment of the Capital Contribution of any other Member and,
subject to Section 3.6, each Member shall look only to the assets of the Company
for return of its Capital Contributions.

 

(d)                                 No Right to Return of Contribution; No
Interest on Capital.  Except as provided in this Agreement, no Member shall have
the right to withdraw or receive any return of, or interest on, any Capital
Contribution or on any balance in such Member’s Capital Account.  If the Company
is required to return any Capital Contribution to a Member, the Member shall not
have the right to receive any property other than cash.

 

(e)                                  Capital Accounts.  The Company shall
establish and maintain an individual Capital Account for each Member.

 

Section 3.4                                   Failure to Contribute Capital.

 

If any Member fails to make a Capital Contribution required under
Section 3.3(b) by the date such Capital Contribution is due and such failure
continues for ten (10) Business Days after written notice from the Member which
has not failed to make its Capital Contribution (any such

 

21

--------------------------------------------------------------------------------


 

failing Member shall be a “Capital Defaulting Member” and the amount of the
failed Capital Contribution shall be the “Capital Default Amount”), then the
non-Capital Defaulting Member shall have any one and only one of the following
remedies:

 

(a)                                 to advance to the Company on behalf of, and
as a loan to, the Capital Defaulting Member, an amount equal to the Capital
Default Amount (each such loan, a “Capital Default Loan”).  The Capital Account
of the Capital Defaulting Member shall be credited with the amount of such
Capital Default Loan, which shall be deemed to be a Capital Contribution made by
the Capital Defaulting Member, and such amount shall constitute a debt owed by
the Capital Defaulting Member to the non-Capital Defaulting Member.  Any Capital
Default Loan shall bear interest at a rate equal to 15% per annum and shall be
payable from any distributions due the Capital Defaulting Member hereunder, but
shall in all events be payable in full by the ninetieth (90th) day following the
date such Capital Default Loan was made.  Interest on a Capital Default Loan to
the extent unpaid shall accrue and compound monthly.  A Capital Default Loan
shall be prepayable at any time or from time to time without penalty.  While any
Capital Default Loan is outstanding, notwithstanding anything in this Agreement
to the contrary, all distributions to the Capital Defaulting Member hereunder
shall be applied first to payment of any interest due under any Capital Default
Loan and then to principal until all amounts due thereunder are paid in full. 
All payments made in repayment of any Capital Default Loan shall be applied
first toward payment of unpaid accrued interest and then (if any remains) toward
payment of principal.  If a Capital Default Loan is not paid on or prior to the
date such Capital Default Loan becomes due, the non-Capital Defaulting Member
may pursue all available rights and remedies against the Capital Defaulting
Member and, pursuant to the applicable Parent Guaranty, its Parent;

 

(b)                                 to revoke the Funding Notice for both
Members, whereupon any Capital Contributions paid by the non-Capital Defaulting
Member pursuant to such Funding Notice shall be returned, in which event the
Members may reconsider the needs of the Company for additional Capital
Contributions, and any Member may thereafter issue any Funding Notice as
permitted hereunder following such reconsideration; or

 

(c)                                  to contribute its required Capital
Contribution and pursue its rights under the Parent Guaranty delivered by the
Parent of the Capital Defaulting Member with respect to such Capital Default
Amount.

 

Unless the non-Capital Defaulting Member shall have elected to revoke the
Funding Notice for both Members pursuant to Section 3.4(b), then, until either
the Capital Default Loan made by the non-Capital Defaulting Member shall have
been repaid in full or the amounts due with respect to such Capital Contribution
have been funded by the Capital Defaulting Member or its Parent pursuant to the
Parent Guaranty, the Capital Defaulting Member and the Management Committee
Representatives appointed by it shall have no voting or approval rights with
respect to the applicable Archstone Residual Asset or Assumed Archstone
Liability with respect to which the Capital Contribution as to which such
Capital Default Loan has been funded was originally called.  Such voting and
approval rights shall be restored in the event that the Capital Defaulting
Member (or its Parent, pursuant to its Parent Guaranty) repays the Capital
Default Loan in accordance with the terms of this Agreement, but the Capital
Defaulting Member and the Management Committee Representatives appointed by it
shall be bound by all decisions that were made with respect to such Archstone
Residual Asset or Assumed Archstone Liability

 

22

--------------------------------------------------------------------------------


 

without its or their approval while the Capital Default Loan was outstanding. 
Notwithstanding the foregoing, under no circumstances shall the non-Capital
Defaulting Member or the Management Committee Representatives appointed by it
have any authority, without the written consent of the Capital Defaulting Member
or, as applicable, the Management Committee Representatives appointed by it, to
cause the Company to incur on behalf of the Company any indebtedness which
includes any recourse obligations of any Member, to engage in any transaction
with any Affiliate of the non-Capital Defaulting Member, or to amend this
Agreement, nor shall the Capital Defaulting Member forfeit any of its rights to
receive distributions, to receive reports or obtain information as a result of
the making of any Capital Default Loan.

 

Section 3.5                                   Parent Guaranties Delivered to the
Members.

 

Concurrently with the execution and delivery of this Agreement, AVB has
delivered its Parent Guaranty to ERP Member, and ERP has delivered its Parent
Guaranty to AVB Member.  No creditor or third party shall have rights to enforce
any obligations under any Parent Guaranty.

 

Section 3.6                                   Parent Guaranties delivered to
Third Parties.

 

(a)                                 Allocation of Guaranty Liability.  Subject
to Section 3.6(c) below, liability under any Guaranty Obligation that is
delivered by any of the Members or their Parents with respect to any
Indebtedness or Contingent Obligation of the Company, any Subsidiary Entity or
any Outside Partnership shall, as between the Members and their Parents, be
apportioned in proportion to the Members’ Proportionate Shares, and any payments
made under any such Guaranty Obligation (other than payments made by a
Responsible Member) shall be deemed additional Capital Contributions to the
Company.

 

(b)                                 Guaranty Equalization Payments.  Subject to
Section 3.6(c), if at any time a Member or its Affiliate or Parent shall have
made a payment under or otherwise satisfied any Guaranty Obligation with respect
to any Indebtedness or Contingent Obligation of the Company, any Subsidiary
Entity or any Outside Partnership, and on or prior to such time, the other
Member or its Affiliate or Parent shall not have made a payment under or
otherwise satisfied an equivalent Guaranty Obligation with respect to the same
Indebtedness or Contingent Obligation of the Company, any Subsidiary Entity or
any Outside Partnership in an amount that is in proportion to its Proportionate
Share of the aggregate cumulative amounts by which both Members and their
Affiliates and Parents have made payments under or otherwise satisfied such
Guaranty Obligations, then the Member (the “Under-Guarantying Member”) that has
(together with its Affiliates and Parent) paid amounts or otherwise satisfied
amounts on account of such aggregate Guaranty Obligations that are less than its
Proportionate Share of the aggregate cumulative amounts paid or satisfied by
both Members and their Affiliates and Parents under such aggregate Guaranty
Obligations shall, immediately upon demand by the other Member (the
“Over-Guarantying Member”), pay or cause to be paid to the Over-Guarantying
Member (on behalf of itself and as applicable its Affiliates and Parent) such
sums (each, a “Guaranty Equalization Payment”) as may be sufficient to cause the
sum of the amounts by which such aggregate Guaranty Obligations have been paid
or satisfied by the Over-Guarantying Member and its Affiliate and Parent, minus
the amount of the Guaranty Equalization Payment so paid to the Over-Guarantying
Member, to equal the Over-Guarantying Member’s Proportionate Share of

 

23

--------------------------------------------------------------------------------


 

the aggregate cumulative amounts by which such aggregate Guaranty Obligations
have been paid or satisfied by both Members and their Affiliates and Parents. 
The obligation of the Under-Guarantying Member and its Parent to make such
Guaranty Equalization Payment shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever and irrespective of any set-off,
counterclaim or defense to payment which the Under-Guarantying Member or its
Affiliate or Parent may have or claim to have against the obligee of the
Guaranty Obligations.  If the Under-Guarantying Member does not pay the Guaranty
Equalization Payment or cause it to be paid to the Over-Guarantying Member (on
behalf of itself and as applicable its Affiliates and Parent) immediately upon
demand therefor, then the unpaid amount of such Guaranty Equalization Payment
shall bear interest at the rate applicable to Capital Default Loans until paid
in full (which interest shall be immediately due and payable), and, without
limiting any other available rights or remedies of the Over-Guarantying Member
against the Under-Guarantying Member or its Parent (including any rights or
remedies under such Parent’s Parent Guaranty), any distributions or payments
thereafter otherwise payable by the Company to the Under-Guarantying Member
shall be withheld from such Member and instead paid to the Over-Guarantying
Member until such time as the full amount of the Guaranty Equalization Payment
(plus all accrued but unpaid interest thereon) has been paid to the
Over-Guarantying Member.  The Under-Guarantying Member shall be deemed a Capital
Defaulting Member for purposes of this Agreement and shall lose voting rights as
more particularly set forth in Section 3.4 until the Under-Guarantying Member
has paid, or caused to be paid, the Guaranty Equalization Payment.

 

(c)                                  Carveout Exposure.  Notwithstanding the
provisions of Sections 3.6(a) or (b) to the contrary, if any amount is paid or
payable under any Indebtedness or Contingent Obligation of the Company, any
Subsidiary Entity or any Outside Partnership, or under any Guaranty Obligation
of any Member or its Parent with respect to any Indebtedness or Contingent
Obligation of the Company, any Subsidiary Entity or any Outside Partnership, as
a result of any act or omission on the part of one of the Members or their
Affiliates which is not an Authorized Unilateral Decision or not reasonably
within the scope of decisions, actions or transactions that were Approved by the
Members or Approved by the Management Committee, then the Member whose act or
omission (or whose Affiliate’s act or omission) solely resulted in the
obligation to make such payment (such Member, the “Responsible Member”) shall
have exclusive responsibility, as between the Members, for satisfying the
payment obligations arising under such Indebtedness, Contingent Obligation or
Guaranty Obligation as a result of such act or omission of the Responsible
Member or its Affiliate; the Responsible Member shall have no rights to require
the other Member or its Parent to make any Guaranty Equalization Payment on
account of any such payment obligations; and the Responsible Member shall
indemnify, defend, protect and hold harmless the Company, the other Member and
its Parent from any losses, damages, liabilities, costs and expenses, including
prepayment premiums, default rate interest, legal fees and disbursements,
arising from any such act or omission under any such Indebtedness, Contingent
Obligation or Guaranty Obligation, except, in each case, to the extent that the
amount so paid or payable under such Indebtedness, Contingent Obligation or
Guaranty Obligation is applied to reduce the principal balance due upon such
Indebtedness or the principal balance due upon Indebtedness that is guaranteed
or supported by such Contingent Obligation or Guaranty Obligation.

 

24

--------------------------------------------------------------------------------


 

(d)                                 Schedule U which is or may be attached
hereto identifies the Guaranty Obligations of the Members, their Parents and
Affiliates as of the date of this Agreement and may include certain additional
provisions applicable thereto.

 

(e)                                  If any Member or Parent shall recover from
any Outside Partnership or Outside Partner any sums in reimbursement of or
contribution for any amounts paid by the Company, any Subsidiary Entity, any
Member or Parent on account of any Guaranty Obligation with respect to any
Indebtedness or Contingent Obligation of such Outside Partnership, the
applicable Member shall cause the amounts so recovered (net of the costs of
collection) to be paid to the Members or their Parents in proportion to the
aggregate amounts theretofore paid by the Members and their Parents on account
of any such Guaranty Obligations to which such rights of reimbursement or
contribution as against such Outside Partnership or Outside Partner apply.

 

Section 3.7                                   Members as Creditors.

 

With the Approval of the Members and subject to any other applicable terms in
this Agreement, any Member may lend money to and transact other business with
the Company as a creditor and, subject to applicable law, any Member has the
same rights and obligations with respect thereto as a person who is not a
Member.

 

Section 3.8                                   No Right of Withdrawal or
Resignation.

 

No Member shall have the right to withdraw or resign from the Company except
with the Approval of the Members, and then only upon such terms and conditions
as may be specifically agreed upon between the Members.  Notwithstanding any
other provision of this Agreement, unless otherwise Approved by the Members, the
withdrawing or resigning Member shall not be entitled to any return or repayment
of its Capital Contribution or other distribution or transfer in the event of
withdrawal or resignation.  The foregoing provisions are exclusive and no Member
shall be entitled to claim any distribution or transfer upon withdrawal or
resignation under Section 18-604 of the Act or otherwise.

 

Section 3.9                                   Limited Liability.

 

Except as expressly set forth in this Agreement or required by law, no Member
shall (a) be personally liable for any Indebtedness, Contingent Obligation or
other liability or obligation of the Company, whether that Indebtedness,
Contingent Obligation or liability or obligation arises in contract, tort, or
otherwise, solely by reason of being a Member of the Company, or (b) have any
obligation to restore any deficit or negative balance in the Capital Account of
such Member.

 

Section 3.10                            No Third Party Rights.

 

Any obligations or rights of the Company or the Members to make or require any
Capital Contribution under this Article III shall not result in the grant of any
rights or confer any benefits upon any Person who is not a Member.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IV

 

MANAGEMENT AND CONTROL OF THE ARCHSTONE RESIDUAL ASSETS, THE ARCHSTONE ASSUMED
LIABILITIES, THE ARCHSTONE SUBSIDIARIES AND THE BUSINESS

 

Section 4.1                                   Management Committee

 

(a)                                 Composition.  The Company shall have a
Management Committee (the “Management Committee”) which shall be composed of
four (4) individuals (each, a “Management Committee Representative”).  Two
(2) Management Committee Representatives shall be Persons appointed by AVB
Member (the “AVB Representatives”) and two Management Committee Representatives
shall be Persons appointed by ERP Member (the “ERP Representatives”).  As of the
date hereof, the initial AVB Representatives are Sean Breslin and Matthew
Birenbaum, and the initial ERP Representatives are Alan George and Mark Parrell.

 

(b)                                 Vacancies; Removal.  Each Management
Committee Representative shall hold office at the discretion of the Member
appointing such Management Committee Representative.  Any AVB Representative may
be removed and replaced, with or without cause and for any reason at any time,
by (and only by) AVB Member.  Any ERP Representative may be removed and
replaced, with or without cause and for any reason at any time, by (and only by)
ERP Manager.  A Management Committee Representative may also resign of its own
volition at any time, by written notice to the Members.  In the event of any
vacancy in the office of a Management Committee Representative, such vacancy
shall be filled, by written notice to the Members, by an individual designated
by (i) AVB Member if such vacancy relates to an AVB Representative, and (ii) ERP
Member if such vacancy relates to an ERP Representative.

 

(c)                                  Meetings.

 

(i)                               Meetings of the Management Committee shall be
held once per fiscal quarter of the Company on such dates and at such places and
times as may be Approved by the Members.  The agenda items for each quarterly
meeting shall include a review of the Company’s business and the progress in
implementing the Approved Business Plans and the other activities of the
Company.

 

(ii)                            With the Approval of the Members, Management
Committee meetings may be held more frequently than quarterly.

 

(iii)                         Management Committee Representatives may vote in
person or by proxy; such proxy may be granted in writing, by electronic
transmission (as defined in the Act), or as otherwise permitted by applicable
law.

 

(iv)                        At the election of either Member, Management
Committee meetings may be held by telephone conference or other communications
equipment by means of which all participating Management Committee
Representatives can simultaneously hear each other during the meeting.

 

26

--------------------------------------------------------------------------------


 

(v)                           Any action required or permitted to be taken by
the Management Committee may be taken without a meeting, if a consent to such
action is delivered in writing or via electronic transmission (as defined in the
Act) by the requisite number of the Management Committee Representatives.  Such
written consent or a record of such electronic transmission shall be filed with
the records of the Management Committee.

 

(d)                                 Attendance at Management Committee
Meetings.  Subject to Section 3.4, no action may be taken at a meeting of the
Management Committee unless at least one Management Committee Representative
appointed by each Member is present in person or as otherwise permitted in
Section 4.1(c).  Notwithstanding the foregoing, during any period when a Member
shall be a Capital Defaulting Member, action may be taken at a meeting of the
Management Committee without regard to the attendance at such meeting of the
Management Committee Representatives appointed by such Capital Defaulting
Member, but only with respect to matters as to which its Management Committee
Representatives have no voting rights as more fully provided in Section 3.4, and
only if at least five (5) Business Days’ notice of the meeting shall have been
provided to the Capital Defaulting Member and an opportunity to be present at
such meeting (in person or via telephone) shall have been provided to such
Capital Defaulting Member.

 

(e)                                  Voting Rights; Required Votes.  Except as
provided below, and subject to Section 3.4, each Management Committee
Representative shall be entitled to cast one vote with respect to any matter
requiring Approval of the Management Committee.  Any action, decision or
transaction considered by the Management Committee at a meeting thereof must be
Approved by the Management Committee in order to be authorized; provided that
any action to be considered by the Management Committee involving any contract
or agreement between the Company and a Contracting Member shall not be effective
or authorized unless it is unanimously approved by the Management Committee
Representatives appointed by the Non-Contracting Member (which approval shall
constitute “Approval by the Management Committee” for all purposes hereof) and
the Management Committee Representatives appointed by the Contracting Member
shall have no right to vote or approve of any such action.  Notwithstanding
anything to the contrary contained herein, if only one of the Management
Committee Representatives appointed by a Member is present in person, via other
means permitted pursuant to Section 4.1(c) or by proxy at a meeting of the
Management Committee, the votes cast by such Management Committee Representative
shall count as two (2) votes and shall be deemed to consist of the entire voting
power of both Management Committee Representatives appointed by such Member.

 

(f)                                   Approval by Members in Lieu of the
Management Committee.  At any time, the Members may consider and Approve or
disapprove any action, decision or transaction that this Agreement contemplates
will be considered, Approved or disapproved by the Management Committee.  In the
event of any conflict or inconsistency between any action, decision or
transaction that has been Approved by the Members and any action, decision or
transaction that has been Approved by the Management Committee, the action,
decision or transaction Approved by the Members shall govern and control, and
shall not be overridden or superseded by an action, decision or transaction
Approved by the Management Committee unless such action, decision or transaction
is also Approved by the Members.

 

27

--------------------------------------------------------------------------------


 

(g)                                  Delegation to Subcommittees, Etc.  Either
the Management Committee or the Members may Approve from time to time the
delegation of authority with respect to the administration or management of
certain decisions or functions to subcommittees, working groups or individuals,
whose authority shall be limited to the decisions or functions so delegated to
them.  Consistent with the limited authority so delegated to them, such
subcommittees, working groups or individuals shall be considered to be
Designated Managers for the purposes of this Agreement.  Any such subcommittee,
working group or individual, if appointed by Approval of the Management
Committee, shall be subject to all limits upon the authority of the Management
Committee provided for in this Agreement, including, without limitation, the
limits set forth in Section 4.1(f).  As of the date hereof, the Members have
delegated to the Transition Team the authority to administer routine decisions
related to the Company’s acquisition of the Archstone Residual Assets, as more
fully described in Section 4.2(j).

 

Section 4.2                                   Designated Managers; Officers;
Transition Team.

 

(a)                                 As expressly provided in this Agreement, or
at any time and from time to time hereafter with the Approval of the Members or
the Approval of the Management Committee, Members or other Persons may be
designated as managers or authorized signatories or agents of the Company with
respect to the performance of specific duties, actions, functions or tasks, with
respect to the execution of documents or consummation of transactions, or
otherwise with respect to specific assets or obligations of the Company, and the
scope of the authority of each such designated manager, signatory or agent, and
applicable period of time within which such authority may be exercised, shall
(if not expressly stated in this Agreement) be as provided for in the applicable
Approval of the Members or Approval of the Management Committee.  Each such
designated manager, signatory or agent is referred to herein as a “Designated
Manager” and is intended to be a “manager” as defined in the Act having the
specific authority expressly described herein or in the applicable Approval of
the Members or Approval of the Management Committee.

 

(b)                                 The Designated Managers shall include,
throughout the Term, general administrative managers.  In accordance with the
allocation of responsibilities for the administrative management of the Company
that is or hereafter shall be provided for in Schedule Z or as otherwise
specifically allocated pursuant to this Agreement, the applicable Designated
Manager as designated in Schedule Z or otherwise in this Agreement shall have
the sole authority on behalf of the Company with respect to the administrative
functions and responsibilities that are allocated to it on Schedule Z or
otherwise in this Agreement, together with the authority, rights and powers to
do any and all acts and things necessary, proper, appropriate, advisable,
incidental or convenient in connection with such functions and responsibilities,
but all subject to the limitations, restrictions, conditions and requirements
set forth in this Agreement.  The Members acknowledge that the allocation of
administrative functions and responsibilities as provided on Schedule Z may be
revisited pursuant to Section 4.12(b).

 

(c)                                  The Designated Managers shall also include,
throughout the Term, (i) Designated Managers having the principal administrative
responsibility to take the lead with respect to the development of proposals for
and proposed revisions to business plans with respect to specific Archstone
Residual Assets and, following the approval of such business plans by the
Approval

 

28

--------------------------------------------------------------------------------


 

of the Members or the Approval of the Management Committee, having the sole
authority, subject to the terms of this Agreement, to act on behalf of the
Company with respect to the implementation and monitoring of the applicable
Approved Business Plans therefor and (ii) a Designated Manager with respect to
administration, management, resolution and pursuit of the Assumed Archstone
Liabilities and the Archstone Claims.  Pending the Approval of an Approved
Business Plan for any Archstone Residual Asset for which it has been designated
as the Designated Manager, the applicable Designated Manager for such asset
shall have the authority to make operational decisions with respect to such
asset in the ordinary course of business, consistent with the standards of
operation for such asset in the past and in compliance with the terms of any
applicable Outside Partnership Agreement and the standard of care set forth in
Section 4.9, provided that the Approval of the Management Committee for any
Major Decision related thereto shall be obtained.  The Designated Managers that
are allocated responsibility in accordance with this Section 4.2(c) for specific
Archstone Residual Assets consisting of interests in Outside Partnerships shall
be responsible for the preparation of such reports related to such Outside
Partnership as is the responsibility of the Company or a Subsidiary Entity under
the applicable Outside Partnership Agreement, and shall provide such reports to
AVB Member in connection with its preparation of the Company-level reporting
required to be prepared by it pursuant to Section 6.3.

 

(d)                                 ERP Member is hereby appointed to be the
Designated Manager with respect to the Germany Portfolio, the EQR-Designated
Land Options and the Miscellaneous Archstone Asset referred to as the La Brea
“hope certificate.”  ERP Member is also hereby appointed as the Designated
Manager with respect to the administration, management and resolution of the
Assumed Archstone Liabilities and the pursuit of Archstone Claims, the costs,
liabilities and/or recoveries with respect to which are to be allocated to the
Company pursuant to Schedule E.

 

(e)                                  AVB Member is hereby appointed to be the
Designated Manager with respect to the Lake Mendota Portfolio, the National
Gateway Asset, Harlem Parcel C and the AVB-Designated Land Options.

 

(f)                                   Unless a Designated Manager is hereafter
designated with the Approval of the Members or the Approval of the Management
Committee to implement any Approved Business Plans or other action on behalf of
the Company other than as described in Section 4.2(d) or (e), Schedule Z or in
another provision of this Agreement, the Management Committee shall retain the
administrative responsibilities with respect to the development of proposals for
and proposed revisions to business plans, the implementation and monitoring of
the applicable Approved Business Plans therefor, and the other actions of the
Company.

 

(g)                                  Each Person appointed as a Designated
Manager shall serve at the discretion of the Members, and such Person may be
removed upon the Approval of the Members (if such Person was appointed with the
Approval of the Members or the Approval of the Management Committee) or removed
upon the Approval of the Management Committee (if such Person was appointed with
the Approval of the Management Committee).

 

(h)                                 Without limiting any Designated Manager’s
express obligations under this Agreement, the Members hereby agree that no
Designated Manager shall have any fiduciary duty to the Company or the Members,
any such requirement of fiduciary duty being forever and

 

29

--------------------------------------------------------------------------------


 

unconditionally waived by the Members to the extent permitted by the Act. 
Notwithstanding anything to the contrary in this Agreement, in addition to the
express limitations set forth in this Agreement with respect to the duties and
obligations of the Designated Manager, no Designated Manager shall be in default
of its duties and obligations under this Agreement in the event that (i) such
Designated Manager is unable to cause the Company or a Member to take any action
because the action to be taken constitutes a Major Decision and such Major
Decision is not then Approved, or (ii) such Designated Manager is unable to
cause the Company or a Member to take any action due to a lack of available
Company funds.

 

(i)                                     The Members acknowledge that certain
officers have been appointed prior to the date hereof with respect to certain
Subsidiary Entities and Outside Partnerships, and from time to time hereafter,
with the Approval of the Management Committee or the Members, officers of the
Subsidiary Entities and Outside Partnerships may be appointed, removed or
replaced.  Notwithstanding the foregoing, any officer of a Subsidiary Entity and
Outside Partnerships who is an employee of a Member (or its Parent or any
Affiliate thereof) shall hold office at the discretion of such Member, and may
be removed and replaced, with or without cause and for any reason at any time,
by (and only by) such Member.  In the event of any vacancy in any office of any
Subsidiary Entity, such vacancy shall be filled by an individual designated by
(i) AVB Member if such vacancy relates to an office that was previously filled
by an employee of AVB Member (or its Parent or any Affiliate thereof), and
(ii) ERP Member if such vacancy relates to an office that was previously filled
by an employee of ERP Member (or its Parent or any Affiliate thereof).

 

(j)                                    Pursuant to Section 4.1(g), the Members
have delegated to the Transition Team the authority to administer routine
decisions related to the Company’s acquisition of the Archstone Residual Assets,
as more fully described in this Section 4.2(j).  The initial members of the
Transition Team includes representatives who have been appointed by ERP Member
and representatives who have been appointed by AVB Member, and decisions may be
made by the Transition Team only with the agreement of at least one member who
has been appointed by ERP Member and one member who has been appointed by AVB
Member, and without any objection to the proposed decision from any member of
the Transition Team.  Vacancies on the Transition Team shall be filled by the
Member whose appointee has resigned or been removed.  At any time, at the
election of any Member, effective upon written notice to the other Member, the
authority of the Transition Team to administer certain classes or categories of
decisions shall be suspended, and the authority to administer such classes or
categories of decisions shall revert to the Management Committee.  If the
Transition Team is unable to agree upon a proposed decision, then that decision
shall be referred to the Management Committee for Approval in accordance with
this Agreement.

 

Section 4.3                                   Major Decisions.

 

Notwithstanding any other provision of this Agreement to the contrary, no
Member, Transition Team member or Designated Manager shall take or cause any of
the following actions, make any of the following decisions or enter into any of
the following transactions (each a “Major Decision”), whether by or on behalf of
the Company directly, or by or on behalf of any of the Subsidiary Entities and
Outside Partnerships, without first obtaining the Approval of the Management
Committee (or, pursuant to Section 4.1(f), the Approval of the Members) (it
being

 

30

--------------------------------------------------------------------------------


 

understood that such Approval may be obtained through the approvals that are
granted in an Approved Business Plan or Annual Budget and that the Members’ or
the Management Committee’s approval of any such Approved Business Plan or Annual
Budget shall be deemed to include the approval of all matters identified therein
and of the implementation thereof by the applicable Designated Managers in good
faith and in the ordinary course of business) or take any other action which
contravenes the conditions or limitations that expressly apply to any Approval
by the Members or Approval by the Management Committee pursuant to the terms of
this Agreement:

 

(a)                                 Approval of or Modification to Business
Plans.  Approval of any Initial Business Plan or any modification of, departure
from or suspension of any Approved Business Plan outside the ordinary course of
business.

 

(b)                                 Acquisition of Interests in Real Property. 
Invest in, purchase or otherwise acquire (whether by merger, consolidation or
acquisition of equity interests or assets, or any other business combination,
and whether directly or indirectly) any real property or direct or indirect
interest therein, or elect to extend, pay further refundable or non-refundable
consideration for, elect to exercise or otherwise exercise any material right
with respect to any of the Land Options or any rights under any Outside
Partnership Agreement with respect to assets of such Outside Partnership.

 

(c)                                  Acquire or Form New Subsidiary Entities. 
Purchase or otherwise acquire (whether by merger, consolidation or acquisition
of equity interests or assets, or any other business combination) or form any
Subsidiary Entity.

 

(d)                                 Amend Organizational Documents.  Amend or
otherwise change any material provision of any organizational document of any
Subsidiary Entity or Outside Partnership.

 

(e)                                  Enter into New Partnership.  Enter into or
establish any partnership, joint venture or similar arrangement (including,
without limitation, funds or other investment vehicles) with a Third Party
Entity.

 

(f)                                   Changes to Governing Boards of Subsidiary
Entities or Outside Partnerships.  Voluntarily permit any changes to any board,
management committee or similar governing board of any Subsidiary Entity or, to
the extent within the Company’s control, any Outside Partnership.

 

(g)                                  Sales and Dispositions.  Cause any sale,
transfer, assignment, conveyance, exchange or other disposition of any Archstone
Residual Asset, except in accordance with the Approved Business Plan for an
Archstone Residual Asset (it being understood that, in developing the Approved
Business Plans, the Members intend to consider whether such plans should
prescribe maximum thresholds for any seller indemnities and maximum periods for
survival of post-closing seller liabilities for purchase and sale agreements
that could be entered into without the Approval of the Management Committee) and
for a price that is (i) not less than 95% of the target price designated in the
Approved Business Plan (if such target price is expressed as a single value and
not as a range of values) and (ii) not less than the lowest value designated in
the Approved Business Plan (if the target price is expressed as a range of
values).

 

31

--------------------------------------------------------------------------------


 

(h)                                 Restrictive Agreements.  Enter into, amend
or modify any agreement that would restrict the sale, transfer, assignment,
conveyance, exchange or other disposition of any of the Archstone Residual
Assets.

 

(i)                                     Annual Budget.  Approval of an Annual
Budget, or modify an Annual Budget or expend (or commit to expend) sums in
excess of the amounts budgeted in an Annual Budget, if such modifications or
expenditures on an aggregate cumulative basis for any year would exceed 110% of
the total budgeted amount in the original Annual Budget for such year (unless
such modification or expenditure arises from Emergency Costs or
Non-Discretionary Funding Requirements, or arises from costs incurred in
connection with marketing activities for the disposition of assets in accordance
with Section 4.3(g), or in connection with the defense, pursuit, satisfaction of
judgments with respect to, or settlement of claims consistent with
Section 4.3(q), or in connection with the review, pursuit or settlement of
insurance claims or condemnation proceedings consistent with Section 4.3(u)).

 

(j)                                    Additional Capital Contributions.  Issue
a Funding Notice other than in accordance with Section 3.3(b).

 

(k)                                 Indebtedness; Contingent Obligations.  Cause
the Company or any Subsidiary Entity or, to the extent within the Company’s
control, any Outside Partnership to incur, assume, prepay, purchase, amend,
extend, renew, refinance, recast, compromise or otherwise deal with any
Indebtedness or incur, assume, amend, extend, renew, refinance, recast,
compromise or otherwise deal with any Contingent Obligations (other than
receivables and payables incurred and equipment leases entered into in the
ordinary course of business (i) in accordance with an applicable Approved
Business Plan (as adjusted pursuant to Section 4.3(i)) or (ii) in accordance
with an Authorized Unilateral Decision).

 

(l)                                     Additional Advances/Drawdowns on Credit
Facilities.  Obtain advances or drawdowns on construction or development loans
or any other credit facility, in each case, other than advances and drawdowns on
construction or development loans or credit facilities that are in existence on
the date hereof provided that such advances or drawdowns are in accordance with
the terms of such loans or credit facilities and are pursuant to the applicable
Approved Business Plan.

 

(m)                             Liens.  Mortgage, pledge, hypothecate or subject
to any type of lien (other than inchoate liens for contractors and
subcontractors, real estate taxes and utility charges established by applicable
law) any of the assets of the Company or any Subsidiary Entity or, to the extent
within the Company’s control, any Outside Partnership, or amend, extend or renew
any of the agreements entered into in connection with the foregoing.

 

(n)                                 Accountants.  Engage, remove or appoint any
accountants for the Company or any Subsidiary Entity (other than the
Accountants) or, to the extent within the Company’s control, any Outside
Partnership.

 

(o)                                 Change Accounting Principles or Policies. 
Except as required by changes in law or changes in generally accepted accounting
principles, change any financial accounting principles or policies in any
material respect.

 

32

--------------------------------------------------------------------------------


 

(p)                                 Repatriate Funds.  Repatriate funds held in
overseas accounts.

 

(q)                                 Legal Proceedings.  (i) Commence any legal
or arbitration proceeding on behalf of the Company, any Subsidiary Entity or, to
the extent within the Company’s control, any Outside Partnership (except for
routine collection matters, tenant disputes or matters that arise from disputes
the resolution of which is within the settlement authority of the applicable
Designated Manager under this Section 4.3(q)); (ii) confess a judgment against
the Company, any Subsidiary Entity or, to the extent within the Company’s
control, any Outside Partnership; (iii) settle on behalf of the Company, any
Subsidiary Entity or, to the extent within the Company’s control, any Outside
Partnership any claim that has been asserted in any legal or arbitration
proceeding or that has been threatened (regardless of whether any such
proceeding has been commenced) except (A) with respect to the Assumed Archstone
Liabilities,  in accordance with a settlement agreement approved by the ERP
Member as the applicable Designated Manager in which the claimant’s claims
against any Parent, the Company or applicable Subsidiary Entity or Outside
Partnership on account of the matters so asserted or threatened are fully
released and the amount paid or payable in connection with the settlement of any
claim or claims asserted or threatened by any single claimant with respect to
the subject matter of such proceeding or threat does not exceed the sum of
$250,000 and (B) with respect to any liabilities other than Assumed Archstone
Liabilities arising from acts or occurrences after the Effective Date related to
any Archstone Residual Asset or other subject matter for which a Member has been
designated the Designated Manager, in accordance with a settlement agreement
approved by such Designated Manager in which the claimant’s claims against any
Parent, the Company or applicable Subsidiary Entity or Outside Partnership (as
applicable) on account of the matters so asserted or threatened are fully
released and the amount paid or payable in connection with the settlement of any
claim or claims asserted or threatened by any single claimant with respect to
the subject matter of such proceeding or threat does not exceed the sum of
$250,000; or (iv) except in connection with the management and administration of
the Assumed Archstone Liabilities by the ERP Member as the applicable Designated
Manager or in connection with the management and administration of the Archstone
Residual Assets within the authority of the applicable Designated Manager,
engage legal counsel for the Company or any Subsidiary Entity.  Each Designated
Manager that enters into a settlement agreement on behalf of the Company as
provided in clause (A) or (B) shall provide prompt notice of such settlement to
the other Member, and shall provide prompt notification to the other Member from
time to time of material developments and material anticipated costs and
expenses in connection with any material legal or arbitration proceeding for any
Archstone Residual Asset for which it has been designated the Designated Manager
and the Assumed Archstone Liabilities.

 

(r)                                    Transactions with Members, Affiliates. 
Enter into, consummate, amend, modify or terminate any transaction or
arrangement between the Company, any Subsidiary Entity or Outside Partnership
and any Member or any Affiliate of any Member.

 

(s)                                   Bankruptcy.  Cause any of the following to
occur with respect to the Company, any Subsidiary Entity or Outside
Partnership:  (i) making an assignment for the benefit of creditors; (ii) filing
a voluntary petition in bankruptcy; (iii) filing a petition or answer seeking
for itself any reorganization, arrangement, composition, readjustment,
liquidation or similar relief under any statute, law or regulation; (iv) filing
an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in any proceeding of this nature; (v)

 

33

--------------------------------------------------------------------------------


 

filing a petition seeking, consenting to or acquiescing in the appointment of a
trustee, receiver or liquidator, whether for itself or for all or any
substantial part of its properties; or (vi) taking any action in furtherance of
the foregoing.

 

(t)                                    Lending Company Funds.  Lend funds
belonging to the Company, any Subsidiary Entity or Outside Partnership, or
extend credit on behalf of the Company, any Subsidiary Entity or Outside
Partnership, to any Person other than to a Subsidiary Entity in connection with
the implementation of the funding of capital which has been Approved by the
Members or Approved by the Management Committee but only if the funding of such
capital in the form of a loan, rather than as an equity contribution (unless
Approved by the Members or Approved by the Management Committee) would not
reasonably be anticipated to have any material adverse impact upon any Member;
and if such funds are so lent or credit is so extended, extend, renew, recast,
compromise or otherwise deal with such lent funds or extension of credit.

 

(u)                                 Insurance and Condemnation Awards.  Except
for the settlement of insurance claims or condemnation or eminent domain
proceedings that are within the Assumed Archstone Liabilities for which ERP
Member is the Designated Manager, settle any insurance claims or condemnation or
eminent domain proceedings affecting any of the Archstone Residual Assets where
the damage arising from any single casualty event or series of related casualty
events or any single exercise or threatened exercise of the power or
condemnation or eminent domain would reasonably be expected to be in excess of
$5,000,000.

 

(v)                                 Reorganization.  Cause the formation of any
Subsidiary Entity or any Affiliate of the Company, or merge the Company or any
Subsidiary Entity or Outside Partnership into any other Person, or convert the
form of such Entity into a different form of Entity or otherwise enter into any
similar entity reorganization.

 

(w)                               Dissolution of the Company; In-Kind
Distributions.  Except in accordance with Section 10.1, cause the dissolution
and winding-up of the Company or any Subsidiary Entity, except for the
dissolution and liquidation of a Subsidiary Entity following the approved sale
of all of the assets owned by such Subsidiary Entity, or make any in-kind
distribution of the assets of the Company or any Subsidiary Entity.

 

(x)                                 Insurance.  Determine, modify or waive the
requirements of the Company’s insurance program, including insurers, coverage
and policy amounts, as set forth in or to be set forth in Schedule V.

 

(y)                                 Material Liabilities.  Take any action that
is not contemplated in the Approved Business Plans and is not an Authorized
Unilateral Decision that would reasonably be anticipated to create a material
liability, obligation, cost or expense for the Company, any Subsidiary Entity
or, to the extent within the Company’s control, any Outside Partnership other
than on account of Emergency Costs or Non-Discretionary Funding Requirements.

 

(z)                                  Employees.  Except for routine decisions as
approved by the Transition Team:  hire or terminate (except in accordance with
the Transition Plan referenced in Section 9.6) any employee of the Company or
any Subsidiary Entity; increase the compensation or benefits payable to any
employee of the Company or any Subsidiary Entity; grant any (or any increase in)

 

34

--------------------------------------------------------------------------------


 

employment, retention, bonus, severance, change of control or termination pay
awards or equity-based cash awards (including cash bonuses or dividend
equivalent rights); or establish, adopt, enter into or amend any collective
bargaining (or similar), bonus, profit-sharing, thrift, compensation, stock
option, restricted stock, stock unit, dividend equivalent, pension, retirement,
deferred compensation, employment, loan, retention, consulting, indemnification,
termination, severance or other similar plan, agreement, trust, fund, policy or
arrangement with any director, officer, employee or independent contractor.

 

(aa)                          Tax Elections.  Make, rescind or revoke any
material tax election (whether or not such election is filed with a tax return)
or change a material method of tax accounting, amend any material tax return,
agree to waive or extend any period of adjustment, assessment or collection of
material taxes, or settle or compromise any material federal, state, local or
foreign income tax liability, audit, claim or assessment, or enter into any
material closing agreement related to taxes, or surrender any right to claim any
material tax refund unless in each case such action is required by applicable
law.

 

(bb)                          Prohibited Tax Shelter Transactions.  Use any
assets of the Company or any Subsidiary Entity in a “prohibited tax shelter
transaction” within the meaning of Code Section 4965(e)(1).

 

(cc)                            Reserves.  Except for reserves that are
expressly provided for in the Approved Business Plans or the Annual Budgets or
that are consistent with Section 4.6, establish reserves for future working
capital or other capital needs or for any other purpose of the Company or any
Subsidiary Entity.

 

(dd)                          Initiation of Buy/Sell and Similar Processes under
Outside Partnership Agreements.  Any election to initiate on behalf of the
Company any buy/sell, forced sale or marketing process under any Outside
Partnership Agreement, and the determination of the applicable valuation to be
established for the relevant asset or interest as to which such process would be
initiated.

 

(ee)                            Election to Respond to Buy/Sell and Similar
Processes under Outside Partnership Agreements.  With respect to the initiation
by any Outside Partner or any buy/sell, forced sale or marketing process under
any Outside Partnership Agreement, the determination on behalf of the Company or
applicable Subsidiary Entity that is the partner in the applicable Outside
Partnership of the election to be made in response to the initiation of such
process (i.e., the election to buy, or to sell or to choose such other option as
may be permitted under the applicable Underlying Partnership Documents).  Unless
the Approval of the Management Committee is obtained, the Company (or the
applicable Subsidiary Entity) shall be the seller (or, if applicable, shall
choose the election by which the applicable asset shall be marketed in an
auction-type process).

 

(ff)                              Exercise of Buy/Sell and Similar Rights by a
Member under Outside Partnership Agreements.  Any election by any Member to
initiate for itself (and not on behalf of the Company) any buy/sell, forced sale
or marketing process under any Outside Partnership Agreement.

 

35

--------------------------------------------------------------------------------

 


 

(gg)                            Acquire Outside Partner’s Interest.  Purchase or
otherwise acquire the interest of any Outside Partner in any Partnership in any
other manner, subject to the terms set forth in Section 9.8.

 

(hh)                          Designation of any Designated Manager.  Except for
the appointment of members of the Transition Team in accordance with
Section 4.2(j), appoint or remove any Person as a Designated Manager or, subject
to Section 4.2(i), appoint or remove any Person as a member, manager or officer
of any Subsidiary Entity.

 

(ii)                                  Outside Partnership Capital Calls.  Cause
any capital call under any Outside Partnership Agreement unless the applicable
Designated Manager has the right to call capital from the Company for such
purpose pursuant to Section 3.3(b).

 

It is understood and agreed that any Member or Designated Manager may initiate a
request to the Management Committee for consideration of a proposed Major
Decision.

 

Section 4.4                                   Budgets and Business Plans.

 

(a)                                 On or before October 15th of each year
during the term hereof, the applicable Designated Manager shall prepare and
submit to the Members for Approval of the Members a proposed update to the
Initial Business Plan and a proposed annual budget for the next calendar year
for each of the Archstone Residual Assets for which it has been appointed the
Designated Manager

 

(b)                                 At the first quarterly Management Committee
meeting following the completion of each Fiscal Year, the agenda items shall
include a review of the then-current Approved Business Plans and the proposed
updates and proposed annual budget submitted by the applicable Designated
Managers to determine whether the proposed updates or other adjustments thereto
should be Approved, and to approve of proposed Annual Budgets for the ensuing
year.  However, unless the Approval of the Management Committee is obtained for
proposed adjustments to any previously-approved Approved Business Plan (or any
previously-approved Annual Budgets), the previously-approved Approved Business
Plan (including, where applicable, any capital budgets, to the extent that such
previously-approved capital budgets and the Approved Business Plan contemplated
the continuation of capital expenditures for particular projects in future
periods inclusive of the period in question) shall remain in full force and
effect (except with respect to the elements of any Approved Business Plan that
consist of the portion of the previously-approved Annual Budget that involves an
operating budget, as provided below).  If the Management Committee does not
approve of an Annual Budget that includes an operating budget for any Archstone
Residual Asset for any year, then, until an operating budget for such asset for
such year is Approved by the Management Committee, the operating budget included
in the prior year’s Annual Budget shall be utilized with adjustments thereto to
reflect (i) any increases in particular line items that have been Approved by
the Management Committee, (ii) as to other items, adjustments to reflect
increases in the cost of living and increases in the cost of non-discretionary
items (such as debt service payments, property taxes, insurance premiums (for
coverages required pursuant to the applicable Approved Business Plan), utility
charges or costs required to be incurred pursuant to the requirements of
contracts (including, where applicable,

 

36

--------------------------------------------------------------------------------


 

requirements of applicable Outside Partnership Agreements)), and (iii) increases
resulting from emergencies or force majeure events.

 

(c)                                  The Members acknowledge that one of the
purposes of the Company is to realize upon and dispose of the Archstone Residual
Assets and, accordingly, the Approved Business Plans for the Archstone Residual
Assets shall include the anticipated timelines for the holding of such Archstone
Residual Assets and the agreed-upon floor prices (and other applicable minimum
terms) at which the Company would be authorized to dispose of its interest in
the applicable assets.  The applicable Designated Manager shall have the
principal responsibility for coordinating the implementation of the aspects of
the Approved Business Plan relating to the initiation and pursuit of the
marketing of the applicable Archstone Residual Assets for which it has been
appointed the Designated Manager, and for keeping the Members informed of the
status of such marketing efforts.  Transfers of the Archstone Residual Assets by
the Company (or any Subsidiary Entity or Outside Partnership) shall be
authorized subject to Section 4.3(g).

 

Section 4.5                                   Implementation of Approved
Business Plans by the Designated Managers.

 

Each of the Designated Managers shall, subject to the availability of Company
revenues and Capital Contributions, implement the then applicable Approved
Business Plans for the respective Archstone Residual Assets in good faith and in
the ordinary course of business and implement its strategies for the
administration, management, resolution and pursuit of the Assumed Archstone
Liabilities and Archstone Claims for which it has been appointed the Designated
Manager in good faith and in the ordinary course of business, and, subject to
Section 4.3 and the other terms of this Agreement, shall have the sole authority
to manage the Company’s business in accordance therewith and to incur all
expenses reasonably necessary in connection therewith.  In performing their
duties under this Section 4.5, the Designated Managers shall have the sole power
and authority, acting alone, and in the name and on behalf of the Company, to
execute for and on behalf of the Company (both on behalf of itself and on behalf
of any Subsidiary Entity and, to the extent within the Company’s control, any
Outside Partnership) any and all documents and instruments which may be
necessary to carry on the business of the Company, the Subsidiary Entities or
the Outside Partnerships, except to the extent that the prior Approval of the
Members or Approval of the Management Committee is required pursuant to any
provision of this Agreement (including Section 4.3) and subject, in the case of
any Outside Partnership, to the terms of the applicable Outside Partnership
Agreement.

 

Section 4.6                                   Reserves — General.

 

The Company shall maintain and shall cause the Subsidiary Entities to maintain
such reserves as are Approved by the Members or Approved by the Management
Committee or set forth in the Approved Business Plans.  The Members intend the
Approved Business Plans to provide for the retention of sufficient amounts of
cash on hand in the accounts of the Company and the Subsidiary Entities to pay
reasonably anticipated costs and expenses for the applicable Archstone Residual
Assets covered by such Approved Business Plans.

 

37

--------------------------------------------------------------------------------


 

Section 4.7                                   Contracts With Contracting
Members; Management Agreements.

 

(a)                                 Except pursuant to Section 4.7(b) or as
expressly set forth in an Approved Business Plan, an Outside Partnership
Agreement or otherwise Approved by the Members or Approved by the Management
Committee, neither any Member nor any Designated Manager shall cause or permit
the Company or any Subsidiary Entity or Outside Partnership to engage or pay any
compensation to a Member or any Affiliate of a Member for the provision of
services to the Company or any Subsidiary Entity or Outside Partnership.

 

(b)                                 Notwithstanding the provisions of
Section 4.7(a), the Designated Manager shall have the right to replace a
Subsidiary Entity (or cause an Affiliate to act in a sub-agency or similar
arrangement) as the property manager and/or, with respect to the Lake
MendotaInvestments LLC and the Lake Mendota Portfolio, asset manager or other
service provider for any Archstone Residual Real Estate Asset, provided that any
required consent from the asset owner, lender and Outside Partner has been
obtained.  If a Designated Manager replaces a Subsidiary Entity as the property
manager and/or asset manager or other service provider for any Archstone
Residual Real Estate Asset with itself or its Affiliate, then the fees
thereafter earned under the applicable property or asset management agreement or
other arrangements (including, without limitation, any “Management Fees” as
defined in the governing documents for Lake Mendota Investments LLC), shall be
retained by or assigned to such Member or its Affiliate as an expense of the
Company, and any liabilities under the applicable agreements and costs and
expenses for providing such services accruing after the date of such replacement
shall be the sole responsibility of such Member or its Affiliate.

 

(c)                                  Notwithstanding any provision herein to the
contrary, in its sole discretion, the Non-Contracting Member, acting on behalf
of the Company or any Subsidiary Entity or Outside Partnership, may terminate
(or otherwise exercise the rights and remedies of the Company or a Subsidiary
Entity or Outside Partnership under) any Management Agreement or any other
agreements with any Contracting Member or any Affiliate of the Contracting
Member pursuant to the terms of any such agreement (after it complies with the
requirements set forth in the immediately following paragraph), provided that
the Non-Contracting Member may not so act on behalf of the Company or any
Subsidiary Entity or Outside Partnership to terminate any such agreement
pursuant to any “without cause” termination right.  No decision under any such
agreement that would constitute a “Major Decision” under this Agreement may be
made on behalf of the Company or any Subsidiary Entity or Outside Partnership
without the Approval of the Members or Approval of the Management Committee.

 

(d)                                 Notwithstanding the provisions of
Section 4.7(c), if the Non-Contracting Member reasonably believes that the
Contracting Member or any Affiliate of the Contracting Member is not fulfilling
its obligations under any Management Agreement or other relevant agreement, the
Non-Contracting Member shall, before exercising any termination right or other
right or remedy thereunder, (i) obtain any and all necessary consents and
approvals (including, without limitation, any necessary consents and approvals
from mortgage lenders or Outside Partners), and (ii) provide the Contracting
Member (or Affiliate) with written notice thereof, which shall have 30 days from
its receipt of the notice to remedy the situation to the Non-Contracting
Member’s reasonable satisfaction; provided, that if such situation is reasonably
susceptible of cure, but a period longer than 30 days is reasonably required to
complete the cure, then such

 

38

--------------------------------------------------------------------------------


 

Contracting Member (or Affiliate) shall have an additional period to remedy the
situation so long as such Contracting Member (or Affiliate) promptly commences
to remedy the situation and diligently prosecutes the same to completion, but
such additional period shall not exceed an additional 60 days.  If the
Non-Contracting Member is not reasonably satisfied that the situation has been
remedied within such period, the Non-Contracting Member shall have the right to
terminate the Management Agreement or other applicable agreement pursuant to the
terms thereof, and replace such Contracting Member (or Affiliate) with an Entity
selected by the Contracting Member from a list provided by the Non-Contracting
Member provided that the list includes the names of at least three (3) Persons
unaffiliated with the Non-Contracting Member, all of whom have at least
ten (10) years’ experience in performing the management or other services that
were provided under the applicable terminated agreement.

 

Section 4.8                                   Limited Liability of Management
Committee Representatives, Transition Team Members and Designated Managers.

 

Except as expressly set forth in this Agreement or as required by law, no
Management Committee Representative, Transition Team member or Designated
Manager shall be personally liable for any debt, obligation or liability of the
Company whether that liability or obligation arises in contract, tort or
otherwise, solely by reason of being a Management Committee Representative,
Designated Manager or Transition Team member of the Company.

 

Section 4.9                                   Standard of Care of Management
Committee Representatives, Transition Team Members and Designated Managers.

 

Each Management Committee Representative, Transition Team member and Designated
Manager shall perform the respective duties as Management Committee
Representative, Transition Team member and Designated Manager in good faith, and
in the ordinary course of business, consistent with the terms of this Agreement,
subject, in the case of Management Committee Representatives, to the terms of
Section 1.9, and subject, in the case of Management Committee Representatives,
Transition Team members and Designated Managers, to the terms of Section 7.4. 
Management Committee Representatives, Transition Team members and Designated
Managers do not, in any manner, guarantee the return of the Members’ Capital
Contributions or a profit for the Members from the operations of the Company. 
Management Committee Representatives, Designated Managers and Transition Team
members shall not be liable to the Company or to any Member for any loss or
damage sustained by the Company or any Member, unless the loss or damage shall
have been the result of fraud, gross negligence, willful misconduct, a willful,
knowing or intentional breach of this Agreement, or the result of any act or
omission performed or omitted by it not in good faith.

 

Section 4.10                            Transactions between the Company and an
Interested Management Committee Representative or Designated Manager.

 

Notwithstanding that it may constitute a conflict of interest, a Management
Committee Representative or Designated Manager that is not a Member or Affiliate
of a Member may directly or indirectly engage in any transaction (including
without limitation the purchase, sale, lease, or exchange of any property, or
the lending of funds, or the rendering of any service, or the establishment of
any salary, other compensation, or other terms of employment) with the

 

39

--------------------------------------------------------------------------------


 

Company; provided however that in each case (a) such transaction is not
expressly prohibited by this Agreement, (b) the terms and conditions of such
transaction on an overall basis are fair and reasonable to the Company, and
(c) the transaction has been Approved by the Members after disclosure of all
material facts relating to the conflict or potential conflict.

 

Section 4.11                            Bank Accounts.

 

Subject to cash management protocols to be Approved by the Management Committee
(or Transition Team) (which protocols shall include, without limit, protocols
with respect to the signing of checks and the authorization of wire transfers)
the applicable Designated Manager as is or hereafter shall be set forth in
Schedule Z may from time to time open bank accounts in the name of the Company
(which shall be segregated from, and not commingled with the funds of any Person
other than a Subsidiary Entity) in accordance with the terms of Schedule Z.

 

Section 4.12                            Reimbursement of Expenses; Compensation.

 

(a)                                 In connection with their respective services
hereunder, the Management Committee Representatives and Designated Managers
shall be entitled to reimbursement from the Company of all third-party
out-of-pocket expenses of the Company reasonably incurred and paid by such
Management Committee Representative or Designated Manager on behalf of the
Company.

 

(b)                                 In connection with their respective services
as a Designated Manager, ERP Member and AVB Member shall be entitled to receive
fees from the Company, as an Expenditure of the Company, in the amounts, for the
term, and payable at the times set forth on Schedule W as and when Approved by
the Management Committee; provided, however, that, if not provided for on
Schedule W or otherwise Approved by the Management Committee, then such fees
shall be paid on a quarterly basis, in advance.  On a quarterly basis, the
Members shall review in good faith the appropriateness of the compensation
arrangements under this Agreement (including, if applicable, any fees provided
for on Schedule W) in light of the magnitude of work and services that are being
provided by the applicable Designated Managers in consideration thereof, and the
allocation of administrative responsibilities and functions as between the
Members, and shall, if mutually agreed to, make appropriate adjustments
thereto.  Each Member acknowledges and agrees that, unless both Members are
satisfied with the compensation arrangements that are provided for pursuant to
this Agreement, either Member shall have the right, in connection with the
quarterly review provided for in this Section 4.12(b), to require the allocation
of administrative responsibilities and functions as between the Members to be
revisited, in order to obtain an allocation of the work and services required to
be performed in connection with such administrative responsibilities and
functions as between the Members in a manner that is consistent with their
respective Proportionate Shares.

 

(c)                                  Nothing contained in this Section 4.12
shall restrict the rights of any Member to receive amounts payable to it
pursuant to the provisions of Schedule E attached hereto.

 

(d)                                 Except as specifically provided in this
Section 4.12 or in Schedule W or as Approved by the Members, Members, Management
Committee Representatives and Designated Managers shall not otherwise be
entitled to compensation.

 

40

--------------------------------------------------------------------------------


 

Section 4.13                            Reliance by Third Parties.

 

Any Person dealing with the Company or any Subsidiary Entity may rely upon a
certificate signed by any Member or Designated Manager as to:

 

(i)                               the identity of the Members or Designated
Managers;

 

(ii)                            the existence or non-existence of any fact or
facts that constitute a condition precedent to acts by the Company or any
Subsidiary Entity or that are in any other manner germane to the affairs of the
Company or any Subsidiary Entity;

 

(iii)                         the Persons or Designated Managers that are
authorized to execute and deliver any instrument or document of, or on behalf
of, the Company or any Subsidiary Entity; or

 

(iv)                        any act or failure to act by the Company or any
Subsidiary Entity, or any other matter whatsoever, involving the Company or any
Subsidiary Entity.

 

Section 4.14                            Authorization of the Transactions under
the Purchase Agreement and Related Transactions.

 

The Members have determined that it is in the best interests of the Company to
acquire the interests in the Archstone Residual Assets and Subsidiary Entities
and to assume or succeed to the obligations with respect to the Assumed
Archstone Liabilities in accordance with Schedule E, all in accordance with the
Purchase Agreement and the Buyers Agreement, and to consummate the closing under
the Purchase Agreement, the transactions relating to the assumption of
indebtedness and guaranties referenced in the Buyers Agreement and all
transactions related thereto.  The Members have approved the form, terms and
provisions of the bills of sale, assignments and other transfer and other
instruments by which such acquisition and other transactions are to occur, as
well as the other documents identified on Schedule AA.  The execution and
delivery by the ERP Member or AVB Member as a Member or Designated Manager on
behalf of the Company (whether in its individual capacity or in its capacity,
after giving effect to the Initial Closing, as the member or manager of any
Subsidiary Entity) of any such bills of sale, assignments, other transfer
instruments and other documents identified on Schedule AA shall constitute the
binding act of the Company (and as applicable, such Subsidiary Entity) in all
respects, and all such bills of sale, assignments, other transfer and other
instruments, and other documents identified on Schedule AA, are hereby approved,
adopted and confirmed in all respects.  The ERP Member and the AVB Member each
in its capacity as a Member or Designated Manager is also hereby authorized on
behalf of the Company (whether in its individual capacity or in its capacity,
after giving effect to the Initial Closing (as defined in the Purchase
Agreement), as the member or manager of any Subsidiary Entity) to do or cause to
be done any and all such acts or things and to execute and deliver any and all
such further documents and papers as it may deem necessary or appropriate to
carry out the full intent and purpose of the authorizations in this Section 4.14
connection with the consummation of the transactions under the Purchase
Agreement by which the Company will acquire the interests in the Archstone
Residual Assets and Subsidiary Entities and assume or succeed to the obligations
with respect to the Assumed Archstone Liabilities in accordance with Schedule E
and all transactions related thereto, and, to the extent that ERP Member or AVB
Member in its capacity

 

41

--------------------------------------------------------------------------------


 

as a Member or Designated Manager has already done any actions or things to
effectuate the consummation of such transactions or any other purposes of the
authorizations in this Section 4.14, the doing of such actions is hereby
ratified, approved, confirmed and adopted in all respects.  Any such documents
executed or actions taken by a Member in the purported capacity of a “Designated
General Administrative Co-Manager” of the Company shall be deemed for all
purposes to have been executed or taken by it in its capacity as a Designated
Manager, shall constitute the binding act of the Company (and as applicable,
such Subsidiary Entity) in all respects, and are hereby approved, adopted and
confirmed in all respects.

 

Section 4.15                            Administration of Claims related to
Assumed Archstone Liabilities.

 

(a)                                 If Affiliates of AVB Member or ERP Member,
in connection with any AVB Property or EQR Property (as such terms are defined
in the Buyers Agreement), respectively, or any other asset acquired by such
Affiliates directly from Enterprise or any of its subsidiaries pursuant to the
Asset Purchase Agreement, suffer any claim for any liability that is an Assumed
Archstone Liability and that is asserted to be due to a third party, such claim
is referred to herein as an “Assumed Liability Claim.”  AVB Member shall provide
notice to ERP Member, in its capacity as the Designated Manager for
administration and management of the Assumed Archstone Liabilities, promptly
upon identifying any such Assumed Liability Claim suffered by Affiliates of AVB
Member.  Following such notice from AVB Member (with respect to Assumed
Liability Claims suffered by Affiliates of AVB Member) and following its own
knowledge of any Assumed Liability Claim suffered by Affiliates of ERP Member,
ERP Member, in its capacity as the Designated Manager for administration and
management of the Assumed Archstone Liabilities, shall manage and administer any
such Assumed Liability Claim, including, where applicable, the defense thereof
(and such claim shall be included within the meaning of “Assumed Archstone
Liability” hereunder).

 

(b)                                 Except as provided in this Section 4.15,
neither the Member whose Affiliate has suffered such claim, nor any of its
Affiliates, shall pay any amounts directly on account of such Assumed Liability
Claim, unless either (i) the Approval of the Members for the payment of such
amounts directly by such Member or its Affiliates has been obtained, or (ii) the
approval of ERP Member, in its capacity as the Designated Manager for the
Assumed Archstone Liabilities, for the payment of such amounts directly by such
Member or its Affiliates has been obtained, or (iii) such amounts are required
to be paid pursuant to a final, non-appealable judgment of a court of competent
jurisdiction.  Amounts so paid by a Member or its Affiliates on account of any
Assumed Liability Claim either with the Approval of the Members, or with the
approval of ERP Member, in its capacity as the Designated Manager for the
Assumed Archstone Liabilities as aforesaid, or pursuant to such a final,
non-appealable judgment, are referred to herein as “Authorized Assumed Liability
Payments.”  If (i) the Company fails to pursue the administration and management
or, if applicable, the defense of any Assumed Liability Claim in accordance with
this Agreement, and such failure continues for a period of thirty (30) days
after written notice of such failure by the applicable Member to ERP Member, in
its capacity as the Designated Manager for the Assumed Archstone Liabilities,
then such Member shall be authorized to assume the responsibility for the
administration and management of such claim and, where applicable, the defense
of such claim, and to incur reasonable costs and expenses in connection
therewith, and any amounts thereafter so paid by such Member shall also be
deemed to be “Authorized Assumed Liability Payments.”

 

42

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the provisions of
Section 4.15(b), except as provided below in this Section 4.15(c), AVB Member
may pay any Assumed Liability Claim that is an item of expense incurred in the
ordinary course of operating an AVB Property without first notifying the ERP
Member thereof pursuant to Section 4.15(b), if the amount of such item of
expense does not exceed $10,000, and then seek reimbursement thereof from the
Company through the presentation of a claim for the reimbursement thereof to the
ERP Member in its capacity as a Designated Manager for the Assumed Archstone
Liabilities..  If AVB Member or any of its Affiliates (or their respective
officers, employees, attorneys or agents) receives any service of process
regarding any cause of action or claim of liability of any type described on
Schedule E (whether an Assumed Archstone Liability or a liability allocated to
Equity Residential, ERP or AVB, and regardless of the amount claimed), other
than those that are unambiguously allocated 100% to AVB on Schedule E and for
which AVB reserves no rights as against the Company or ERP Member), then AVB
Member shall deliver prompt written notice of such service of process, together
with a copy of the service of process, to ERP Member.  If AVB Member believes
that any particular claim or cause of action reflected in such service of
process that is an Assumed Archstone Liability would best be resolved through
the administration and management of such claim by AVB Member alone, AVB shall
provide notice of such position in the written notice by which such service of
process is transmitted to ERP Member, and the Members shall thereupon promptly
confer to evaluate and Approve of the appropriate course of action that should
be pursued.

 

(d)                                 If a Member or its Affiliate suffers or
incurs any Authorized Assumed Liability Payments for which ERP Member, in its
capacity as a Designated Manager for the Assumed Archstone Liabilities, has not
issued a Funding Notice, then the Member that has (or whose Affiliate has)
suffered or incurred such Authorized Assumed Liability Payments shall have the
right to deliver a Funding Notice pursuant to Section 3.3(b) requesting the
funding by the Members of their respective Proportionate Shares of an Additional
Capital Requested Amount equal to the amount of such Authorized Assumed
Liability Payments, and the Members shall be obligated to fund their respective
Proportionate Shares thereof in accordance with Section 3.3(b).

 

(e)                                  Nothing contained in this Section 4.15 or
this Agreement shall alter the obligations of AVB and the Equity Residential
Parties under Section 7.2 of the Buyers Agreement with respect to any
liabilities that are allocated to them pursuant to the provisions of Exhibit A
to the Archstone Residual JV Term Sheet (which is also Schedule E hereto),
whether as a result of liabilities that are to “follow the asset” (as described
therein) or otherwise.

 

(f)                                   AVB Member may reasonably confer from time
to time with ERP Member, as Designated Manager for the administration and
management of the Assumed Archstone Liabilities, on the status of any litigation
in connection with the Assumed Archstone Liabilities and AVB Member may, upon
request made by AVB Member upon ERP Member, and subject to the terms of a common
interest privilege agreement, consult with outside counsel regarding the status
of such litigation and receive copies of any briefs, motions or work product.
 No such right or conference or consultation in any way affects ERP Member’s
status as Designated Member for the administration and management of the
Archstone Assumed Liabilities.

 

43

--------------------------------------------------------------------------------


 

ARTICLE V

 

TAXES, ALLOCATIONS AND DISTRIBUTIONS

 

Section 5.1                                   Allocations and Tax Provisions.

 

Notwithstanding any contrary provision of this Agreement, rules governing
allocations of income, gains, losses and deductions, certain tax matters and
related items are set forth in Schedule T attached hereto and made a part
hereof.

 

Section 5.2                                   Distributions.

 

Subject to Section 3.4, distributions of Distributable Cash or other assets of
the Company if any, may be made to the Members and in such amounts as may be
Approved by the Management Committee from time to time not less frequently than
quarterly (and, in the case of proceeds of sale, promptly following the
remittance of the proceeds of sale to the Company), to the Members pro rata in
accordance with their respective Proportionate Shares.

 

Section 5.3                                   Withholding.

 

(a)                                 General.  Each Member shall, to the fullest
extent permitted by applicable law, indemnify and hold harmless the Company and
each Covered Person who is or who is deemed to be the responsible withholding
agent for U.S. federal, state or local or non-U.S. income tax purposes against
all claims, liabilities and expenses of whatever nature relating to the
Company’s or such Covered Person’s obligation to withhold and to pay over, or
otherwise pay, any withholding or other taxes payable by the Company with
respect to such Member or as a result of such Member’s participation in the
Company.

 

(b)                                 Authority to Withhold; Treatment of Withheld
Tax.  Notwithstanding any other provision of this Agreement, each Member hereby
authorizes the Company to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable or required to be deducted by the Company or
any of its Affiliates (pursuant to the Code or any provision of U.S. federal,
state or local or non-U.S. tax law) with respect to such Member or as a result
of such Member’s participation in the Company (including as a result of a
distribution in kind to such Member).  If and to the extent that the Company
shall be required to withhold or pay any such withholding or other taxes, such
Member shall be deemed for all purposes of this Agreement to have received from
the Company as of the time that such withholding or other tax is withheld or
paid, whichever is earlier, a distribution of Distributable Cash in the amount
thereof, pursuant to the Section 5.2, to the extent that such Member would have
received a cash distribution, pursuant to Section 5.2, but for such withholding.
To the extent that such withholding or payment exceeds the cash distribution
that such Member would have received but for such withholding,  ERP Member shall
notify such Member as to the amount of such excess and such Member shall make a
prompt payment to the Company of such amount by wire transfer, which payment
shall not constitute a Capital Contribution and, consequently, shall not
increase the Capital Account of such Member.

 

(c)                                  Withholding Tax Rate.  Any withholdings
referred to in this Section 5.3 shall be made at the maximum applicable
statutory rate under the applicable tax law unless  ERP

 

44

--------------------------------------------------------------------------------


 

Member shall have received an opinion of counsel, or other evidence, reasonably
satisfactory to the ERP Member to the effect that a lower rate is applicable or
that no withholding or payment is required.

 

(d)                                 Withholding from Distributions to the
Company.  In the event that the Company or any Subsidiary Entity receives a
distribution or payment from or in respect of which tax has been withheld, the
Company shall be deemed to have received cash in an amount equal to the amount
of such withheld tax, and amounts withheld shall be deemed to be Distributable
Cash that has been paid to the Member to whom such withholding is attributable. 
To the extent that such payment exceeds the cash distribution that such Member
would have received but for such withholding, ERP Member shall notify such
Member as to the amount of such excess and such Member shall make a prompt
payment to the Company of such amount by wire transfer, which payment shall not
constitute a Capital Contribution and, consequently, shall not increase the
Capital Account of such Member.

 

ARTICLE VI

 

ACCOUNTING, RECORDS AND REPORTING

 

Section 6.1                                   Accounting and Records.

 

The books and records of the Company shall be kept, and its financial position
and the results of its operations recorded, in accordance with generally
accepted accounting principles.  The books and records of the Company shall
reflect all Company transactions and shall be appropriate and adequate for the
Company’s business in accordance with the Act.  Except as specifically provided
herein, all books and records of the Company shall be maintained for the Company
by AVB Member.

 

Section 6.2                                   Access to Accounting and Other
Records.

 

The following provisions of this Section 6.2 shall supersede and act in lieu of
the provisions of Section 18-305 of the Act:

 

(a)                                 Upon request of any Member, the other Member
shall promptly deliver or cause to be delivered to the requesting Member, at the
expense of the Company, a copy of the following records, to the extent that such
other Member is responsible hereunder for the maintenance of such records: (i) a
current list of the full name and last known address of each Member and the
Capital Contributions and Proportionate Share held of record by each Member;
(ii) a current list of the Management Committee Representatives and Designated
Managers; and (iii) the Company’s federal, state and local income tax returns
and reports, if any, for each of its taxable years.

 

(b)                                 Each Member also has the right to inspect
and copy during normal business hours any of the Company’s books and records
required to be maintained by the other Member, including (i) the Certificate of
Formation of the Company, any amendments to the Certificate of Formation, and
executed copies of any powers of attorney granted for the purpose of executing
the Certificate of Formation; (ii) this Agreement and any amendments to this
Agreement; (iii) financial statements of the Company; and (iv) the written
minutes of any meeting of the

 

45

--------------------------------------------------------------------------------

 


 

Management Committee or the Members and any written consents of the Management
Committee or the Members for actions taken without a meeting.

 

(c)                                  Management Committee Representatives and
Designated Managers shall also have the right to inspect any and all books and
records of the Company required to be maintained hereunder by the Members for
purposes reasonably related to their duties as Management Committee
Representatives or Designated Managers.

 

(d)                                 Each Member shall also have the right to
inspect any and all books and records maintained by the other Member in
connection with in connection with an Archstone Residual Asset, Assumed
Archstone Liability or administrative function or responsibility for which that
other Member has been designated as a Designated Manager.

 

Section 6.3                                   Required Reports.

 

The applicable Designated Manager as is or hereafter shall be designated on
Schedule Z shall furnish to each Member the following reports prepared for and
at the expense of the Company.  The Designated Manager indicated in
Section 4.2(c) shall also furnish to AVB Member the reports with respect to
Outside Partnerships as are set forth in Section 4.2(c), in order to assist AVB
Member in the preparation of the Company-level reports required hereunder.  The
AVB Member shall be the Designated Manager for the preparation and distribution
of Company-level reports:

 

(a)                                 Annual Financial Reports.  Within the time
period designated on Schedule Z (or, if not designated thereon, as Approved by
the Management Committee), the applicable Designated Manager as is or hereafter
shall be designated on Schedule Z shall arrange for, and furnish to the Members,
annual audited financial statements for such (full or partial) calendar year
accurately reflecting the financial condition of the Company and each Subsidiary
Entity, all prepared by the Accountants in accordance with generally accepted
accounting principles consistently applied.  The audit shall be performed by the
Accountants.

 

(b)                                 Quarterly Reports; Other Information.  The
applicable Designated Manager as is or hereafter shall be designated on Schedule
Z shall, within the time period designated on Schedule Z (or, if not designated
thereon, as Approved by the Management Committee), cause to be prepared and
furnished to the Members unaudited balance sheets and profit and loss statements
and unaudited cash flow statements accurately reflecting the operating results
of the Company and each Subsidiary Entity, a comparison to the Annual Budget,
and containing a narrative executive summary.  The applicable Designated Manager
as is or hereafter shall be designated on Schedule Z shall provide to the
Members, promptly upon receipt, copies of any and all monthly reports delivered
to the Company or any Subsidiary Entity pursuant to any Management Agreement. 
Each Member is entitled to receive all information reasonably requested to
permit such Member to complete deferred tax/FAS 109 calculations on a quarterly
basis.

 

(c)                                  Bank Accounts.  With respect to the bank
account or accounts maintained by a Member as the Designated Manager in the name
of the Company, that Member shall:

 

46

--------------------------------------------------------------------------------


 

(i)                                     promptly following the receipt of any
bank account statement, send a copy of such bank account statement to the other
Member;

 

(ii)                                  to the extent permitted and reasonably
practicable, arrange to have the applicable bank send such bank account
statements directly to the other Member; and

 

promptly following request, provide to the other Member information regarding
deposits or withdrawals from any such bank accounts or any other information
related to such bank accounts as reasonably requested by the other Member.

 

(d)                                 The costs and expenses incurred by the
Company or a Designated Manager in establishing and maintaining the books and
records of the Company, as well as the annual audit of the books and records of
the Company and the Subsidiary Entities, and the costs and expenses incurred in
preparing and furnishing any and all such reports and information shall be borne
by the Company.

 

Section 6.4                                   Tax Returns.

 

ERP Member shall cause to be prepared by the Accountants all tax returns
required of the Company and each Subsidiary Entity.  Not later than August 1 of
each year, ERP Member shall distribute or cause to be distributed to the Members
drafts of the proposed tax returns to be filed on behalf of the Company or any
Subsidiary Entity.  Following the distribution of such draft tax returns, but
prior to ten (10) Business Days prior to the due date for the filing thereof (or
such alternative date as may be Approved by the Management Committee), any of
the Members may provide comments and input to such Designated Manager, and such
Member and the Designated Manager shall consult with the Accountants concerning
the comments and input so provided, as to the advisability of incorporating such
comments and input into the tax returns to be so filed.  Following the
preparation of revised tax returns reflecting such input and comments (to the
extent deemed appropriate by the Accountants), such Designated Manager shall
timely file or cause to be timely filed all such tax returns required to be
filed by the Company as reasonably determined by the Members.  All decisions
regarding or affecting the reporting or characterization for tax purposes of any
material items of Company income, gain, loss or deduction shall require the
Approval of the Members (which approval shall not be unreasonably withheld).

 

Section 6.5                                   Tax Matters Partner.

 

ERP Member is designated the Tax Matters Member of the Company as provided in
Section 6231(a)(7) of the Code and corresponding provisions of applicable state
law.  This designation is effective only for the purpose of activities performed
pursuant to the Code, corresponding provisions of applicable state law and under
this Agreement.  ERP Member shall inform the Members of all tax audits and other
tax proceedings, promptly update the Members of all material developments with
respect thereto and provide copies of all correspondence with and submissions to
the tax authorities.  ERP Member shall not make any material decision or take
any material action as the Tax Matters Member that could adversely affect a
Member or its Parent or Affiliate without the prior consent of such Member.  ERP
Member, as the Tax Matters

 

47

--------------------------------------------------------------------------------


 

Member, shall permit the Members at the Company’s expense to participate in any
tax audit or other proceeding which could affect the taxes of the Company or
income or loss allocable to or taxes payable by any Member with respect to its
interest in the Company.  ERP Member shall also perform its obligations with
respect to tax matters under Schedule T.

 

ARTICLE VII

 

INDEMNIFICATION, INSURANCE AND EXCULPATION

 

Section 7.1                                   Indemnification.

 

(a)                                 To the fullest extent permitted by law, the
Company shall indemnify, hold harmless and defend ERP Member, AVB Member, each
Parent, each Affiliate of any Member, each Management Committee Representative,
each Designated Manager, each Member’s, Affiliate’s, Parent’s agents, officers,
partners, members, employees, representatives, directors or shareholders
(including, without limitation, any members of the Transition Team) and each
Subsidiary Entity’s officers, agents and employees (each, a “Covered Person”)
from and against any and all losses, claims, damages, liabilities, whether joint
or several, expenses (including legal fees and expenses), judgments, fines and
other amounts paid in settlement (collectively, “Indemnified Losses”), incurred
or suffered by such Covered Person, as a party or otherwise, in connection with
any threatened, pending or completed claim, demand, action, suit or proceeding,
whether civil, criminal, administrative or investigative, and whether formal or
informal, arising out of or in connection with the business or the operation of
the Company or any Subsidiary Entity, unless the Indemnified Losses were the
result of fraud, gross negligence, willful misconduct or a willful, knowing or
intentional breach of this Agreement by such Covered Person, or the result of
any act or omission performed or omitted by such Covered Person not in good
faith (in which case the Company shall have no indemnification obligation with
respect to such Indemnified Losses) or the Indemnified Losses arise pursuant to
a Guaranty Obligation (in which case the Company shall have no indemnification
obligation with respect to such Indemnified Losses but the provisions of
Section 3.6 shall apply).

 

(b)                                 Except for the Assumed Archstone Liabilities
which have been allocated to a Member or its Affiliates in accordance with
Schedule E, no Covered Person shall be liable to the Company or to any Member
for any loss or damage sustained by the Company or any Member, unless the loss
or damage shall have been the result of fraud, gross negligence, willful
misconduct or a willful, knowing or intentional breach of this Agreement by such
Covered Person, or the result of any act or omission performed or omitted by
such Covered Person not in good faith.

 

(c)                                  To the fullest extent permitted by law,
unless it is determined that a Covered Person is not entitled to be indemnified
therefor pursuant to this Section 7.1, expenses incurred by such Covered Person
in defending any claim, demand, action, suit or proceeding subject to this
Section shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Covered Person to repay
such amount.

 

48

--------------------------------------------------------------------------------


 

(d)                                 The indemnification provided by this
Section 7.1 shall be in addition to any other rights to which any Covered Person
may be entitled under this Agreement, any other agreement, as a matter of law or
otherwise, and shall inure to the benefit of the heirs, legal representatives,
successors, assigns and administrators of the Covered Person.

 

Section 7.2                                   Procedures; Survival.

 

(a)                                 If a Covered Person wishes to make a claim
under Section 7.1, the Covered Person should notify the Company in writing
within ten (10) days after receiving written notice of the commencement of any
action that may result in a right to be indemnified under Section 7.1; provided
however that the failure to notify the Company shall not relieve the Company of
any liability for indemnification pursuant to Section 7.1 (except to the extent
that the failure to give notice will have been materially prejudicial to the
Company).

 

(b)                                 A Covered Person shall have the right to
employ separate legal counsel in any action pursuant to Section 7.1 and to
participate in the defense of the action.  The fees and expenses of such legal
counsel shall be at the expense of the Covered Person unless (i) the Members or
Management Committee have Approved the Company’s payment of such fees and
expenses, (ii) the Company has failed to assume the defense of the action
without reservation and employ counsel within a reasonable period of time after
being given the notice required above, or (iii) the named parties to any such
action (including any impleaded parties) include both the Covered Person and the
Company and the Covered Person has been advised by its legal counsel that
representation of the Covered Person and the Company by the same counsel would
be inappropriate under applicable standards of professional conduct because of
actual or potential differing interests between them.  It is understood,
however, that the Company shall, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of only one separate firm of attorneys at any time
for all such Covered Persons having actual or potential differing interests with
the Company.

 

(c)                                  The Company shall not be liable for any
settlement of any action against any Covered Person for which the Company is
required to indemnify such Covered Person hereunder which is agreed to without
the Approval of the Members or Management Committee.

 

(d)                                 The indemnification obligations set forth in
this Article VII hereof shall survive the termination of this Agreement.

 

Section 7.3                                   Insurance.

 

The Company shall maintain, for the benefit of the Company, its Subsidiary
Entities, the Members, the Management Committee Representatives and the
Designated Managers, and at the expense of the Company, policies of insurance in
compliance with Schedule V.

 

Section 7.4                                   Rights to Rely on Legal Counsel,
Accountants.

 

No Covered Person shall be liable, responsible or accountable in damages or
otherwise to the Company or any Member for any performance or omission to
perform any acts in reliance on the advice of accountants or legal counsel for
the Company.

 

49

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF ADDITIONAL MEMBERS

 

Section 8.1                                   Transfer or Assignment of
Membership or Manager Interests.

 

No Member shall be entitled to assign, convey, sell, encumber or in any manner
alienate or otherwise Transfer all or part of such Member’s Membership Interest
except in strict compliance with each and all of the other Sections of this
Article VIII.  No Designated Manager shall be entitled to assign, convey, sell,
encumber or in any manner alienate or otherwise Transfer all of part of such
Designated Manager’s rights, interests, duties or obligations under this
Agreement, in its capacity as a Designated Manager, without the Approval of the
Members, except, in the case of a Designated Manager which is also a Member, to
a successor to which the entire Membership Interest of such Designated Manager
has been Transferred in full compliance with this Agreement.

 

Section 8.2                                   Conditions to Transfer by Member.

 

Except as provided in Section 8.3 or Section 8.4, no Member may Transfer all or
part of such Member’s Membership Interest, nor shall the direct or indirect
interests in any Member be transferred to any Person if, as a result thereof,
that Member would no longer be directly or indirectly wholly-owned by ERP or
Equity Residential (in the case of a Transfer of the interests in ERP Member) or
AVB (in the case of a Transfer of the interests in AVB Member), unless such
Transfer has been approved in writing by the other Member in its sole and
absolute discretion.

 

Section 8.3                                   Permitted Transfers.

 

A Member shall be permitted to Transfer all or any part of its Membership
Interest without further consent hereunder to an Affiliate of that Member which
is directly or indirectly wholly-owned by ERP or Equity Residential (in the case
of a Transfer by ERP Member) or by AVB (in the case of a Transfer by AVB
Member), so long as, in connection with such Transfer that Member’s Parent
provides to the other Member a ratification and reaffirmation of its Parent
Guaranty and such Transfer would not be a violation of or an event of default
under, or give rise to a right to accelerate any indebtedness described in, any
note, mortgage, loan agreement or similar instrument or document to which the
Company or any Subsidiary Entity or Outside Partnership is a party unless such
violation or event of default shall be waived by the parties thereto.

 

Section 8.4                                   Transfer of Interests in Equity
Residential, ERP or AVB.

 

Notwithstanding anything to the contrary contained in this Agreement,
(a) neither Transfers of interests in ERP, nor the issuance or redemption of
interests in ERP, nor Transfers of common or preferred shares or other equity
interests in Equity Residential, nor issuance or redemption of common or
preferred shares or other equity interests in Equity Residential (other than
those occurring in connection with an Extraordinary Transaction), shall
constitute a “Transfer” of the interest of ERP Member under this Agreement, or
constitute a default, breach

 

50

--------------------------------------------------------------------------------


 

or withdrawal by ERP Member or any other violation of this Agreement by ERP
Member; (b) neither Transfers of shares of stock in AVB, nor issuance or
redemption of shares of stock in AVB (other than those occurring in connection
with an Extraordinary Transaction), shall constitute a “Transfer” of the
interest of AVB Member under this Agreement, or constitute a default, breach or
withdrawal by AVB Member or any other violation of this Agreement by AVB Member;
and (c) notwithstanding clauses (a) and (b) above, neither any merger or other
consolidation of Equity Residential, ERP or AVB with any other Person, nor any
transfer of all or substantially all of the common equity of Equity Residential,
ERP or AVB (including by way of tender offer), nor any sale of all or
substantially all of the assets of Equity Residential, ERP or AVB, nor any
transfer, issuance or redemption of common or preferred shares or other equity
interests in ERP or Equity Residential or AVB, as applicable, in connection with
such a merger or consolidation of Equity Residential, ERP or AVB, as applicable
(each, an “Extraordinary Transaction”), shall constitute a “Transfer” of the
interest of ERP Member or AVB Member, as applicable, under this Agreement, or
constitute a default, breach or withdrawal by ERP Member or AVB Member, as
applicable, or any other violation of this Agreement by ERP Member or AVB
Member, as applicable, so long as, in the case of any such Extraordinary
Transaction, the surviving Entity or buyer (the “Successor Parent”), as
applicable, in any such transaction provides notice of such transaction to the
other Member within five (5) Business Days thereafter and certifies that as of
the date of consummation of, and after giving effect to, such transaction, it is
either (i) a publicly traded company which continues to qualify as a REIT and
has total equity as determined in accordance with U.S. generally accepted
accounting principles of not less than $1.5 billion, or (ii) it has total equity
as determined in accordance with U.S. generally accepted accounting principles
of not less than $2 billion.  If the Successor Parent delivers a notice and
certificate in accordance with clause (ii) of the immediately preceding
sentence, then, within ninety (90) days following the end of each fiscal year of
the Successor Parent thereafter, the Successor Parent shall deliver a
certificate to the other Member that certifies that, at the end of such fiscal
year, it had total equity as determined in accordance with U.S. generally
accepted accounting principles of not less than $2 billion. For the avoidance of
doubt, a Change in Board Control of Equity Residential or AVB shall not
constitute a “Transfer” of the interest of ERP Member or AVB Member, as
applicable, under this Agreement, or constitute a default, breach or withdrawal
by ERP Member or AVB Member, as applicable, or any other violation of this
Agreement by ERP Member or AVB Member, as applicable.

 

Section 8.5                                   Unauthorized Transfers Void.

 

Any Transfer or purported Transfer in violation of the provisions of this
Article VIII shall be null and void ab initio and shall constitute a material
breach of this Agreement.  In the event of any Transfer or purported Transfer of
all or any part of a Member’s Membership Interest in violation of this
Agreement, without limiting any other rights or remedies of the Company or the
other Members, the assignee or purported assignee shall have no right to
participate in the management of the business and affairs of the Company or to
become a Member, or to receive any distributions of any kind or to receive any
part of the share of profits or other compensation by way of income and the
return of contributions, or any allocation of income, gain, loss, deduction,
credit or other items to the owner of such Membership Interest in the Company
would otherwise be entitled.

 

51

--------------------------------------------------------------------------------


 

Section 8.6                                   Admission of Substitute Member;
Liabilities.

 

(a)                                 An assignee of all or any part of Membership
Interest shall be admitted as a Substitute Member only if (i) the Transfer of
such Membership Interest complies in all respects with this Article VIII and
(ii) the prospective Substitute Member delivers a signed instrument pursuant to
which the assignee agrees to all of the terms and conditions of, and to be bound
by, this Agreement, and to assume all of the obligations of the transferring
Member and to be subject to all the restrictions and obligations to which the
transferring Member is subject under the terms of this Agreement.  The admission
of a Substitute Member shall not release the transferring Member from any
liability to the Company or to the other Members in respect of its Membership
Interest that may have existed prior to such admission.

 

(b)                                 ERP Member shall reflect the admission of
such Substitute Member in the records of the Company as soon as possible after
satisfaction of the conditions set forth in this Agreement.  Schedule G of this
Agreement shall be deemed to be amended to reflect the admission of the
Substitute Member upon such admission; and each of Members then of record hereby
consents to such amendment to the extent required by law or this Agreement.

 

Section 8.7                                   Admission of Additional Members.

 

Unless the Approval of the Members has been obtained, and then, only in
accordance with the terms and conditions Approved by the Members, the Company
shall not admit any additional Members.

 

ARTICLE IX

 

SPECIAL RIGHTS AND OBLIGATIONS OF MEMBERS AND THE COMPANY

 

Section 9.1                                   Land Options.

 

(a)                                 Prior to the Land Option Expiration Date,
upon five (5) Business Days’ notice to the other Member, the Member that has
been allocated a Land Option on Schedule N attached hereto shall have the right
to elect, by written notice to the other Member, to acquire the applicable Land
Option, by paying a price equal to the Land Option Take-Out Price for such Land
Option.  In the event of such election, the Company (or applicable Subsidiary
Entity) shall assign to the electing Member or its designee in a form Approved
by the Members its interest in such Land Option in exchange for the payment to
the Company by such Member or its designee of such price, in immediately
available funds, which assignment shall be without any representation or
warranty whatsoever.

 

(b)                                 If the Member that has been allocated a Land
Option on Schedule N does not exercise its rights under Section 9.1(a) to
acquire the applicable Land Option on or before the Land Option Expiration Date,
the other Member shall have the right, for a period of sixty (60) days after the
Land Option Expiration Date by written notice to the other Member, to require
the Company to transfer or distribute such Land Option to it or its designee in
exchange for the payment to the Company in immediately available funds of an
amount equal to the Land Value Take-Out Price therefor.  In the event of such
election, the Company (or applicable Subsidiary Entity) shall assign to the
electing Member or its designee in a form Approved by the Members

 

52

--------------------------------------------------------------------------------


 

its interest in such Land Option in exchange for the payment by such Member or
its designee of such price, in immediately available funds, which assignment
shall be without any representation or warranty whatsoever.

 

(c)                                  If the Member entitled to exercise the
rights under Section 9.1(b) with respect to any Land Option shall not have
exercised such rights within the sixty (60) day period stated in Section 9.1(b),
then either Member shall have the right, at any time thereafter, by written
notice to the other Member, to elect for an Auction Process to commence between
the Members with respect to such Land Option.  Within ten (10) Business Days
after the delivery of such notice, the Members shall commence and thereafter
continue the Auction Process for such Land Option, until such Auction Process
has been completed.  Upon the completion of such Auction Process, the Company
(or applicable Subsidiary Entity) shall assign to the electing Member or its
designee in a form Approved by the Members its interest in such Land Option in
exchange for the payment by such Member or its designee of the final price for
such Land Option bid by it in the Auction Process, in immediately available
funds, which assignment shall be without any representation or warranty
whatsoever.

 

(d)                                 At the election of the Member acquiring a
Land Option pursuant to this Section 9.1, and immediately prior to the
consummation of such acquisition, the Company shall make a distribution in-kind
to the Members of undivided interests, in proportion to their respective
Proportionate Shares, in and to the Company’s interests in such Land Option, and
the Member or its designee acquiring such Land Option shall concurrently
purchase the undivided interest of the other Member in the Company’s interests
in the applicable Land Option for a price equal to the other Member’s
Proportionate Share of the applicable Land Option Take-Out Price, provided that
proceeding with such acquisition in the fashion described in this
Section 9.1(d) would not reasonably be anticipated to have any adverse
financial, tax or other consequence to the non-electing Member or the Company.

 

(e)                                  If neither Member exercises the rights
pursuant to Section 9.1 prior to the date on which such Land Option is scheduled
to lapse, then, unless otherwise Approved by the Members or Approved by the
Management Committee, such Land Option shall be allowed to lapse.

 

(f)                                   Time is of the essence of the provisions
of this Section 9.1.

 

Section 9.2                                   Archstone Real Estate Assets and
Certain Archstone Non-Real Estate Assets.

 

(a)                                 Prior to the Asset Option Expiration Date,
upon five (5) Business Days’ written notice to the other Member (a “Real Estate
Asset Election Notice”), the Member that has been allocated a specific Archstone
Residual Real Estate Asset on Schedule C attached hereto shall have the right to
elect to acquire such Archstone Residual Real Estate Asset by paying a price
equal to the applicable Archstone Residual Real Estate Asset Adjusted Value
therefor.  Each such Archstone Residual Real Estate Asset Adjusted Value has
been determined net of the applicable indebtedness that relates to the
applicable Archstone Residual Real Estate Asset, and accordingly the Member that
acquires any Archstone Residual Real Estate Asset pursuant to this
Section 9.2(a) shall acquire such asset subject to such indebtedness.

 

53

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, if a Member
delivers a Real Estate Asset Election Notice, then the other Member shall have a
right to initiate an Auction Process with respect to such Archstone Residual
Real Estate Asset, by delivering written notice of such election within five
(5) Business Days after its receipt of the applicable Real Estate Asset Election
Notice, and the Member that delivers the highest bid in connection with such
Auction Process shall have the right to acquire or cause its designee to acquire
the applicable Archstone Residual Real Estate Asset subject thereto, by paying
to the Company a price equal to the amount so bid in immediately available
funds.  Notwithstanding the foregoing provisions in this Section 9.2 (b), if AVB
Member delivers a Real Estate Asset Election Notice with respect to the National
Gateway Asset or Harlem Parcel C, such Member shall have the right to acquire
such Archstone Residual Real Estate Asset in accordance with
Section 9.2(a) based on the applicable Archstone Residual Real Estate Asset
Adjusted Value therefor, and the other Member shall have no right to initiate an
Auction Process with respect thereto pursuant to this Section 9.2(b).

 

(c)                                  As of the date of this Agreement, the
Members have not agreed upon an Archstone Residual Real Estate Asset Adjusted
Value for the Germany Portfolio or the Lake Mendota Portfolio, and the rights
provided for in Section 9.2(a) shall be exercisable with respect to any such
Archstone Residual Real Estate Asset only if and when the Members agree upon a
valuation for such Archstone Residual Real Estate Asset (which valuation, if and
when agreed to, shall be deemed to be the “Archstone Residual Real Estate Asset
Adjusted Value” therefor), and the Asset Option Expiration Date shall be
calculated from the date such valuation is agreed upon by the Members.

 

(d)                                 If either Member has an interest at any time
after the date hereof in acquiring any Archstone Residual Real Estate Asset that
is not identified on Schedule C or, after the Asset Option Expiration Date, with
respect to any Archstone Residual Real Estate Asset that is identified on
Schedule C but as to which neither Member has exercised its rights in
Section 9.2(a) or (b), then such Member may elect, by written notice to the
other Member, and only if at such time the Company is not party to a binding
letter of intent or purchase agreement with a Third Party Entity providing for
the sale of any such Archstone Residual Real Estate Asset, for an Auction
Process to commence between the Members with respect to such Archstone Residual
Real Estate Asset.  Within ten (10) Business Days after the delivery of such
notice, the Members shall commence and thereafter continue the Auction Process
for such Archstone Residual Real Estate Asset until such Auction Process has
been completed.  Upon the completion of such Auction Process, the Company (or
applicable Subsidiary Entity) shall transfer and assign to the Member that
delivered the highest bid or its designee its interest in such Archstone
Residual Real Estate Asset in compliance with Section 9.2(e).

 

(e)                                  The date on which the Company or applicable
Subsidiary Entity shall transfer its interest in such Archstone Residual Real
Estate Asset to the electing Member pursuant to any of the provisions of this
Section 9.2 shall be a Business Day selected by the electing Member in a notice
given to the other Member and AVB Member.  The notice shall be delivered not
later than five (5) Business Days following the date on which it has been
determined pursuant to the provisions of this Section 9.2 that the Company shall
transfer its interest in such Archstone Residual Real Estate Asset to such
Member, and the date set for the closing in such notice shall not be earlier
than the fifth (5th) Business Day following the date of such notice or later
than twentieth (20th) Business Day following the date of such notice.  Such date
is referred to herein

 

54

--------------------------------------------------------------------------------


 

as the “Asset Transfer Date.”  The closing for the transfer of such interest
shall take place pursuant to customary escrow arrangements at the office of AVB
Member or such other location as may be Approved by the Members.  Without being
relieved of its obligations under this Section 9.2, a Member may nominate a
third party designee to acquire any Archstone Real Estate Asset or interest
therein that this Member has rights to acquire pursuant to this Section 9.2.  At
the closing, the following shall be delivered to the applicable party:

 

(i)                               the Company or applicable Subsidiary Entity
and the electing Member or its nominated designee shall deliver each to the
other a duly executed instrument of assignment, whereby the Company or
applicable Subsidiary Entity assigns the interest to the electing Member or its
nominated designee without any representations or warranties; in addition, in
connection with such transaction, the Members shall agree upon a reasonable
arrangement for the allocation of the Assumed Archstone Liabilities and other
liabilities that relate to the applicable Archstone Residual Real Estate Asset
that the electing Member would assume or succeed to, and the liabilities and
recoveries that the Company would retain, and upon such agreement, the Company
or applicable Subsidiary Entity and the electing Member shall enter into an
assumption agreement in a form and substance that is reasonably acceptable to
the Members reflecting the terms of such arrangement;

 

(ii)                            the electing Member or its nominated designee
shall deliver the applicable price for the Archstone Residual Real Estate Asset
that is being acquired to the Company by delivery at the closing of a wire
transfer of good funds to an account of the Company designated by AVB Member;

 

(iii)                         the Members shall pay any applicable transfer,
excise or similar taxes due in connection with the transfer of the interest in
accordance with their Proportionate Shares;

 

(iv)                        if the Company, any Subsidiary Entity, the other
Member, its Affiliates or Parent shall be obligors under any obligations with
respect to recourse Indebtedness or Guaranty Obligations that relate to
Archstone Residual Real Estate Asset that is being acquired, the electing Member
shall have obtained from the obligee thereof, for the benefit of each of such
Persons, and shall deliver to each of such Persons on the Asset Transfer Date,
releases from such obligations as to matters on and after the date of such
transfer (subject to Section 9.2(g) as applicable) and any consents required for
such transfer;

 

(v)                           upon the Asset Transfer Date, the Company and
electing Member or its nominated designee shall execute and deliver all
necessary tax forms, affidavits and certificates with respect to the
transferor’s status as a foreign person and otherwise, and shall provide all
necessary information in support thereof; and

 

(vi)                        the Company and each Member shall cooperate and take
all actions and execute all documents reasonably necessary or appropriate to
consummate the transfer of such interest.

 

If, on or prior to the scheduled Asset Transfer Date, the foregoing matters are
not delivered, then the Company shall have no obligation to transfer the
applicable Archstone Residual Real Estate Asset to the electing Member or its
nominated designee, and the other

 

55

--------------------------------------------------------------------------------


 

Member shall have the right to elect to purchase such Archstone Residual Real
Estate Asset for the same price, and on the same terms, by delivering written
notice of such election to the other Member during the ten (10) Business Day
period commencing on the day after the scheduled Asset Transfer Date, and
otherwise on the term set forth in this Section 9.2(e).

 

(f)                                   In the event that an Auction Process is
initiated for any reason pursuant to this Agreement, each Member shall share all
relevant data, facts and information concerning the applicable Archstone
Residual Real Estate Asset with the other Member, excluding Confidential
Materials, with the objective that both Members shall have access to the same
information concerning the Archstone Residual Real Estate Asset that is the
subject of the Auction Process.

 

(g)                                  In all cases, the Member that acquires any
Archstone Residual Real Estate Asset shall assume the Company’s obligations (if
any) with respect to the related property mortgage debt (and obtain, as a
condition to the consummation of such acquisition, the release of the Company,
any Subsidiary Entity and the other Member (and its Affiliates or Parent, if
they are obligors under any obligations with respect to recourse Indebtedness or
Guaranty Obligations that relate to such asset) from any guaranty or other
recourse obligations that it may have undertaken with respect to that asset as
to matters on and after the date of such acquisition).  With respect to any such
guaranty or other recourse obligations for which the Company, Subsidiary Entity
or other Member (and its Affiliates or Parent, if they are obligors under any
obligations with respect to recourse Indebtedness or Guaranty Obligations that
relate to such asset) has not been so released, the Members shall agree upon a
reasonable arrangement for the allocation of such obligations as between the
electing Member, on the one hand, and the Company, Subsidiary Entity or other
Member (and its Affiliates or Parent, if they are obligors under any obligations
with respect to recourse Indebtedness or Guaranty Obligations that relate to
such asset), and upon such agreement, the parties to which such obligations have
been allocated shall enter into an assumption and indemnification agreement in a
form and substance that is reasonably acceptable to the Members reflecting the
terms of such arrangement.

 

(h)                                 In the case of the Germany Portfolio or the
Lake Mendota Portfolio, if either Member desires to purchase any such assets
from the Company, it may do so only if the Members have agreed upon a valuation
of such asset for purposes of the disposition thereof to a Member, and any time
periods shall be calculated from the date the Members have agreed upon such
valuation.

 

(i)                                     The Members acknowledge that any
surviving rights acquired by the Company pursuant to the Purchase Agreement in
the license rights with respect to the customer experience service known as “Tea
Leaf” shall be deemed a Miscellaneous Archstone Asset hereunder.

 

(j)                                    [Reserved]

 

(k)                                 At the election of the Member acquiring an
Archstone Residual Real Estate Asset pursuant to this Section 9.2, and
immediately prior to the consummation of such acquisition, the Company shall
make a distribution in-kind to the Members of undivided interests, in proportion
to their respective Proportionate Shares, in and to the Company’s interests in
such Archstone Residual Real Estate Asset, and the Member or its designee
acquiring such asset shall concurrently purchase the undivided interest of the
other Member in the Company’s interests in

 

56

--------------------------------------------------------------------------------


 

the applicable Archstone Residual Real Estate Asset for a price equal to the
other Member’s Proportionate Share of the applicable price for such Archstone
Residual Real Estate Asset, provided that proceeding with such acquisition in
the fashion described in this Section 9.2(i) would not reasonably be anticipated
to have any adverse financial, tax or other consequence to the non-electing
Member or the Company.

 

(l)                                     If either Member has the right to elect
to acquire or nominate a third party designee to acquire, pursuant to the
provisions of this Section 9.2, the interests of the Company in any of the
assets in the Germany Portfolio in which the Company and Parallel JV 1 hold
interests, then the electing Member may (but shall not be required to) also
acquire or nominate a third party designee to acquire, the interests of Parallel
JV 1 relating to such asset, in accordance with the terms and procedures set
forth in Section 9.2 of the Parallel JV Agreement for Parallel JV 1.

 

(m)                             Time is of the essence of the provisions of this
Section 9.2.

 

Section 9.3                                   Other Business Activities of the
Members.

 

Neither the Members nor any Affiliates of the Members shall be obligated to
present any investment opportunity to the Company or any other Member, even if
the opportunity is of a character consistent with the Company’s other activities
and interests.  The Members and the Members’ Affiliates may engage in or possess
any interest, directly or indirectly, in any other business venture of any
nature or description independently or with others, including but not limited
to, the ownership, financing, leasing, operation, management, syndication,
brokerage, or development of real property competitive with the Archstone
Residual Assets.  Membership in the Company and the assumption by either Member
of any duties hereunder shall be without prejudice to such Member’s rights (or
the rights of its affiliates) to have or pursue such other interests and
activities and to receive and enjoy profits or compensation therefrom, and
neither the Company nor the other Member(s) shall have any right by virtue of
this Agreement in and to such ventures or the income or profits derived
therefrom.  The Members acknowledge that they have no objection to the
registration by Affiliates of ERP Member of a trademark for the name “Ameriton.”

 

Section 9.4                                   Indemnification Claims Under
Purchase Agreement.

 

Each Member acknowledges and agrees that any claim for indemnification which the
Company may have against the Seller pursuant to the Purchase Agreement shall be
asserted in compliance with Section 5.6 of the Buyer’s Agreement.  If any Member
determines that a basis exists for the Company to assert a claim against the
Seller, it shall deliver written notice thereof to the other Member specifying
in reasonable detail the factual basis of such claim, stating the amount of
losses (or if not known, a good faith estimate of the amount of losses) and the
method of computation thereof, containing a reference to any and all provisions
of the Purchase Agreement with respect to which indemnification could be sought
and stating its good faith determination (and specifying in reasonable detail
the factual basis for such determination) that such claim is an “Archstone
Residual Claim” as such term is defined in the Buyers Agreement.  Promptly
following the delivery of such notice, the Members shall meet and confer to
determine

 

57

--------------------------------------------------------------------------------


 

whether to Approve the making of such claim pursuant to the Purchase Agreement,
subject to compliance with the terms of Section 5.6 of the Buyers Agreement.

 

Section 9.5                                   Assumed Archstone Liabilities and
Archstone Claims.

 

The ERP Member as the applicable Designated Manager shall have the principal
administrative authority to administer, manage and resolve the Assumed Archstone
Liabilities and pursue Archstone Claims, subject to the provisions set forth in
Schedule E attached hereto and the other terms and provisions of this
Agreement.  Any third-party out-of-pocket costs and expenses incurred in
connection with the administration, management and resolution of the Assumed
Archstone Liabilities and pursuit of the Archstone Claims shall be
“Expenditures” for purposes of this Agreement, and the amounts, if any,
recovered by the Company or any Subsidiary on account of the Assumed Archstone
Liabilities and Archstone Claims shall be “Gross Receipts” for purposes of this
Agreement.

 

Section 9.6                                   Employees; Transition Plan.

 

(a)                                 The Members acknowledge and agree that the
Company and the Archstone Subsidiaries shall be bound by the Transition Plan (as
defined in the Buyers Agreement) approved by Equity Residential, ERP and AVB
pursuant to Section 6.2(b) of the Buyers Agreement.  No amendment, modification,
waiver or departure from the requirements of the Transition Plan or
Section 6.2(b) of the Buyers Agreement shall be entered into or adopted without
the Approval of the Members.

 

(b)                                 If, pursuant to the Transition Plan, one or
more employees are to be retained by any Subsidiary Entity following the date of
this Agreement, then the Company shall cause such Subsidiary Entity to comply
with all applicable laws with respect to such employees, and all policies with
respect to wages, salaries, benefits, severance and all other applicable
employment-related matters shall be as Approved by the Members.  Any decision to
terminate any employee of any Subsidiary Entity following the Transition Period
(as defined in the Buyers Agreement) shall require the Approval of the Members.

 

(c)                                  With respect to any employee who is to be
terminated by any Subsidiary Entity subsequent to the date hereof, the Company
shall cause such Subsidiary Entity to comply with the requirements of 29 USC
§2101 et seq., the Worker Adjustment and Retraining Notification Act, or any
state law analogue.  Each Member shall be required to contribute its
Proportionate Share of any Severance (as defined in the Buyers Agreement) that
is due and payable to such employee to the extent that the retained cash of the
Company or applicable Subsidiary Entity is insufficient therefor.

 

Section 9.7                                   Office Leases.

 

With respect to any Office Leases that are acquired by the Company or to which
the Company succeeds as a result of the acquisition of the Archstone Residual
Assets or Archstone Subsidiaries, the Members agree to use their commercially
reasonable efforts to cooperate to mitigate the costs associated with such
Office Lease.  If any Parent shall have elected pursuant to Section 6.3(a) of
the Buyers Agreement to assume any Office Lease or to obtain the sublease of
premises under an Office Lease prior to the date of this Agreement, but the
applicable consents

 

58

--------------------------------------------------------------------------------


 

or other conditions necessary to effectuate such election shall not have been
obtained or satisfied prior to the date of this Agreement, then the Members
shall be bound by, and shall cause the Company to comply with, the obligations
of their respective Parents under the Buyers Agreement, so as to enable such
assumption or sublease to be effectuated once the applicable consents or other
conditions necessary to effectuate such election have been obtained or
satisfied.  Notwithstanding anything to the contrary contained in the Buyers
Agreement, the Members agree to cooperate in good faith following the date of
this Agreement on substantially the same terms as are provided in
Section 6.3(a) of the Buyers Agreement should any of the Parents seek to assume
any particular Office Lease or sublease any premises leased thereunder on terms
consistent with the terms provided in Section 6.3(a) of the Buyers Agreement,
notwithstanding that the “Initial Closing” referred to therein has occurred, but
only if the Company has not, with respect to any particular Office Lease or
premises leased thereunder, entered into an assignment of such Office Lease or
sublease of such premises with a Third Party Entity with the Approval of the
Members or the Approval of the Management Committee.

 

Section 9.8                                   Opportunity in Connection with the
Acquisition of Outside Partners’ Interests.

 

(a)                                 Outside Partner Purchase Offer.  If a Member
or its Affiliate receives a written offer from an Outside Partner or any
affiliate thereof to purchase, whether directly or indirectly, the interest of
the Outside Partner in an Outside Partnership (such offer is referred to herein
as an “Outside Partner Purchase Offer” and the direct or indirect interest of
the Outside Partner in the Outside Partnership that is offered to the Electing
Member pursuant to an Outside Partner Purchase Offer is referred to herein as an
“Outside Partner Offered Interest”) which that Member or its Affiliate desires
to accept, that Member (the “Electing Member”) shall, within three (3) Business
Days of its receipt of the Outside Partner Purchase Offer, deliver a true and
correct copy of such Outside Partner Purchase Offer to the other Member (the
“Recipient Member”), together with a notice (the “Outside Partner Purchase
Notice”) that (i) indicates that the Electing Member desires to accept the offer
set forth therein, (ii) provides a calculation of the net valuation of the
Company’s interest in the applicable Outside Partnership that would be implied
by such price (net of any indebtedness that will continue following the proposed
transfer and as affected by the terms of the applicable Outside Partnership
Agreement), in form and substance reasonably satisfactory to the Recipient
Member (the value of the Company’s interest in such Outside Partnership, as so
derived, is referred to herein as the “Implicit Value of the Company’s Outside
Partnership Interest”) and (iii) states that the Recipient Member shall have the
rights with respect to such Outside Partner Purchase Offer that are provided for
in this Section 9.8.  The Electing Member shall not enter into a binding written
agreement regarding purchase of the Outside Partner’s interest unless and until
the Electing Member complies with the provisions set forth in this Section 9.8.

 

(b)                                 Elections of Recipient Member with respect
to Outside Partner Purchase Offer.  The Recipient Member (or any Affiliate
thereof as designated by it) shall have the right to acquire a portion of the
Outside Partner Offered Interest that is equivalent to its Proportionate Share
thereof (such portion being referred to herein as its respective “Recipient
Member Proportionate Interest”), for a price equal to its Proportionate Share of
the price payable for the Outside Partner Offered Interest set forth in the
Outside Partner Purchase Offer and otherwise, with respect to its Proportionate
Share thereof, in accordance with the terms of the Outside Partner Purchase
Offer, pursuant to a closing which shall be consummated concurrently with the

 

59

--------------------------------------------------------------------------------


 

closing of the acquisition by the Electing Member of the portion of the Outside
Partner Offered Interest that is equivalent to its Proportionate Share thereof
(such portion being referred to herein as its respective “Electing Member
Proportionate Interest”).  If the Recipient Member desires to acquire the
Recipient Member Proportionate Interest, the Recipient Member shall deliver
written notice of such election to the Electing Member within five (5) Business
Days after its receipt of the Outside Partner Purchase Notice (or, if later, by
the date which is three (3) Business Days prior to the date that the Outside
Partner Purchase Offer expires by its own terms) (the later of such dates is
referred to herein as the “Outside Partner Purchase Offer Election Date”).  If
the Recipient Member fails to notify the Electing Member of its decision with
respect to such Outside Partner Purchase Offer by the Outside Partner Purchase
Offer Election Date, the Recipient Member shall be deemed to have elected not to
acquire the Recipient Member Proportionate Interest, and the Electing Member
shall have the right to acquire the entire Outside Partner Offered Interest on
the terms set forth in the Outside Partner Purchase Offer, subject to the
provisions of Section 9.8(d) and (e) below.

 

(c)                                  Consequences if Recipient Member elects to
participate in the Acquisition of the Outside Partner Offered Interest.  If the
Recipient Member elects to acquire the Recipient Member Proportionate Interest,
then the Electing Member and the Recipient Member shall proceed to consummate
the acquisition of their respective Recipient Member Proportionate Interest and
Electing Member Proportionate Interest upon the closing as provided for in the
Outside Partner Purchase Offer.  In conjunction with such closing, and provided
that the Recipient Member and Electing Member reach an agreement to do so, the
Recipient Member and Electing Member may require the Company to distribute to
them undivided interests, in proportion to their respective Proportionate
Shares, in and to the interests of the Company in the Outside Partnership, and
the Recipient Member and Electing Member may elect to form a new partnership or
limited liability company to hold the interests in the Outside Partnership that
they are acquiring from the Outside Partner and the Company on terms and
conditions that are acceptable to each of the Recipient Member and Electing
Member.

 

(d)                                 Put Rights of Recipient Member if Recipient
Member elects not to participate in the Acquisition of the Outside Partner
Offered Interest.  If the Recipient Member elects or is deemed to have elected
not to acquire its Recipient Member Proportionate Interest pursuant to
Section 9.8(b), then on or before the tenth (10th) Business Day following the
Outside Partner Purchase Offer Election Date (such tenth (10th) Business Day is
referred to herein as the “Recipient Member Put Right Election Date”), the
Recipient Member may elect, by written notice to the Electing Member, to require
the Electing Member to purchase the indirect interest of the Recipient Member in
the Company’s interest in the applicable Outside Partnership for a price equal
to the Recipient Member’s Proportionate Share of the applicable Implicit Value
of the Company’s Outside Partnership Interest, at a closing which shall, to the
extent feasible, occur concurrently with (but in no event later than ten
(10) Business Days following) the acquisition by the Electing Member of the
Outside Partner Offered Interest.  Such transaction is referred to herein as the
“Recipient Member Put Transaction.”  If the Recipient Member makes such
election, then the Recipient Member shall be obligated to sell, and the Electing
Member shall be obligated to purchase, the applicable Recipient Member
Proportionate Interest in accordance with the terms of this Section 9.8(d) and
Section 9.8(f).  In connection with the closing of the Recipient Member Put
Transaction, and immediately prior to the consummation thereof, the Company
shall make a distribution in-kind to the Members of undivided interests, in
proportion

 

60

--------------------------------------------------------------------------------


 

to their respective Proportionate Shares, in and to the Company’s interests in
the applicable Outside Partnership, and the Electing Member or its designee
shall concurrently purchase the undivided interest of the Recipient Member in
the Company’s interests in the applicable Outside Partnership for a price equal
to the Recipient Member’s Proportionate Share of the applicable Implicit Value
of the Company’s Outside Partnership Interest.  Without being relieved of its
obligations under this Section 9.8(d), the Electing Member may nominate a third
party designee to acquire the interest of the Recipient Member in the Company’s
interest in an Outside Partnership in connection with any Recipient Member Put
Transaction.

 

(e)                                  Call Rights of Electing Member if the
Recipient Member does not exercise its Put Right.  If the Recipient Member
elects or is deemed to have elected not to acquire its Recipient Member
Proportionate Interest pursuant to Section 9.8(b), but does not elect to proceed
with the Recipient Member Put Transaction pursuant to Section 9.8(d), then on or
before the tenth (10th) Business Day following the Recipient Member Put Right
Election Date (such tenth (10th) Business Day is referred to herein as the
“Electing Member Call Right Election Date”), the Electing Member may elect to
require the Recipient Member to sell the indirect interest of the Recipient
Member in the Company’s interest in the applicable Outside Partnership to the
Electing Member or its designee for a price equal to the Recipient Member’s
Proportionate Share of the applicable Implicit Value of the Company’s Outside
Partnership Interest, at a closing which shall, to the extent feasible, occur
concurrently with (but in no event later than ten (10) Business Days following)
the acquisition by the Electing Member of the Outside Partner Offered Interest
(or, if later, ten (10) Business Days following the Electing Member Call Right
Election Date).  Such transaction is referred to herein as the “Electing Member
Call Transaction.”  If the Electing Member makes such election, then the
Recipient Member shall be obligated to sell, and the Electing Member shall be
obligated to purchase, the applicable Recipient Member Proportionate Interest in
accordance with the terms of this Section 9.8(d) and Section 9.8(f).  In
connection with the closing of the Electing Member Call Transaction, and
immediately prior to the consummation thereof, the Company shall make a
distribution in-kind to the Members of undivided interests, in proportion to
their respective Proportionate Shares, in and to the Company’s interests in the
applicable Outside Partnership, and the Electing Member or its designee shall
concurrently purchase the undivided interest of the Recipient Member in the
Company’s interests in the applicable Outside Partnership for a price equal to
the Recipient Member’s Proportionate Share of the applicable Implicit Value of
the Company’s Outside Partnership Interest.  Without being relieved of its
obligations under this Section 9.8(e), the Electing Member may nominate a third
party designee to acquire the interest of the Recipient Member in the Company’s
interest in an Outside Partnership in connection with any Electing Member Call
Transaction.

 

(f)                                   Closing Procedures.  In connection with
any Recipient Member Put Transaction or Electing Member Call Transaction, the
closing for the Company’s in-kind distribution to the Members of undivided
interests in and to the Company’s interests in the applicable Outside
Partnership and for the transfer of the Recipient Member’s interest in and to
the Company’s interests in the applicable Outside Partnership, pursuant to
Section 9.8(d) or (e) shall take place pursuant to customary escrow arrangements
at the office of the applicable Designated Manager or such other location as may
be Approved by the Members.  At the closing, the following shall be delivered to
the applicable party:

 

61

--------------------------------------------------------------------------------


 

(i)                               the Company (or applicable Subsidiary Entity)
and the Members shall deliver each to the other a duly executed instrument of
assignment and assumption, whereby the Company or applicable Subsidiary Entity
assigns to the Members in accordance with their Proportionate Shares undivided
interests in and to the Company’s interests in the applicable Outside
Partnership, without any representations or warranties;

 

(ii)                            the Recipient Member assigns the interest so
acquired by it to the Electing Member or its nominated designee, without any
representations or warranties;

 

(iii)                         in connection with such transaction, the Members
shall agree upon a reasonable arrangement for the allocation of the Assumed
Archstone Liabilities and other liabilities that relate to the applicable
Outside Partnership that the Electing Member would assume or succeed to, and the
liabilities and recoveries that the Company would retain (and shall, in
connection with the consideration of such arrangement, consider the manner in
which such liabilities are handled in connection with the Electing Member’s
acquisition of the interest of the Outside Partner in such Outside Partnership),
and upon such agreement, the Company or applicable Subsidiary Entity and the
Electing Member shall enter into an assumption agreement in a form and substance
that is reasonably acceptable to the Members reflecting the terms of such
arrangement;

 

(iv)                        the Electing Member or its nominated designee
delivers the applicable price to the Recipient Member by delivery at the closing
of a wire transfer of good funds to an account designated by the Recipient
Member;

 

(v)                           the Members shall pay any applicable transfer,
excise or similar taxes due in connection with the transfer of the interest in
accordance with the terms and provisions governing the payment thereof that are
set forth in the Outside Partner Purchase Offer and, if not set forth therein,
such taxes shall be paid by the Electing Member or its nominated designee;

 

(vi)                        if the Company, any Subsidiary Entity, the Recipient
Member, its Affiliates or Parent shall be obligors under any obligations with
respect to recourse Indebtedness or Guaranty Obligations that relate to such
Outside Partnership, the Electing Member shall have obtained from the obligee
thereof, for the benefit of each of such Persons, and shall deliver to each of
such Persons on the applicable closing date, releases from such obligations as
to matters on and after the date of such transfer and any consents required for
such transfer;

 

(vii)                     the Electing Member shall assume the Company’s
obligations (if any) with respect to the related property mortgage debt (and
obtain, as a condition to the consummation of such acquisition, the release of
the Company, any Subsidiary Entity and the Recipient Member (and its Affiliates
or Parent, if they are be obligors under any obligations with respect to
recourse Indebtedness or Guaranty Obligations that relate to such Outside
Partnership) from any guaranty or other recourse obligations that it may have
undertaken with respect to the applicable Outside Partnership as to matters on
and after the date of such acquisition) and, with respect to any such guaranty
or other recourse obligations for which the Company, Subsidiary Entity or
Recipient Member (and its Affiliates or Parent, if they are be obligors under
any obligations with respect to recourse Indebtedness or Guaranty Obligations
that relate to such Outside Partnership) has not been so released, the Members
shall agree upon a reasonable arrangement for the allocation of

 

62

--------------------------------------------------------------------------------


 

such obligations as between the Electing Member, on the one hand, and the
Company, Subsidiary Entity or Recipient Member (and its Affiliates or Parent, if
they are obligors under any obligations with respect to recourse Indebtedness or
Guaranty Obligations that relate to such Outside Partnership) (and shall, in
connection with the consideration of such arrangement, consider the manner in
which such obligations are handled in connection with the Electing Member’s
acquisition of the interest of the Outside Partner in such Outside Partnership),
and upon such agreement, the parties to which such obligations have been
allocated shall enter into an assumption and indemnification agreement in a form
and substance that is reasonably acceptable to the Members reflecting the terms
of such arrangement;

 

(viii)                  upon the closing date, the Company and Recipient Member
shall execute and deliver all necessary tax forms, affidavits and certificates
with respect to the transferor’s status as a foreign person and otherwise, and
shall provide all necessary information in support thereof; and

 

(ix)                        the Company and each Member shall cooperate and take
all actions and execute all documents reasonably necessary or appropriate to
consummate the transfer of such interest.

 

(g)                                  Time of Essence.  Time is of the essence of
the provisions of this Section 9.8.

 

(h)                                 Assets in which the Company and Parallel JV
1 both have an Interest.  If either Member has the right to elect to acquire or
nominate a third party designee to acquire the interests of the other Member in
the Company’s interest in an Outside Partnership in accordance with the
provisions of this Section 9.8, the electing Member may (but shall not be
required to) also acquire or nominate a third party designee to acquire the
interests of the other Member in Parallel JV 1’s interest in such Outside
Partnership, in accordance with the terms and procedures set forth in
Section 9.8 of the Parallel JV Agreement for Parallel JV 1.

 

Section 9.9                                   Archstone Foundation.

 

The Members have agreed that the Company shall cause the assets of the Archstone
Foundation to be donated to one or more tax-exempt charitable organizations
Approved by the Management Committee or the Members.  Once the Management
Committee or Members have Approved the tax-exempt charitable organizations to
which such assets should be donated, ERP Member in its capacity as a Designated
General Administrative Co-Manager shall be authorized to do or cause to be done
any and all such acts or things and to execute and deliver any and all such
further documents and papers as it may deem necessary or appropriate to complete
such donations.

 

Section 9.10                            Election of AVB Member or ERP Member to
Perform Services for AVB Properties or EQR Properties.

 

With respect to any Subsidiary Entity that provides services to any AVB
Properties or EQR Properties (as those terms are defined in the Buyers
Agreement) pursuant to any contract or agreement for which the respective party
was unable to obtain the necessary consents to assign such contract or agreement
to an Affiliate of such party, AVB Member or ERP Member, respectively, may elect
to cause such services to be provided by its own Affiliates, whereupon (i)

 

63

--------------------------------------------------------------------------------


 

AVB Member or ERP Member, as applicable, shall cause such Affiliates to provide
such services and perform all obligations required to be provided by the
applicable Subsidiary Entity under the applicable contract or agreement
pertaining thereto, (ii) the Company or applicable Subsidiary Entity shall, in
consideration of the provision of such services by such Affiliates of AVB Member
or ERP Member, allocate or redirect all fees and other compensation received or
to be received by such Subsidiary Entity to the applicable Affiliates of AVB
Member or ERP Member that are providing such services, and (iii) the AVB Member
or ERP Member, as applicable, shall cause its Affiliates to assume and pay all
costs, expenses and liabilities, if any, incurred by such Subsidiary Entity in
connection with such contract or agreement from and after such election.  The
Members hereby acknowledge and agree that the foregoing arrangement is intended
to properly allocate income, liability and expense under such contracts and
agreements until such time as the necessary consents are obtained to assign such
contracts and agreements, and the Members shall cause their respective
Affiliates to use any and all commercially reasonable efforts to promptly obtain
such consents and assign such contracts and agreements.

 

ARTICLE X

 

DISSOLUTION AND
LIQUIDATION OF THE COMPANY

 

Section 10.1                            Events Causing Dissolution.

 

The Company shall be dissolved only upon the occurrence of any of the following
events (“Dissolution Event”):

 

(a)                                 The sale, exchange or other disposition or
distribution of all or substantially all of the assets and properties of the
Company;

 

(b)                                 The Approval of the Members; or

 

(c)                                  The final decree of a court of competent
jurisdiction that such dissolution is required under applicable law.

 

The bankruptcy or dissolution of a Member shall not cause the Member to cease to
be a member of the Company and, upon the occurrence of such an event, the
business of the Company shall continue without dissolution.

 

Section 10.2                            Liquidation and Winding Up.

 

Upon the occurrence of a Dissolution Event, the Company shall be liquidated and
the Management Committee (or other Person designated by the Management Committee
or a decree of court) shall wind up the affairs of the Company.  In such case,
the Management Committee (or such Designated Manager or other Person designated
by the Management Committee or a decree of court) shall have the authority, in
its sole and absolute discretion, to sell the Company’s assets and properties or
distribute them in kind.  The Management Committee or other Person winding up
the affairs of the Company shall promptly proceed to the liquidation of the
Company.  In proceeding with the winding-up process, it is the Members’
objective that the winding-up process for the Company shall be completed within
three (3) years following the sale of the

 

64

--------------------------------------------------------------------------------


 

Company’s last asset (assuming that the Company and its Subsidiary Entities are
not then parties to any outstanding litigation which has not been resolved).  If
the Approval of the Members is obtained, the Members may elect to accelerate the
winding-up process by mutually agreeing to set aside reserves or entering into a
cost-sharing agreement with respect to any trailing liabilities of the Company
or its Subsidiary Entities.  In a liquidation, the assets and property of the
Company shall be distributed in the following order of priority:

 

(a)                                 To the payment of all debts and liabilities
of the Company in the order of priority as provided by law (other than
outstanding loans from a Member or Management Committee Representative);

 

(b)                                 To the establishment of any reserves deemed
necessary by the Management Committee or the Person winding up the affairs of
the Company, for any contingent liabilities or obligations of the Company
(including those of the Person serving as the liquidator);

 

(c)                                  To the repayment of any outstanding loans
from a Member or Management Committee Representative to the Company; and

 

(d)                                 The balance, if any, to the Members in
accordance with Section 5.2 of this Agreement.

 

Upon liquidation of the Company, no Member shall be required to contribute any
amount to the Company solely because of a deficit or negative balance in the
Capital Account of such Member and any deficit or negative balance shall not be
considered an asset of the Company for any purpose.

 

ARTICLE XI

 

REPRESENTATIONS AND WARRANTIES

 

Section 11.1                            Representations and Warranties of ERP
Member.

 

ERP Member hereby represents and warrants to AVB Member as follows:

 

(a)                                 Organization.  ERP Member is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Delaware and has all requisite limited liability
company power and authority to own, lease and operate its properties and to
carry on its business as it is presently being conducted.

 

(b)                                 Authorization; Validity of Agreements.

 

(i)                               ERP Member has the requisite limited liability
company power and authority to execute and deliver this Agreement and to perform
all of its obligations hereunder.  The execution and delivery by ERP Member of
this Agreement, and the performance by ERP Member of its obligations hereunder,
have been duly authorized by, and no other proceedings, actions or
authorizations on the part of ERP Member or any holder of equity interest in ERP
Member are necessary to authorize the execution and delivery by ERP Member of
this Agreement.

 

65

--------------------------------------------------------------------------------


 

(ii)                            This Agreement has been duly executed and
delivered and constitutes the legal, valid and binding obligation of ERP Member,
enforceable against them in accordance with its terms, except that (a) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally, and (b) general equitable principles.

 

(a)                                 Consents and Approvals; No Violations.  The
execution and delivery by ERP Member of this Agreement, and the performance by
ERP Member of its obligations hereunder, does not and will not (a) violate,
contravene or conflict with any provision of any organizational documents of ERP
Member; (b) violate, contravene or conflict with any material orders or laws
applicable to ERP Member or any of its material properties or assets; or
(c) require on the part of ERP Member any filing or registration with,
notification to, or authorization, consent or approval of, any Governmental
Authority, except for such filings or registrations with, notifications to, or
authorizations, consents or approvals of any Governmental Authority as may be
referenced in Section 7.3 of the Purchase Agreement.

 

Section 11.2                            Representations and Warranties of AVB
Member.

 

AVB member hereby represents and warrants to ERP Member as follows:

 

(a)                                 Organization.  AVB Member is a corporation
that is duly organized, validly existing and in good standing under the laws of
the state of Maryland and has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as it is
presently being conducted.

 

(b)                                 Authorization; Validity of Agreements.

 

(i)                               AVB Member has the requisite corporate power
and authority to execute and deliver this Agreement and to perform all of its
obligations hereunder. The execution and delivery by AVB Member of this
Agreement, and the performance by AVB Member of its obligations hereunder, have
been duly authorized by, and no other proceedings, actions or authorizations on
the part of AVB Member or any holder of equity interest in it are necessary to
authorize the execution and delivery by AVB Member of this Agreement.

 

(ii)                            This Agreement has been duly executed and
delivered and constitutes the legal, valid and binding obligation of AVB Member,
enforceable against it in accordance with its terms, except that (a) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally, and (b) general equitable principles.

 

(c)                                  Consents and Approvals; No Violations.  The
execution and delivery by AVB Member and the performance by AVB Member of its
obligations hereunder, does not and will not (a) violate, contravene or conflict
with any provision of any organizational documents of AVB Member; (b) violate,
contravene or conflict with any material orders or laws applicable to AVB or any
of its respective material properties or assets; or (c) require on the part of
AVB Member any filing or registration with, notification to, or authorization,
consent or approval of, any Governmental Authority, except for such filings or
registrations with, notifications to, or

 

66

--------------------------------------------------------------------------------


 

authorizations, consents or approvals of any Governmental Authority as may be
referenced in Section 8.3 of the Purchase Agreement.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1                            Complete Agreement.

 

This Agreement and the Certificate of Formation constitute the complete and
exclusive statement of agreement among the Members with respect to the subject
matter hereof.  This Agreement and the Certificate of Formation replace and
supersede all prior agreements by and among the Members or any of them in
respect of the Company including, without limitation, the Archstone Residual JV
Term Sheet that is attached to the Buyers Agreement (but does not supersede as
among the Parents the provisions of the Buyers Agreement that survive the
Initial Closing).  This Agreement and the Certificate of Formation supersede all
prior written and oral statements; and no representation, statement, condition
or warranty not contained in this Agreement or the Certificate of Formation
shall be binding on the Members or the Company or have any force or effect
whatsoever.  With respect to the Assumed Archstone Liabilities and the Archstone
Claims, the Members hereby incorporate herein by this reference the terms of the
Common Interest Agreement (as defined in the Buyers Agreement), and agree to be
bound thereby as if each Member was directly a party thereto.

 

Section 12.2                            Governing Law; Venue.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to the principles of conflicts of law;
provided that in the event of any conflict or inconsistency between the
provisions of this Agreement and the requirements of the Act, the provisions of
this Agreement shall govern to the extent permitted under the Act.  Proper venue
for any litigation involving this Agreement shall be in any federal or state
court located in the State of Delaware.  Each Member hereto hereby irrevocably
and unconditionally waives, to the extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement brought in any court referred to in
this Section 12.2.  The Members hereby irrevocably waive, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.  This provision shall survive the
termination of this Agreement.

 

Section 12.3                            No Assignment; Binding Effect.

 

This Agreement may not be transferred or assigned by any party hereto other than
in the case of a Member, in full compliance with Article VIII hereof as an
integrated part of a permissible Transfer of all of the Membership Interest of
the Member.  Any purported assignment, sale, Transfer, delegation or other
disposition, except as expressly permitted herein, shall be null and void and
shall constitute a material breach of this Agreement.  Subject to the foregoing
restrictions and Article VIII hereof, this Agreement shall be binding upon and
inure to the benefit of the Members and their respective successors and assigns.

 

67

--------------------------------------------------------------------------------


 

Section 12.4                            Severability.

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future laws applicable to the Company
effective during the Term of this Agreement, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

 

Section 12.5                            No Partition.

 

No Member shall have the right to partition the Company or the Archstone
Residual Assets or any part thereof or interest therein, or to file a complaint
or institute any proceeding at law or in equity to partition the Company or the
Archstone Residual Assets or any part thereof or interest therein.  Each Member,
for such Member and its successors and assigns, hereby waives any such rights. 
The Members intend that, during the term of this Agreement, the rights of the
Members and their successors in interest, as among themselves, shall be governed
solely by the terms of this Agreement and by the Act.

 

Section 12.6                            Multiple Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed a duplicate original and all of which, when taken together, shall
constitute one and the same document.  Execution and delivery of this Agreement
by exchange of facsimile copies bearing the signatures of the parties shall
constitute a valid and binding execution and delivery of this Agreement by the
parties.

 

Section 12.7                            Additional Documents and Acts.

 

Each Member agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions,
and conditions of this Agreement and the transactions contemplated hereby at any
time.

 

Section 12.8                            TRS Compliance.

 

The Company acknowledges that the AVB and ERP Members may be “taxable REIT
subsidiaries,” within the meaning of Section 856(l) of the Code. The Company
will conduct its operations in a manner such that such Members may continue to
qualify as taxable REIT subsidiaries and shall not take any action that would
cause such members to fail to qualify as taxable REIT subsidiaries, including
without limitation engaging, directly or indirectly, in activities described in
Section 856(l)(3) of the Code.

 

Section 12.9                            Amendments.

 

All amendments and modifications to this Agreement shall be in writing and, to
be effective, shall be Approved by the Members.

 

68

--------------------------------------------------------------------------------


 

Section 12.10                     No Waiver.

 

No delay, failure or waiver by any party to exercise any right or remedy under
this Agreement, and no partial or single exercise of any such right or remedy,
shall operate to limit, preclude, cancel, waive or otherwise affect such right
or remedy, nor shall any single or partial exercise of such right or remedy
limit, preclude, impair or waive any further exercise of such right or remedy or
the exercise of any other right or remedy.

 

Section 12.11                     Time Periods.

 

Any time period hereunder which expires on, or any date for performance
hereunder which occurs on, a day which is not a Business Day, shall be deemed to
be postponed to the next Business Day. The first day of any time period
hereunder which runs “from” or “after” a given day shall be deemed to occur on
the day subsequent to that given day.

 

Section 12.12                     Notices.

 

Except as otherwise provided in this Agreement regarding notices by electronic
mail or other electronic means to Members and Management Committee
Representatives and regarding Member proxies, all notices, consents and other
communications hereunder shall be in writing (including telecopy or similar
writing) and shall be deemed to have been duly given (a) when delivered by hand
or by Federal Express or a similar overnight courier to (or if that day is not a
Business Day, or if delivered after 5:00 p.m., New York, New York time on a
Business Day, on the first following day that is a Business Day), (b) five
(5) days after being deposited in any United States Post Office enclosed in a
postage prepaid, registered or certified envelope addressed to, or (c) when
successfully transmitted by facsimile to, the Member for whom intended, at the
address or facsimile number for such Member set forth in Schedule Y attached
hereto.

 

Section 12.13                     Dispute Resolution; Mediation.

 

In the event of any claim, dispute or other matter in controversy between the
Members arising under this Agreement, each Member agrees that, prior to
commencing any lawsuit relating to such claim, dispute or other matter in
controversy, (i) it shall notify the other Member in writing of the claim,
dispute or other matter in controversy, including a reasonably detailed
explanation of such Member’s understanding of the respective positions of each
of the Members with respect to the matters in dispute; (ii) the respective chief
executive officers of Equity Residential and AVB or their designees shall meet
and confer at a mutually convenient time and place within twenty (20) Business
Days following the request of either Member concerning such claim, dispute or
other matter in controversy (such period is referred to herein as the
“Discussion Period”); (iii) if the Members are unable during the Discussion
Period to reach a final agreement concerning such claim, dispute or other matter
in controversy, then, prior to commencing any lawsuit relating to such dispute,
the Member that would intend to commence such lawsuit shall deliver a written
request to the other Member for non-binding mediation to be administered by the
New York, New York office of Judicial Arbitration & Mediation Services, Inc. or
its successor (“JAMS”) or any other office of JAMS agreed to by the Members, in
accordance with JAMS’s mediation procedures in effect on the date of the
Agreement (and if the Members cannot

 

69

--------------------------------------------------------------------------------


 

agree on the selection of a mediator, the Member asserting the claim, dispute or
controversy shall file a request in writing for the appointment of a mediator
with the New York, New York office of JAMS, with a copy of the request being
served on the other Member, and the mediation shall be conducted by the
appointed mediator).  Mediation shall proceed in advance of the commencement of
any lawsuit for a period of 60 days from the date that the applicable Member’s
request for commencement of the mediation procedure was delivered to the other
Member.  The parties shall share the mediator’s fee and any filing fees
equally.  Without limiting any other applicable limitation in this Agreement, in
no event shall the procedures and limitations set forth in this Section 12.13
limit or condition the right of any Member to commence a lawsuit against any
third party or to file an answer or counterclaim or cross-claim (including,
without limitation, as against the other Member) in any lawsuit that has been
commenced by any third party.  The Members agree that the provisions in this
Section 12.13 shall apply to any claim, dispute or controversy asserted by any
Member, but once the Members have engaged in the Discussion Period and mediation
procedures provided for herein with respect to such claim, dispute or
controversy, no Member shall be bound to comply with the Discussion Period and
mediation procedures provided for herein with respect to any further claim,
dispute or controversy that relates to substantially the same acts, omissions or
occurrences with respect to which the Discussion Period and mediation procedures
provided for herein have already taken place.  The Members agree that the
discussions during the Discussion Period or in connection with such mediation
procedures are intended to be settlement communications, and accordingly
(i) none of the discussions during the Discussion Period or in connection with
such mediation procedures, nor any proposals (whether written or oral),
correspondence, or documents of any kind generated during the period of and in
connection with the Discussion Period or in connection with such mediation
procedures, shall be raised, disclosed or admissible in any judicial,
arbitration or similar proceeding for any purpose nor shall any such
discussions, proposals, correspondence or documents be used as a defense or
counter-claim in any action; (ii) such discussions, proposals, correspondence or
documents are without prejudice to any of the parties’ rights, defenses and
remedies at law, in equity or hereunder; and (iii) neither the preparation,
distribution, response to or failure to respond to any such discussions,
proposals, correspondence or documents shall constitute an agreement, or the
basis on which any party may claim reliance on any agreement, except to the
extent that the Members in connection with the discussions during the Discussion
Period or in connection with such mediation procedures enter into a written
agreement that is intended to be definitive and binding.  The foregoing
provisions are intended to be broader than the restrictions on admissibility
with respect to settlement discussions contained in any applicable state or
federal statute or rule of court, including, without limitation, Rule 408 of the
Federal Rules of Evidence.  If the Members or Management Committee
Representatives reach an impasse over a proposed Major Decision or any other
proposed decision requiring the Approval of the Members or the Approval of the
Management Committee, at the election of either Member, upon not less than ten
(10) Business Days’ notice to the other Member, the Discussion Period and
non-binding mediation process provided for in this Section 12.13 shall be
commenced, to assist the Members in attempting to resolve the impasse,
notwithstanding that no claim, dispute or other controversy with respect to
which a Member may seek to commence a lawsuit then exists with respect to such
matter.

 

70

--------------------------------------------------------------------------------


 

Section 12.14                     Specific Performance.

 

Because of the unique character of the Membership Interests, the Members and the
Company shall be irreparably damaged if this Agreement is not specifically
enforced.  If any dispute arises concerning the Transfer of all or any part of a
Member’s Membership Interest, an injunction may be issued restraining any
purported Transfer pending the determination of such controversy.  Such remedy
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which the Members or the Company may have.

 

Section 12.15                     No Third Party Beneficiary.

 

This Agreement is made solely and specifically among and for the benefit of the
parties hereto, and their respective successors and permitted assigns, and no
other Person shall have any rights, interest, or claims hereunder or be entitled
to any benefits under or on account of this Agreement as a third party
beneficiary or otherwise.

 

Section 12.16                     Waiver of Jury Trial.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS. THIS
WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 12.16) AND EXECUTED BY
EACH OF THE PARTIES HERETO).  The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter herein, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the court.

 

Section 12.17                     Cumulative Remedies.

 

The rights and remedies of any party as set forth in this Agreement are not
exclusive and are in addition to any other rights and remedies now or hereafter
provided by law or at equity, subject to the provisions of Section 12.13 hereof.

 

Section 12.18                     Exhibits and Schedules.

 

All Exhibits and Schedules attached hereto are hereby incorporated by reference
into, and made a part of, this Agreement.

 

Section 12.19                     Interpretation.

 

The titles and section headings set forth in this Agreement are for convenience
only and shall not be considered as part of agreement of the parties.  When the
context requires, the plural shall include the singular and the singular the
plural, and any gender shall include all other

 

71

--------------------------------------------------------------------------------


 

genders.  No provision of this Agreement shall be interpreted or construed
against any party because such party or its counsel was the drafter thereof.

 

Section 12.20                     Survival.

 

It is the express intention and agreement of the Members that all covenants,
agreements, statement, representations, warranties and indemnities made in this
Agreement shall survive the execution and delivery of this Agreement and, where
appropriate to facilitate the intent of this Agreement, the dissolution,
liquidation and winding up of the Company.

 

Section 12.21                     Attorneys’ Fees.

 

If any Member seeks to enforce such Member’s rights under this Agreement by
legal proceedings or otherwise the non-prevailing party shall be responsible for
all costs and expenses in connection therewith, including without limitation,
reasonable attorneys’ fees and costs and court costs and witness fees.  In this
Section 12.21, non-prevailing party shall not be meant to refer to a Member who
initiates or accepts a settlement offer with regards to such legal proceeding.

 

Section 12.22                     Confidentiality.

 

The Members hereby incorporate herein by this reference the terms of the
Confidentiality Agreement (as defined in the Buyers Agreement), and agree to be
bound thereby as if each Member was directly a party thereto.  Each Member shall
not disclose or furnish to any third party (other than any third party who is
bound by confidentiality obligations reasonably expected to prevent further
disclosure) the terms and conditions of this Agreement.  Notwithstanding the
foregoing, each Member may disclose the terms and conditions of this Agreement
to the extent such disclosure is reasonably necessary to comply with applicable
law (including any securities law or regulation or the rules of a securities
exchange) and with judicial process, and to its affiliates, partners, managers,
trustees, directors, officers, employees, accountants, attorneys, advisors and
other representatives, each of whom shall be informed of the confidential nature
of the terms and conditions of this Agreement and directed to treat such
information confidentially in accordance with the terms of this Agreement.

 

*  *  *

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Members have executed this Agreement as of
the date first hereinabove set forth.

 

 

AVB MEMBER:

 

 

 

AVB DEVELOPMENT TRANSACTIONS, INC., a Maryland corporation

 

 

 

By:

/s/ Edward M. Schulman

 

Name:

Edward M. Schulman

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

ERP MEMBER:

 

 

 

EQR-RESIDUAL JV MEMBER, LLC,

 

a Delaware limited liability company

 

 

 

By:

ERP Holding Co., Inc.,

 

 

a Delaware corporation,

 

 

its Member

 

 

 

 

 

 

 

 

By:

/s/ Scott J. Fenster

 

 

Name:

Scott J. Fenster

 

 

Title:

Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

ARCHSTONE RESIDUAL JV, LLC

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit 1

 

Form of Funding Notice

Exhibit 2

 

Form of Parent Guaranty

Schedule A

 

Organization Chart for the Company

Schedule B

 

[Reserved]

Schedule C

 

Archstone Residual Real Estate Asset Adjusted Value

Schedule D

 

Archstone Subsidiaries

Schedule E

 

Assumed Archstone Liabilities

Schedule F

 

[Reserved]

Schedule G

 

Members, Capital Contributions and Proportionate Shares

Schedule H

 

[Reserved]

Schedule I

 

[Reserved]

Schedule J

 

Germany I Portfolio

Schedule K

 

Harlem Parcel C

Schedule L

 

Initial Business Plans

Schedule M

 

Lake Mendota Portfolio

Schedule N

 

Land Option Take-Out Price

Schedule O

 

[Reserved]

Schedule P

 

Certain Miscellaneous Archstone Assets

Schedule Q

 

National Gateway Asset

Schedule R

 

[Reserved]

Schedule S

 

Office Leases

Schedule T

 

Taxes, Allocations, Related Matters

Schedule U

 

Existing Guaranty Obligations of Members, Parents and Affiliates

Schedule V

 

Insurance Program

Schedule W

 

Fees

Schedule X

 

[Reserved]

Schedule Y

 

Addresses for Notices to the Members

Schedule Z

 

Allocation of Responsibilities/Functions to Designated Managers

Schedule AA

 

Certain Authorized Documents

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

FORM OF FUNDING NOTICE

 

$                    

 

AVB Development Transactions, Inc.
671 N. Glebe Road
Suite 800
Arlington, VA 22203

 

EQR-Residual JV Member, LLC
Two N. Riverside Plaza
Suite 400
Chicago, Illinois 60606

 

Re:                             Funding of Capital to Archstone Residual JV, LLC

 

Gentlemen:

 

Reference is hereby made to the Limited Liability Company Agreement of Archstone
Residual JV, LLC, dated as of February 27, 2013 (the “Limited Liability Company
Agreement”).  Capitalized terms not otherwise defined have the meanings ascribed
to them in the Limited Liability Company Agreement.

 

Pursuant to Section 3.4 of the Limited Liability Company Agreement, you are
advised that the                       Member has determined that capital is
required to fund cash needs of the Company in the aggregate amount of
$                .

 

Each Member is hereby requested to contribute, by wire transfer of immediately
available funds to the account designated below, funds in the amount of its
Proportionate Share (as set forth below) of such required amount on or before
                    ,           [insert appropriate time period which shall not
be less than as set forth in Article III].

 

[add description of reason for capital]

 

 

 

Contributions

 

Percentage Interest

 

 

 

 

 

 

 

AVB Member

 

$

 

 

40

%

ERP Member

 

$

 

 

60

%

TOTAL

 

 

 

100

%

 

Exhibit 1-1

--------------------------------------------------------------------------------


 

Such funds shall be wire transferred to the following account on or before

 

                    ,                :

 

 

 

 

[MEMBER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit 1-2

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

FORM OF PARENT GUARANTY

 

(Attached)

 

Exhibit 2-1

--------------------------------------------------------------------------------


 

AvalonBay/

Archstone Residual JV, LLC

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of the 27th day of February, 2013, is
made by AVALONBAY COMMUNITIES, INC., a Maryland corporation (“Guarantor”), for
the benefit of EQR-RESIDUAL JV MEMBER, LLC, a Delaware limited liability company
(“Creditor Member”).

 

RECITALS

 

A.            Creditor Member and AVB DEVELOPMENT TRANSACTIONS, INC., a Maryland
corporation (“Guarantor-Affiliated Member”), formed and own the membership
interests in Archstone Residual JV, LLC, a Delaware limited liability company
(the “Company”), pursuant to that certain Limited Liability Company of the
Company dated as of even date herewith (as the same may be amended from time to
time, the “Limited Liability Company Agreement”).  All capitalized terms which
are used but not expressly defined in this Guaranty shall have the same meaning
herein as are given to such terms in the Limited Liability Company Agreement.

 

B.            Guarantor has an indirect or direct financial and/or ownership
interest in Guarantor-Affiliated Member.

 

C.            In partial consideration of Guarantor-Affiliated Member’s
execution of the Limited Liability Company Agreement and as a condition
precedent thereto, the Guarantor is required to execute and deliver this
Guaranty for the benefit of Creditor Member and its permitted successors and
assigns under the Limited Liability Company Agreement (collectively,
“Beneficiary”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Creditor Member to
enter into the Limited Liability Company Agreement, Guarantor hereby agrees as
follows:

 

1.             GUARANTY.  Guarantor, as primary obligor and not merely as a
surety, hereby absolutely and irrevocably guarantees to Beneficiary the punctual
payment and performance when due of the Guaranteed Obligations (as hereinafter
defined).  As used herein, “Guaranteed Obligations” means, collectively, (i) the
full and prompt payment of all amounts, capital contributions, sums and charges
payable by Guarantor-Affiliated Member under the Limited Liability Company
Agreement, including, without limitation, all obligations of
Guarantor-Affiliated Member to make Guaranty Equalization Payments and all
indemnification obligations of Guarantor-Affiliated Member under the Limited
Liability Company Agreement, (ii) the full and punctual performance and
observance of all the terms, covenants and conditions provided to be performed,
observed and complied with by Guarantor-Affiliated Member under the Limited
Liability Company Agreement, or provided to be performed, observed and complied
with by Guarantor-Affiliated Member or an affiliate or designee thereof (each,
individually and collectively, “Obligor”) under any assumption agreement or
other instrument delivered by it pursuant to the Limited Liability Company
Agreement, whether in respect of any Land Option, Archstone Real Estate Asset,
Office Lease or otherwise, and (iii) the full and prompt payment of

 

1

--------------------------------------------------------------------------------


 

all damages, costs and expenses which shall at any time be recoverable by
Creditor Member from Guarantor-Affiliated Member or any other Obligor by virtue
of or under the Limited Liability Company Agreement or under any assumption
agreement or other instrument delivered by it pursuant to the Limited Liability
Company Agreement, including, without limitation, on account of any
representations or warranties made by Guarantor-Affiliated Member thereunder. 
Guarantor further agrees to pay all Enforcement Costs (as hereinafter defined),
in addition to all other amounts due hereunder.  Any amounts owed under this
Guaranty (that are not accruing interest under the Limited Liability Company
Agreement) which are not timely made by Guarantor in accordance with the terms
of this Guaranty shall bear interest from the date payable at the rate of
fifteen percent (15%) per annum until all such amounts are fully paid. 
Notwithstanding anything to the contrary herein, (x) Guarantor shall have all of
the same rights, remedies and defenses as Guarantor-Affiliated Member,
including, without limitation, the right to exercise the dispute resolution
procedures under and in accordance with the terms of the Limited Liability
Company Agreement, and (y) other than the payment of Enforcement Costs,
Guarantor shall have no greater liability than Guarantor-Affiliated Member or
other Obligor under the Limited Liability Company Agreement or with respect to
any assumption agreement or instrument delivered by it pursuant thereto.

 

2.             NATURE OF GUARANTY.  This Guaranty is an absolute, irrevocable,
present and continuing guaranty of payment and performance and not of
collectability.  The obligations of Guarantor hereunder are independent of the
obligations of Guarantor-Affiliated Member and any other Obligor and, in the
event of any default hereunder, a separate action or actions may be brought and
prosecuted against Guarantor whether or not Guarantor-Affiliated Member or any
other Obligor is joined therein.  Beneficiary shall not be required to prosecute
collection, enforcement or other remedies against Guarantor-Affiliated Member or
any other Obligor or any other guarantor of the Guaranteed Obligations, or to
enforce or resort to any collateral for the repayment of the Guaranteed
Obligations or other rights and remedies pertaining thereto, before calling on
the Guarantor for payment.  If for any reason Guarantor-Affiliated Member or any
other Obligor shall fail or be unable to pay, punctually and fully, any of the
Guaranteed Obligations, Guarantor shall pay such obligations to Beneficiary in
full, immediately upon demand.  One or more successive actions may be brought
against Guarantor, as often as Beneficiary deems advisable, until all of the
Guaranteed Obligations are paid and performed in full.  Payment or performance
by Guarantor of a portion, but not all, of the Guaranteed Obligations shall in
no way limit, affect, modify or abridge Guarantor’s liability for any portion of
the Guaranteed Obligations which has not been paid and performed.  Without
limiting the generality of the foregoing, if Creditor Member is awarded a
judgment in any suit brought to enforce Guarantor’s covenant to pay or perform a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release Guarantor from its covenant to pay and perform the portion of the
Guaranteed Obligations that is not the subject of such judgment.

 

3.             ENFORCEMENT COSTS.  If:  (a) this Guaranty, is placed in the
hands of one or more attorneys for collection or is collected through any legal
proceeding, (b) one or more attorneys is retained to represent Beneficiary in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, or (c) one or more
attorneys is retained to represent Beneficiary in any other proceedings
whatsoever in connection with this Guaranty, then Guarantor shall pay to
Beneficiary upon demand all fees, reasonable costs and expenses incurred by
Beneficiary  in connection therewith,

 

2

--------------------------------------------------------------------------------


 

including, without limitation, reasonable attorney’s fees, court costs and
filing fees (all of which are referred to herein as the “Enforcement Costs”). 
Beneficiary is only entitled to Enforcement Costs if it is the prevailing party.

 

4.             NO DISCHARGE OR DIMINISHMENT OF GUARANTY.  Except as otherwise
provided herein and to the extent provided herein, the obligations of Guarantor
hereunder are absolute and not subject to termination for any reason other than
the satisfaction of the Guaranteed Obligations or expiration of this Guaranty. 
Guarantor agrees that the liability of the Guarantor hereunder shall not be
discharged by, and Guarantor hereby irrevocably consents to: (i) any subsequent
change, modification or amendment of the Limited Liability Company Agreement in
any of its terms, covenants and conditions; (ii) the renewal or extension of
time for the payment or performance of the Guaranteed Obligations; (iii) any
transfer, waiver, compromise, settlement, modification, surrender or release of
Guarantor-Affiliated Member’s or any other Obligor’s obligations; (iv) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Limited Liability Company Agreement,
at law, in equity or otherwise) with respect to the Guaranteed Obligations;
(v) any act or event which might otherwise discharge, reduce, limit or modify
Guarantor’s obligations under this Guaranty; and (vi) any forbearance, delay or
other act or omission of Creditor Member.  In addition, the Guaranteed
Obligations of the Guarantor hereunder are not subject to counterclaim (other
than mandatory or compulsory counterclaims), set-off, abatement, deferment or
defense based upon any claim that Guarantor may have against Beneficiary:

 

(a)           unrelated to the transaction giving rise to the Guaranteed
Obligations; or

 

(b)           regarding any lack of capacity, lack of authority or any other
disability or other defense of Guarantor-Affiliated Member or any other Obligor,
including, without limitation, any defense based on or arising out of the lack
of validity or enforceability of the Limited Liability Company Agreement or any
assumption agreement or other instrument delivered thereunder; or

 

(c)           regarding (i) the release or discharge of Guarantor-Affiliated
Member or any other Obligor in any receivership, bankruptcy or other
proceedings, (ii) the impairment, limitation, modification or termination of the
liabilities of Guarantor-Affiliated Member or any other Obligor to Beneficiary
or the estate of Guarantor-Affiliated Member or any other Obligor in bankruptcy,
or any remedy for the enforcement of Guarantor-Affiliated Member’s or any other
Obligor’s liability under the Limited Liability Company Agreement or any
assumption agreement or other instrument delivered thereunder, resulting from
the operation of any present or future provision of Title 11 of the United
States Code or other statute or from the decision in any court, (iii) the
cessation of the liability of Guarantor-Affiliated Member or any other Obligor
from any cause other than payment and performance in full of the Guaranteed
Obligations, or (iv) any rejection or disaffirmance of the Guaranteed
Obligations, or any part thereof, or any security held therefor, in any
proceedings in bankruptcy, insolvency or reorganization.

 

5.             DEFENSES WAIVED.  Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, to the fullest extent permitted by applicable law,
any notice

 

3

--------------------------------------------------------------------------------


 

(including, without limitation, notices of protest, notices of dishonor, notices
of any action or inaction, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, and notices of any
extension of credit to Guarantor-Affiliated Member or any other Obligor and any
right to consent to any thereof) not provided for herein or in the Limited
Liability Company Agreement, as well as any requirement that at any time any
action be taken by any person against Guarantor-Affiliated Member, any other
Obligor or Guarantor.  Guarantor further irrevocably waives: (a) any right to
require Creditor Member, as a condition of payment or performance, to
(i) proceed against Guarantor-Affiliated Member or any other Obligor or other
Person, (ii) proceed against or exhaust any security held from
Guarantor-Affiliated Member or any other Obligor or other Person, (iii) proceed
against or have resort to any balance on the books of Creditor Member owed to
Guarantor-Affiliated Member or any other Obligor or other Person, or (iv) pursue
any other remedy in the power of Creditor Member whatsoever; (b) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; and (c) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement hereof.  Until
payment of the Guaranteed Obligations by Guarantor-Affiliated Member and any
other Obligor, any right of subrogation, contribution, reimbursement or
indemnification on the part of Guarantor as against Guarantor-Affiliated Member
or any other Obligor shall be in all respects subordinate to all rights and
claims of Beneficiary for all other payments or damages which shall be or become
due and payable by Guarantor-Affiliated Member or any other Obligor under the
provisions of the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder.  Beneficiary may compromise
or adjust any part of the Guaranteed Obligations, make any other accommodation
with Guarantor-Affiliated Member or any other Obligor or exercise any other
right or remedy available to it against Guarantor-Affiliated Member or any other
Obligor without affecting or impairing in any way the liability of Guarantor
under this Guaranty except to the extent the Guaranteed Obligations have been
performed.

 

6.             REINSTATEMENT; STAY OF ACCELERATION.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of
Guarantor-Affiliated Member or any other Obligor or otherwise, Guarantor’s
obligations under this Guaranty with respect to that payment shall be reinstated
at such time as though the payment had not been made.  If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of Guarantor-Affiliated Member or any
other Obligor, all such amounts otherwise subject to acceleration under the
terms of any agreement relating to the Guaranteed Obligations shall nonetheless
be payable by Guarantor forthwith on demand by the Beneficiary.

 

7.             INFORMATION.  Guarantor assumes all responsibility for being and
keeping itself informed of Guarantor-Affiliated Member’s or any other Obligor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that Guarantor assumes and incurs under this Guaranty, and
agrees that Beneficiary does not have any duty to advise Guarantor of any
information known to it regarding those circumstances or risks.

 

4

--------------------------------------------------------------------------------


 

8.             SURVIVAL.  This Guaranty shall remain in full force and effect as
to any Guaranteed Obligation for so long as such Guaranteed Obligation survives
under the terms and conditions of the Limited Liability Company Agreement.

 

9.             SEVERABILITY.  The provisions of this Guaranty are severable, and
in any action or proceeding involving any state corporate, partnership or
limited liability company law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of Guarantor under this Guaranty would otherwise
be held or determined to be avoidable, invalid or unenforceable on account of
the amount of Guarantor’s liability under this Guaranty, then, notwithstanding
any other provision of this Guaranty to the contrary, the amount of such
liability shall, without any further action by Guarantor or Beneficiary, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding.  This Section with
respect to the maximum liability of Guarantor is intended solely to preserve the
rights of Beneficiary, to the maximum extent not subject to avoidance under
applicable law, and neither Guarantor nor any other person or entity shall have
any right or claim under this Section with respect to such maximum liability,
except to the extent necessary so that the obligations of Guarantor hereunder
shall not be rendered voidable under applicable law.

 

10.          REPRESENTATIONS BY GUARANTOR.  Guarantor represents that:  (a) it
is duly organized, validly existing and in good standing under the laws where it
is organized and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; (b) the execution and delivery
of this Guaranty and the performance of the obligations it imposes (i) are
within its powers; (ii) have been duly authorized by all necessary action of its
governing body; and (iii) do not violate any law, conflict with the terms of its
articles or agreement of incorporation or organization, its by-laws or any
agreement by which it is bound or require the consent or approval of any
governmental authority or any third party; and (c) this Guaranty is a valid and
binding agreement, enforceable according to its terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

11.          NOTICES.  All notices, requests and other communications to any
party under this Guaranty must be in writing (including facsimile transmission
or similar writing) and must be given to Beneficiary at the address for
Beneficiary set forth in the Limited Liability Company Agreement, to
Guarantor-Affiliated Member at the address for Guarantor-Affiliated Member set
forth in the Limited Liability Company Agreement, and to Guarantor at the
address for Guarantor-Affiliated Member set forth in the Limited Liability
Company Agreement, or in each case as otherwise specified in a notice by one
party to the other in accordance with the Limited Liability Company Agreement. 
Each notice, request or other communication shall be effective in accordance
with the Limited Liability Company Agreement.

 

12.          MISCELLANEOUS.  No provision of this Guaranty may be amended,
supplemented or modified, or any of its terms and provisions waived, except by a
written instrument executed by Beneficiary and Guarantor.  No failure on the
part of the Beneficiary to exercise, and no delay in exercising, any right under
this Guaranty waives that right; nor does any single or partial exercise of any
right under this Guaranty preclude any other or further exercise of that or any
other right.  The remedies provided in this Guaranty are cumulative and

 

5

--------------------------------------------------------------------------------


 

not exclusive of any remedies provided by law.  This Guaranty binds Guarantor,
and its successors and assigns, and benefits Beneficiary, and its respective
successors and assigns.  The use of headings does not limit the provisions of
this Guaranty.

 

13.          ASSIGNMENT OF GUARANTY.  Notwithstanding anything to the contrary
contained in this Guaranty, Guarantor shall not assign, transfer or otherwise
delegate its obligations under this Guaranty without first obtaining
Beneficiary’s prior written consent, which shall be granted or withheld in
Beneficiary’s sole and absolute discretion.  No transfer of interests in
Guarantor or merger involving Guarantor that is permitted under the Limited
Liability Company Agreement shall be deemed to be an assignment that requires
Beneficiary’s consent hereunder.

 

14.          GOVERNING LAW.  THIS GUARANTY IS TO BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF DELAWARE.

 

15.          CONSENT TO JURISDICTION.  GUARANTOR AND BENEFICIARY HEREBY CONSENT
AND AGREE TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY AND GUARANTOR IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION IT MAY NOW OR
LATER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.

 

16.          WAIVER OF JURY TRIAL.  GUARANTOR AND BENEFICIARY ACKNOWLEDGE AND
AGREE THAT ANY CONTROVERSY OR CLAIM WHICH MAY ARISE UNDER THIS GUARANTY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE CONTEMPLATED TRANSACTIONS.  THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 16) AND EXECUTED BY EACH OF GUARANTOR AND
BENEFICIARY).  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  IN THE EVENT OF
LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

 

GUARANTOR:

 

 

 

AVALONBAY COMMUNITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

Edward M. Schulman

 

Title:

Executive Vice President, General Counsel & Secretary

 

[Signature Page — Archstone Residual JV, LLC (AvalonBay)]

 

--------------------------------------------------------------------------------


 

ERPOP/

Archstone Residual JV, LLC

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of the 27th day of February, 2013, is
made by ERP OPERATING LIMITED PARTNERSHIP, an Illinois limited partnership
(“Guarantor”), for the benefit of AVB DEVELOPMENT TRANSACTIONS, INC., a Maryland
corporation (“Creditor Member”).

 

RECITALS

 

A.            Creditor Member and EQR-RESIDUAL JV MEMBER, LLC, a Delaware
limited liability company (“Guarantor-Affiliated Member”), formed and own the
membership interests in Archstone Residual JV, LLC, a Delaware limited liability
company (the “Company”), pursuant to that certain Limited Liability Company of
the Company dated as of even date herewith (as the same may be amended from time
to time, the “Limited Liability Company Agreement”).  All capitalized terms
which are used but not expressly defined in this Guaranty shall have the same
meaning herein as are given to such terms in the Limited Liability Company
Agreement.

 

B.            Guarantor has an indirect or direct financial and/or ownership
interest in Guarantor-Affiliated Member.

 

C.            In partial consideration of Guarantor-Affiliated Member’s
execution of the Limited Liability Company Agreement and as a condition
precedent thereto, the Guarantor is required to execute and deliver this
Guaranty for the benefit of Creditor Member and its permitted successors and
assigns under the Limited Liability Company Agreement (collectively,
“Beneficiary”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Creditor Member to
enter into the Limited Liability Company Agreement, Guarantor hereby agrees as
follows:

 

1.             GUARANTY.  Guarantor, as primary obligor and not merely as a
surety, hereby absolutely and irrevocably guarantees to Beneficiary the punctual
payment and performance when due of the Guaranteed Obligations (as hereinafter
defined).  As used herein, “Guaranteed Obligations” means, collectively, (i) the
full and prompt payment of all amounts, capital contributions, sums and charges
payable by Guarantor-Affiliated Member under the Limited Liability Company
Agreement, including, without limitation, all obligations of
Guarantor-Affiliated Member to make Guaranty Equalization Payments and all
indemnification obligations of Guarantor-Affiliated Member under the Limited
Liability Company Agreement, (ii) the full and punctual performance and
observance of all the terms, covenants and conditions provided to be performed,
observed and complied with by Guarantor-Affiliated Member under the Limited
Liability Company Agreement, or provided to be performed, observed and complied
with by Guarantor-Affiliated Member or an affiliate or designee thereof (each,
individually and collectively, “Obligor”) under any assumption agreement or
other instrument delivered by it pursuant to the Limited Liability Company
Agreement, whether in respect of any Land Option, Archstone Real Estate Asset,
Office Lease or otherwise, and (iii) the full and prompt payment of

 

1

--------------------------------------------------------------------------------


 

all damages, costs and expenses which shall at any time be recoverable by
Creditor Member from Guarantor-Affiliated Member or any other Obligor by virtue
of or under the Limited Liability Company Agreement or under any assumption
agreement or other instrument delivered by it pursuant to the Limited Liability
Company Agreement, including, without limitation, on account of any
representations or warranties made by Guarantor-Affiliated Member thereunder. 
Guarantor further agrees to pay all Enforcement Costs (as hereinafter defined),
in addition to all other amounts due hereunder.  Any amounts owed under this
Guaranty (that are not accruing interest under the Limited Liability Company
Agreement) which are not timely made by Guarantor in accordance with the terms
of this Guaranty shall bear interest from the date payable at the rate of
fifteen percent (15%) per annum until all such amounts are fully paid. 
Notwithstanding anything to the contrary herein, (x) Guarantor shall have all of
the same rights, remedies and defenses as Guarantor-Affiliated Member,
including, without limitation, the right to exercise the dispute resolution
procedures under and in accordance with the terms of the Limited Liability
Company Agreement, and (y) other than the payment of Enforcement Costs,
Guarantor shall have no greater liability than Guarantor-Affiliated Member or
other Obligor under the Limited Liability Company Agreement or with respect to
any assumption agreement or instrument delivered by it pursuant thereto.

 

2.             NATURE OF GUARANTY.  This Guaranty is an absolute, irrevocable,
present and continuing guaranty of payment and performance and not of
collectability.  The obligations of Guarantor hereunder are independent of the
obligations of Guarantor-Affiliated Member and any other Obligor and, in the
event of any default hereunder, a separate action or actions may be brought and
prosecuted against Guarantor whether or not Guarantor-Affiliated Member or any
other Obligor is joined therein.  Beneficiary shall not be required to prosecute
collection, enforcement or other remedies against Guarantor-Affiliated Member or
any other Obligor or any other guarantor of the Guaranteed Obligations, or to
enforce or resort to any collateral for the repayment of the Guaranteed
Obligations or other rights and remedies pertaining thereto, before calling on
the Guarantor for payment.  If for any reason Guarantor-Affiliated Member or any
other Obligor shall fail or be unable to pay, punctually and fully, any of the
Guaranteed Obligations, Guarantor shall pay such obligations to Beneficiary in
full, immediately upon demand.  One or more successive actions may be brought
against Guarantor, as often as Beneficiary deems advisable, until all of the
Guaranteed Obligations are paid and performed in full.  Payment or performance
by Guarantor of a portion, but not all, of the Guaranteed Obligations shall in
no way limit, affect, modify or abridge Guarantor’s liability for any portion of
the Guaranteed Obligations which has not been paid and performed.  Without
limiting the generality of the foregoing, if Creditor Member is awarded a
judgment in any suit brought to enforce Guarantor’s covenant to pay or perform a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release Guarantor from its covenant to pay and perform the portion of the
Guaranteed Obligations that is not the subject of such judgment.

 

3.             ENFORCEMENT COSTS.  If:  (a) this Guaranty, is placed in the
hands of one or more attorneys for collection or is collected through any legal
proceeding, (b) one or more attorneys is retained to represent Beneficiary in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, or (c) one or more
attorneys is retained to represent Beneficiary in any other proceedings
whatsoever in connection with this Guaranty, then Guarantor shall pay to
Beneficiary upon demand all fees, reasonable costs and expenses incurred by
Beneficiary  in connection therewith,

 

2

--------------------------------------------------------------------------------


 

including, without limitation, reasonable attorney’s fees, court costs and
filing fees (all of which are referred to herein as the “Enforcement Costs”). 
Beneficiary is only entitled to Enforcement Costs if it is the prevailing party.

 

4.             NO DISCHARGE OR DIMINISHMENT OF GUARANTY.  Except as otherwise
provided herein and to the extent provided herein, the obligations of Guarantor
hereunder are absolute and not subject to termination for any reason other than
the satisfaction of the Guaranteed Obligations or expiration of this Guaranty. 
Guarantor agrees that the liability of the Guarantor hereunder shall not be
discharged by, and Guarantor hereby irrevocably consents to: (i) any subsequent
change, modification or amendment of the Limited Liability Company Agreement in
any of its terms, covenants and conditions; (ii) the renewal or extension of
time for the payment or performance of the Guaranteed Obligations; (iii) any
transfer, waiver, compromise, settlement, modification, surrender or release of
Guarantor-Affiliated Member’s or any other Obligor’s obligations; (iv) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Limited Liability Company Agreement,
at law, in equity or otherwise) with respect to the Guaranteed Obligations;
(v) any act or event which might otherwise discharge, reduce, limit or modify
Guarantor’s obligations under this Guaranty; and (vi) any forbearance, delay or
other act or omission of Creditor Member.  In addition, the Guaranteed
Obligations of the Guarantor hereunder are not subject to counterclaim (other
than mandatory or compulsory counterclaims), set-off, abatement, deferment or
defense based upon any claim that Guarantor may have against Beneficiary:

 

(a)           unrelated to the transaction giving rise to the Guaranteed
Obligations; or

 

(b)           regarding any lack of capacity, lack of authority or any other
disability or other defense of Guarantor-Affiliated Member or any other Obligor,
including, without limitation, any defense based on or arising out of the lack
of validity or enforceability of the Limited Liability Company Agreement or any
assumption agreement or other instrument delivered thereunder; or

 

(c)           regarding (i) the release or discharge of Guarantor-Affiliated
Member or any other Obligor in any receivership, bankruptcy or other
proceedings, (ii) the impairment, limitation, modification or termination of the
liabilities of Guarantor-Affiliated Member or any other Obligor to Beneficiary
or the estate of Guarantor-Affiliated Member or any other Obligor in bankruptcy,
or any remedy for the enforcement of Guarantor-Affiliated Member’s or any other
Obligor’s liability under the Limited Liability Company Agreement or any
assumption agreement or other instrument delivered thereunder, resulting from
the operation of any present or future provision of Title 11 of the United
States Code or other statute or from the decision in any court, (iii) the
cessation of the liability of Guarantor-Affiliated Member or any other Obligor
from any cause other than payment and performance in full of the Guaranteed
Obligations, or (iv) any rejection or disaffirmance of the Guaranteed
Obligations, or any part thereof, or any security held therefor, in any
proceedings in bankruptcy, insolvency or reorganization.

 

5.             DEFENSES WAIVED.  Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, to the fullest extent permitted by applicable law,
any notice

 

3

--------------------------------------------------------------------------------


 

(including, without limitation, notices of protest, notices of dishonor, notices
of any action or inaction, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, and notices of any
extension of credit to Guarantor-Affiliated Member or any other Obligor and any
right to consent to any thereof) not provided for herein or in the Limited
Liability Company Agreement, as well as any requirement that at any time any
action be taken by any person against Guarantor-Affiliated Member, any other
Obligor or Guarantor.  Guarantor further irrevocably waives: (a) any right to
require Creditor Member, as a condition of payment or performance, to
(i) proceed against Guarantor-Affiliated Member or any other Obligor or other
Person, (ii) proceed against or exhaust any security held from
Guarantor-Affiliated Member or any other Obligor or other Person, (iii) proceed
against or have resort to any balance on the books of Creditor Member owed to
Guarantor-Affiliated Member or any other Obligor or other Person, or (iv) pursue
any other remedy in the power of Creditor Member whatsoever; (b) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; and (c) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement hereof.  Until
payment of the Guaranteed Obligations by Guarantor-Affiliated Member and any
other Obligor, any right of subrogation, contribution, reimbursement or
indemnification on the part of Guarantor as against Guarantor-Affiliated Member
or any other Obligor shall be in all respects subordinate to all rights and
claims of Beneficiary for all other payments or damages which shall be or become
due and payable by Guarantor-Affiliated Member or any other Obligor under the
provisions of the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder.  Beneficiary may compromise
or adjust any part of the Guaranteed Obligations, make any other accommodation
with Guarantor-Affiliated Member or any other Obligor or exercise any other
right or remedy available to it against Guarantor-Affiliated Member or any other
Obligor without affecting or impairing in any way the liability of Guarantor
under this Guaranty except to the extent the Guaranteed Obligations have been
performed.

 

6.             REINSTATEMENT; STAY OF ACCELERATION.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of
Guarantor-Affiliated Member or any other Obligor or otherwise, Guarantor’s
obligations under this Guaranty with respect to that payment shall be reinstated
at such time as though the payment had not been made.  If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of Guarantor-Affiliated Member or any
other Obligor, all such amounts otherwise subject to acceleration under the
terms of any agreement relating to the Guaranteed Obligations shall nonetheless
be payable by Guarantor forthwith on demand by the Beneficiary.

 

7.             INFORMATION.  Guarantor assumes all responsibility for being and
keeping itself informed of Guarantor-Affiliated Member’s or any other Obligor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that Guarantor assumes and incurs under this Guaranty, and
agrees that Beneficiary does not have any duty to advise Guarantor of any
information known to it regarding those circumstances or risks.

 

4

--------------------------------------------------------------------------------


 

8.             SURVIVAL.  This Guaranty shall remain in full force and effect as
to any Guaranteed Obligation for so long as such Guaranteed Obligation survives
under the terms and conditions of the Limited Liability Company Agreement.

 

9.             SEVERABILITY.  The provisions of this Guaranty are severable, and
in any action or proceeding involving any state corporate, partnership or
limited liability company law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of Guarantor under this Guaranty would otherwise
be held or determined to be avoidable, invalid or unenforceable on account of
the amount of Guarantor’s liability under this Guaranty, then, notwithstanding
any other provision of this Guaranty to the contrary, the amount of such
liability shall, without any further action by Guarantor or Beneficiary, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding.  This Section with
respect to the maximum liability of Guarantor is intended solely to preserve the
rights of Beneficiary, to the maximum extent not subject to avoidance under
applicable law, and neither Guarantor nor any other person or entity shall have
any right or claim under this Section with respect to such maximum liability,
except to the extent necessary so that the obligations of Guarantor hereunder
shall not be rendered voidable under applicable law.

 

10.          REPRESENTATIONS BY GUARANTOR.  Guarantor represents that:  (a) it
is duly organized, validly existing and in good standing under the laws where it
is organized and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; (b) the execution and delivery
of this Guaranty and the performance of the obligations it imposes (i) are
within its powers; (ii) have been duly authorized by all necessary action of its
governing body; and (iii) do not violate any law, conflict with the terms of its
articles or agreement of incorporation or organization, its by-laws or any
agreement by which it is bound or require the consent or approval of any
governmental authority or any third party; and (c) this Guaranty is a valid and
binding agreement, enforceable according to its terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

11.          NOTICES.  All notices, requests and other communications to any
party under this Guaranty must be in writing (including facsimile transmission
or similar writing) and must be given to Beneficiary at the address for
Beneficiary set forth in the Limited Liability Company Agreement, to
Guarantor-Affiliated Member at the address for Guarantor-Affiliated Member set
forth in the Limited Liability Company Agreement, and to Guarantor at the
address for Guarantor-Affiliated Member set forth in the Limited Liability
Company Agreement, or in each case as otherwise specified in a notice by one
party to the other in accordance with the Limited Liability Company Agreement. 
Each notice, request or other communication shall be effective in accordance
with the Limited Liability Company Agreement.

 

12.          MISCELLANEOUS.  No provision of this Guaranty may be amended,
supplemented or modified, or any of its terms and provisions waived, except by a
written instrument executed by Beneficiary and Guarantor.  No failure on the
part of the Beneficiary to exercise, and no delay in exercising, any right under
this Guaranty waives that right; nor does any single or partial exercise of any
right under this Guaranty preclude any other or further exercise of that or any
other right.  The remedies provided in this Guaranty are cumulative and

 

5

--------------------------------------------------------------------------------


 

not exclusive of any remedies provided by law.  This Guaranty binds Guarantor,
and its successors and assigns, and benefits Beneficiary, and its respective
successors and assigns.  The use of headings does not limit the provisions of
this Guaranty.

 

13.          ASSIGNMENT OF GUARANTY.  Notwithstanding anything to the contrary
contained in this Guaranty, Guarantor shall not assign, transfer or otherwise
delegate its obligations under this Guaranty without first obtaining
Beneficiary’s prior written consent, which shall be granted or withheld in
Beneficiary’s sole and absolute discretion.  No transfer of interests in
Guarantor or merger involving Guarantor that is permitted under the Limited
Liability Company Agreement shall be deemed to be an assignment that requires
Beneficiary’s consent hereunder.

 

14.          GOVERNING LAW.  THIS GUARANTY IS TO BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF DELAWARE.

 

15.          CONSENT TO JURISDICTION.  GUARANTOR AND BENEFICIARY HEREBY CONSENT
AND AGREE TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY AND GUARANTOR IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION IT MAY NOW OR
LATER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.

 

16.          WAIVER OF JURY TRIAL.  GUARANTOR AND BENEFICIARY ACKNOWLEDGE AND
AGREE THAT ANY CONTROVERSY OR CLAIM WHICH MAY ARISE UNDER THIS GUARANTY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE CONTEMPLATED TRANSACTIONS.  THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 16) AND EXECUTED BY EACH OF GUARANTOR AND
BENEFICIARY).  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  IN THE EVENT OF
LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

 

GUARANTOR:

 

 

 

 

ERP OPERATING LIMITED PARTNERSHIP,

 

an Illinois limited partnership

 

 

 

 

By:

Equity Residential, a Maryland real estate investment trust

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page — Archstone Residual JV, LLC (ERPOP)]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ORGANIZATION CHART FOR THE COMPANY

 

(Final organization chart to be attached following the closing,
pursuant to the terms of the limited liability company agreement; inter alia,
chart to be revised to reflect disposition of applicable interests in OC/SD and
CityCenter DC)

 

Schedule A-1

--------------------------------------------------------------------------------


[g65301le23ai001.gif]

National Gateway @ Potomac Crystal Dr, US-1 and Potomac Ave. Arlington, VA
(land) National Gateway II @ Potomac Crystal Dr, US-1 and Potomac Ave.
Arlington, VA (land) Archstone National Gateway II LP 100% LP 0% GP Archstone
National Gateway II GP LLC 100% M Archstone National Gateway I GP LLC 100% M
Archstone National Gateway I LP 100% LP 0% GP 10% 90% GP LP 0% 100% GP 100% LP
S/H 100% GP MM Archstone OC/SD JV LLC OC/SD Assets [See Chart 8] OC/SD Partners
LP Third Party Investor Archstone Multifamily Guarantor LP Archstone Residual
JV, LLC Archstone Multifamily Guarantor (GP) LLC Residual Katahdin Structure
[See Chart 4] Archstone Nominee LP Archstone Multifamily Principal LP Archstone
Multifamily Nominee (GP) LLC 100% 0% GP 100% LP LP Archstone Multifamily
Parallel Guarantor LLC GP GP LP Shareholder Debt 100% 0% GP 100% LP Archstone
Multifamily Holdings II (Borrower) LP Archstone Multifamily Holdings II
(Borrower) GP LLC [“Holdings II Borrower GP”] Archstone Multifamily Holdings I
LLC (fka Archstone Multifamily Holdings I Corp.) Archstone Multifamily Holdings
II LP LP 100% 0% GP 100% LP 100% 0% GP 100% LP Archstone Multifamily Holdings I
(Parent Borrower-B) LP Archstone Multifamily Holdings I (Borrower-A) LP
Archstone Multifamily Holdings I (Parent Borrower-B) GP LLC Archstone
Multifamily Holdings I (Borrower- A) GP LLC Archstone Multifamily Holdings I LP
0% GP 100% LP Archstone Multifamily Holdings I (Development Borrower) LP 100%
Archstone Multifamily Holdings I (Development Borrower) GP LLC 100% 0% GP 100%
LP Archstone Multifamily Holdings I (Borrower-B) LP Archstone Multifamily
Holdings I (Borrower- B) GP LLC GP 0% 100% 0% 93.609% 0% 93.609% 0% 93.609% LP
0% 93.109% Archstone OC/SD JV Holdings LLC 100% 6.391% LP 6.391% LP 6.391% LP
6.391% LP New Development Structure [See Chart 1] Archstone Multifamily Series
IV Nominee LP Archstone Multifamily Series IV Principal LP Archstone Multifamily
Series IV Nominee (GP) LLC 100% 0% GP 100% LP Archstone Multifamily Parallel
Guarantor II LLC Archstone Multifamily Parallel Guarantor I LLC 100% 100% 100%
Archstone Multifamily Guarantor LLC 0.5% 100% Archstone Multifamily CM LLC
Archstone SellCo CM LLC Preferred Preferred 100% Preferred Preferred Preferred
Preferred 100% Archstone (MD Subsidiary) Inc. 100% Archstone Inc. 100%
Management and Securities Entities [See Chart 5] International Fund I [See Chart
6] International Fund II [See Chart 7] 100% Archstone Multifamily Holdings I
(Parent C) GP LLC Archstone Multifamily Holdings I (Parent C) LP 100% LP
Archstone New Development Holdings LP Archstone New Development Holdings GP LLC
100% 0% GP 100% LP Lead Chart Revised February 25, 2013 City Center JV [See
Chart 2] 100% Clinton Green Company, LLC 100% Clinton Green Holdings, LLC ASN
Clinton Green Member LLC 100% Clinton Green Condo, LLC 100% 0% MM AOP GP LLC
100% Parallel Residual JV LLC AvalonBay Communities, Inc. AVB Development
Transactions, Inc. (TRS) ERP Operating Limited Partnership EQR-Residual JV
Member, LLC 60% 40% 60% 40% ASN Presidio View LLC Lake Mendota Assets [See Chart
3] Harlem 125th Street/MEC Center Assets [See Chart 9] Borrower-B Lower Tier
Entities [See Chart 10] Parallel Residual JV 2 LLC Archstone Communities LLC
Employees 60% 40% Archstone Multifamily Partners AC Funding LP Archstone
Multifamily Partners AC Funding GP LLC 100% 100% LP 0% GP ERP Holding Co.

 


[g65301le23ai002.gif]

Archstone New Development Holdings LP Archstone Federal Center I LLC MD
Archstone Federal Center II LLC MD Federal Center Retail LLC MD Archstone
Developer LLC Archstone Real Estate Advisory Services GP LLC 100% Archstone Real
Estate Advisory Services LP 0% GP Chart 1 – New Development Structure Archstone
Showplace Square LLC 801 Brannan Archstone Concourse LLC 1 Henry Adams 325
Lexington Venture LLC New York City, NY Archstone 325 Lexington Member LLC 100%
Archstone Delray Downtown LLC Archstone Delray Archstone Delray Downtown Manager
LLC 100% Third Party Investor Archstone Chandler LLC Archstone Doral LLC
Archstone Medford Member LLC Chandler Chandler, AZ Medford Mystic Valley LLC 3rd
Party Investor Medford, MA

 


[g65301le23ai003.gif]

Archstone Multifamily Holdings I (Development Borrower) LP [“Holdings I
Development Borrower”] Archstone Multifamily Holdings I (Development Borrower
Pledgor) LP Archstone Multifamily Holdings I (Development Borrower Pledgor) GP
LLC 100% 0% GP 100% LP CCDC Office LLC CCDC Residential LLC CCDC Retail LLC CCDC
For Sale H LLC CCDC For Sale I LLC CCDC Master Developer LLC CityCenterDC
Investors, LLC [Investor Entities] Office Project Apartment Project Retail
Project For Sale H project For Sale I project Development Agreement OCC LSDBE
Partner, LLC Archstone CCDC Member 2 LLC Hines/Archstone CityCenter DC, LLC
Hines/Archstone CCDC Partners, LLC OCC Master Developer, LLC Hines OCC MD
Associates Limited Partnership Archstone CCDC Member 1 LLC 90% M 10% MM 0% AM
[Hines/Archstone CityCenter DC 2, LLC] [Hines/Archstone CCDC Partners 2, LLC]
OCC LSDBE Partner, LLC 0%AM 0% AM 0% AM 0% AM CitycenterDC Office Inc.
CitycenterDC Apartment Inc. CitycenterDC Condo 1 Inc. CitycenterDC Condo 2 Inc.
CitycenterDC Retail Inc. 50% 50% 100% 100% 77.5% MM 22.5% MM 50% 50% 90% M 90% M
90% M 90% M 90% M 10% M 10% M 10% M 10% M 10% M H/A PE LSDBE Member LLC H/A PE
LSDBE Member 2 LLC 100% Common 100% Preferred 22.5% MM 77.5% MM 100% Common 100%
Preferred 50% 50% 100% M Chart 2 – City Center JV Archstone North Braeswood Mezz
GP LLC 100% Archstone North Braeswood Mezz LP 100% LP 0% GP La Brea Gateway LLC
Membership Interest – Hope Note

 


[g65301le23ai004.gif]

Archstone Windward 18000 Masters Way Alpharetta, GA Archstone Preston Park 4701
Preston Park Blvd Plano, TX Archstone at MacArthur 1100 Hidden Ridge Dr. Irving,
TX ASN Lake Mendota Investments LLC 100% 3rd Party Investor - SWIB 80% Lake
Mendota Investments LLC 20% LMI Windward Park LLC 100% LMI Preston Park LLC 100%
LMI Rosemont LLC 100% Archstone Yorba Linda 25550 River Bend Dr. Yorba Linda, CA
LMI Riverbend LLC 100% Archstone Pembroke Landing 10101 SW 14th St. Pembroke
Pines, FL LMI Pembroke Landings LLC 100% Archstone Cheshire Bridge 2430 Cheshire
Bridge Rd Atlanta, GA LMI Cheshire Bridge LLC 100% Archstone Residual JV, LLC
Chart 3 – Lake Mendota Assets AVB Development Transactions, Inc. (TRS)
EQR-Residual JV Member, LLC 60% 40% Designated Lead Administrative Manager for
assets shown below

 


[g65301le23ai005.gif]

0% 100% GP LP 100%

 


[g65301le23ai006.gif]

Move, Inc. [F/K/A Homestore, Inc.] (1,562.5 Common shares) S/H Golden State Mezz
LLC 100% Archstone Foundation Sponsor Archstone-Smith Unitholder Services LLC
100% Prospector Diversified Assets LLC Golden Spike Asset Management LLC 100%
100% Capital Mezz LLC 100% Archstone Builders Incorporated 100% S/H Archstone
Management Services Incorporated 100% S/H Panorama Insurance Ltd. [Captive
Insurance Company] 100% S/H 100% Archstone Financial Services LLC 100% ASN
Technologies, Inc. ASN Multifamily Limited Partnership 1% 99% LP GP SCA – North
Carolina (1) LLC SCA – North Carolina (2) LLC Archstone Property Management LLC
PTR-Colorado (1), LLC 80% R. Scot Sellers 20% S/H Archstone Property Management
(California) Incorporated 100% Archstone Residual JV, LLC Chart 5 – Management
and Securities Entities

 

 


[g65301le23bi001.gif]

Archstone Holdings Germany LLC US Pship Archstone Management Germany LLC US
Pship Archstone LT Holdings Germany Ltd. BER SMLLC Archstone B.V. NL SMLLC
Archstone Holdings Germany Ltd. BER Archstone Management Germany B.V. NL SMLLC
Sub-Fund A LUX Sub Fund B LUX Sub-Fund C LUX Archstone Management Germany S.à
r.l. LUX SMLLC DeWAG Management GmbH GR SMLLC DeWAG Holdings S.à r.l. LUX DeWAG
LT Holdings S.à r.l. LUX DeWAG 11. Objektgesellschaft B.V. Dutch Hold NL SMLLC
DeWAG 10. Objektgesellschaft B.V. Dutch Mixed NL SMLLC DeWAG 9.
Objektgesellschaft B.V. Dutch Sale NL SMLLC DeWAG Holdings B.V. NL SMLLC DeWAG
Holdings GmbH GR SMLLC DeWAG 13. Objektgesellschaft mbH GR Corp DeWAG 12.
Objektgesellschaft mbH GR Corp DeWAG Deutsche WohnAnlage GmbH GR DeWAG 1.
Objektgesellschaft mbH GR SMLLC DeWAG 2. Objektgesellschaft mbH GR SMLLC DeWAG
3. Objektgesellschaft mbH GR SMLLC DeWAG 4. Objektgesellschaft mbH GR SMLLC
Investors ASN Europe Trading Incorporated US Corp ASN Europe Trading US
Incorporated US SMLLC TSP Wega Vermoegensverwaltungs GmbH & Co. KG German LP 6%
ASN Holdings LLC US Pship Archstone Deutsche RE Holding GmbH GR SMLLC 6% 6% 94%
83.54% 16.46% Fka Archstone Europe Trading B.V. Fka deltus 161. GmbH DeWAG
Capital GmbH (fka deltus 162. GmbH) See Note Below 94% 6% DeWAG 14.
Objektgesellschaft B.V. NL SMLLC DeWAG 15. Objektgesellschaft B.V. NL SMLLC
DeWAG 16. Objektgesellschaft B.V. NL SMLLC DeWAG 18. Objektgesellschaft B.V. NL
SMLLC DeWAG 17. Objektgesellschaft B.V. NL SMLLC DeWAG 22. Objektgesellschaft
B.V. NL SMLLC DeWAG 23. Objektgesellschaft B.V. NL SMLLC Limited Partners LP –
Non-fund Legal Entity 94% 6% 83.54% 16.46% DeWAG JV Holdings 1 B.V. DeWAG 19.
Objektgesellschaft B.V. NL SMLLC DeWAG 20. Objektgesellschaft B.V. NL SMLLC
DeWAG 21. Objektgesellschaft B.V. NL SMLLC 100% TSP Wega Verwaltungs GmbH GR
SMLLC 6% 94% DeWAG 24. Objektgesellschaft B.V. NL SMLLC DeWAG 25.
Objektgesellschaft B.V. NL SMLLC DeWAG II-1. Objektgesellschaft B.V. NL SMLLC
DeWAG II-2. Objektgesellschaft B.V. NL SMLLC 90% 90% 49.9% Chart 6 –
International Fund I 10% 10% 50.1% Archstone Residual JV, LLC Parallel Residual
JV LLC DeWAG Holdings II S.à r.l. LUX DeWAG LT Holdings II S.à r.l. LUX DeWAG
II-1. Objektgesellschaft B.V. NL SMLLC DeWAG II-2. Objektgesellschaft B.V. NL
SMLLC DeWAG II-3. Objektgesellschaft B.V. NL SMLLC DeWAG II-4.
Objektgesellschaft B.V. NL SMLLC DeWAG II-5. Objektgesellschaft B.V. NL SMLLC
DeWAG II-6. Objektgesellschaft B.V. NL SMLLC DeWAG II-7. Objektgesellschaft B.V.
NL SMLLC 5.1% 5.1% Rabobank 94.9% 94.9%

 


[g65301le23bi002.gif]

Archstone Holdings Germany II LLC US SMLLC Archstone Management Germany II LLC
38-3878161 US SMLLC Archstone LT Holdings Germany II Ltd. BER SMLLC Archstone
Holdings Germany II Ltd. BER SMLLC Archstone Management Germany II B LLC
45-5508611 US SMLLC Sub-Fund II A LUX Sub Fund II B LUX Sub-Fund II C LUX
Archstone Management Germany II Coöperatief U.A. NL SMLLC Archstone Management
Germany II S.a.r.l. LUX SMLLC Fund II Investors Archstone Multifamily Holdings I
LP 27-1321327 Disregarded Entity 100% 100% 100% 99% 1% 100% Chart 7 –
International Fund II

 

 


[g65301le23ci001.gif]

Archstone Aliso Town Center 23511 Aliso Creek Rd. Aliso Viejo, CA OC/SD Partners
LP OC/SD Mezz 2 LLC 100% 100% OC/SD Mezz 1 LLC 100% OC/SD Holdings LLC Archstone
Escondido 1361 W. Ninth Ave. Escondido, CA Archstone Aliso Viejo 5000 Capobella
Aliso Viejo, CA Archstone Harborview 820 W. G Street San Diego, CA Archstone
Fountain Valley 16425 Harbor Blvd. Fountain Valley, CA Archstone La Jolla 8506
Villa La Jolla Dr. La Jolla, CA Archstone Huntington Beach 8945 Riverbend Dr.
Huntington Beach, CA Archstone Mission Valley 2288 Fenton Parkway San Diego, CA
Archstone Las Flores 281 Sable Rancho Santa Margarita, CA Archstone Pacific View
5162 Whitman Way Carlsbad, CA Archstone Mission Viejo 27260 Los Altos Mission
Viejo, CA Archstone Seascape 6938 Seascape Dr. Carlsbad, CA Archstone Placentia
Place 310 South Jefferson Placentia, CA Archstone Torrey Hills 11058 West Ocean
Air Dr. San Diego, CA Archstone Tustin 14901 Newport Ave. Tustin, CA Archstone
University Town Center 7936 Avenida Navidad San Diego, CA Chart 8 – OC/SD Assets

 


[g65301le23ci002.gif]

Parcel C GP LLC Archstone 125 Parcel C Member LP 100% LP GP 0% 100% Archstone
125 Parcel C Member GP LLC 45% 45% Parcel C LLC East Harlem MEC Parcel C LP
Parcel C 125th Street MEC 50% MM 0.01% GP Richman E 125 C LLC Monadnock E 125 C
LLC 10% 50% U.S.A. Institutional Tax Credit Fund LXXI L.P. 50% LP The Richman
Group Capital Corporation 0% LP East Harlem MEC Parcel C Housing Development
Fund Corporation Nominee Agreement El Barrio Operating Fightback Hope Community
100% Archstone Residual JV, LLC 125 MEC Center NY LDA & Contract Rights 125 MEC
Center LLC Richman 125 LLC Archstone 125, LLC 100% 45% 45% Monadnock 125 LLC 10%
Chart 9 – Harlem 125th Street/MEC Center

 


[g65301le23ci003.gif]

Archstone Multifamily Holdings I (Borrower-B) LP [“Holdings I Borrower B”]
Archstone 101 West End Avenue (Nominee) LP 100% LP 0% GP Archstone 101 West End
Avenue (Nominee) GP LLC 100% M Archstone 101 West End Avenue Principal LP LP
100% 0% GP Archstone 101 West End Avenue Principal GP LLC 100% M Archstone 101
West End Avenue Holdings LP LP 100% 0% GP Archstone 101 West End Avenue Holdings
GP LLC 100% M Archstone Chelsea (Nominee) LP 100% LP 0% GP Archstone Chelsea
(Nominee) GP LLC 100% M Archstone Chelsea Principal LP LP 100% 0% GP Archstone
Chelsea Principal GP LLC 100% M Archstone Chelsea Holdings LP LP 100% 0% GP
Archstone Chelsea Holdings GP LLC 100% M LP 0% GP 100% Archstone East 39th
Street (Nominee) LP Archstone East 39th Street (Nominee) GP LLC 100% M Archstone
East 39th Street Principal LP LP 0% GP 100% Archstone East 39th Street Principal
GP LLC 100% M Archstone East 39th Street Holdings GP LLC 100% M Archstone East
39th Street Holdings LP LP 0% GP 100% Chart 10 – Lower Tier Borrower-B Entities

 

 


 

SCHEDULE B

 

[Reserved]

 

Schedule B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

ARCHSTONE RESIDUAL REAL ESTATE ASSET ADJUSTED VALUE

 

Asset

 

Value ($ in thousands)

 

Allocation

 

East Harlem 125th Street — Parcel C(1)

 

N/A

 

N/A

 

Germany Portfolio

 

N/A

 

N/A

 

Lake Mendota Portfolio

 

N/A

 

N/A

 

National Gateway

 

32,300

 

AVB

 

 

--------------------------------------------------------------------------------

(1)  East Harlem — 125th Street Parcel B West and Parcel C may only be
transferred together.

 

Schedule C-1

--------------------------------------------------------------------------------


 

SCHEDULE D

 

ARCHSTONE SUBSIDIARIES

 

[This list to be finalized following the closing,
pursuant to the terms of the limited liability agreement.]

 

List of Subsidiaries of Archstone Residual JV, LLC—this list will be reviewed
and finalized following the closing, pursuant to the terms of the limited
liability company agreement.

 

AOP GP LLC

Archstone Inc.

Archstone Katahdin GP LLC

Archstone Katahdin LP

Archstone Multifamily CM LLC

Archstone Multifamily Guarantor (GP) LLC

Archstone Multifamily Guarantor LLC

Archstone Multifamily Guarantor LP

Archstone Multifamily Holdings I (Borrower-A) GP LLC

Archstone Multifamily Holdings I (Borrower-A) LP

Archstone Multifamily Holdings I (Borrower-B) GP LLC

Archstone Multifamily Holdings I (Borrower-B) LP

Archstone Multifamily Holdings I (Development Borrower) GP LLC

Archstone Multifamily Holdings I (Development Borrower) LP

Archstone Multifamily Holdings I (Parent Borrower-B) GP LLC

Archstone Multifamily Holdings I (Parent Borrower-B) LP

Archstone Multifamily Holdings I LLC

Archstone Multifamily Holdings I LP

Archstone Multifamily Holdings II (Borrower) GP LLC

Archstone Multifamily Holdings II (Borrower) LP

Archstone Multifamily Holdings II LP

Archstone Multifamily Nominee (GP) LLC

Archstone Multifamily Parallel Guarantor I LLC

Archstone Multifamily Parallel Guarantor II LLC

Archstone Multifamily Parallel Guarantor LLC

Archstone Multifamily Principal LP

Archstone Multifamily Series IV Nominee (GP) LLC

Archstone Multifamily Series IV Nominee LP

Archstone Multifamily Series IV Principal LP

Archstone Nominee LP

Archstone SellCo CM LLC

Brookhaven Village Apartments LLC

API Brookhaven LLC

API Emeryville Parkside LLC

Archstone Tempe LLC

Archstone Multifamily Holdings I (Development Borrower Pledgor) GP LLC

Archstone Multifamily Holdings I (Development Borrower Pledgor) LP

Archstone National Gateway I GP LLC

Archstone National Gateway I LP

Archstone National Gateway II GP LLC

Archstone National Gateway II LP

 

Schedule D-1

--------------------------------------------------------------------------------


 

Archstone North Braeswood Mezz GP LLC

Archstone North Braeswood Mezz LP

Block C Development Company LLC

Archstone CCDC Member 1 LLC

Archstone CCDC Member 2 LLC

CCDC For Sale H LLC

CCDC For Sale I LLC

CCDC Master Developer LLC

CCDC Office LLC

CCDC Residential Rental LLC

CCDC Retail LLC

CityCenterDC Investors LLC

H/A PE LSDBE Member 2 LLC

H/A PE LSDBE Member LLC

Hines/Archstone CCDC Partners 2 LLC

Hines/Archstone CCDC Partners LLC

Hines/Archstone CityCenter DC 2 LLC

Hines/Archstone CityCenter DC LLC

OCC Master Developer LLC

125 MEC Center LLC

East Harlem MEC Parcel C LP

Parcel C GP LLC

Parcel C LLC

BR Tech Ridge GP, LLC

BR Tech Ridge JV, LLC

BR Tech Ridge LP, LLC

BR Tech Ridge, LP

325 Lexington Venture LLC

Archstone 125 Parcel C Member GP LLC

Archstone 125 Parcel C Member LP

Archstone 125, LLC

Archstone 325 Lexington Member LLC

Archstone New Development Holdings GP LLC

Archstone New Development Holdings LP

Archstone Doral LLC

Archstone Delray Downtown LLC

Archstone Delray Downtown Manager LLC

Archstone Developer LLC

Archstone Federal Center I LLC

Archstone Federal Center II LLC

Archstone Real Estate Advisory Services GP LLC

Archstone Real Estate Advisory Services LP

Federal Center Retail LLC

Archstone Medford Member LLC

Medford Mystic Valley LLC

Archstone Terracina GP LLC

Archstone Terracina LP

Westchester at Clairmont LP

Westchester at Clairmont GP LLC

Archstone Long Beach GP LLC

Archstone Long Beach LP

 

Schedule D-2

--------------------------------------------------------------------------------


 

Archstone 101 West End Avenue Holdings GP LLC

Archstone 101 West End Avenue Holdings LP

Archstone 101 West End Avenue Principal GP LLC

Archstone 101 West End Avenue Principal LP

Archstone 101 West End Avenue (Nominee) GP LLC

Archstone 101 West End Avenue (Nominee) LP

Archstone East 39th Street Land LLC

Archstone East 39th Street Holdings GP LLC

Archstone East 39th Street Holdings LP

Archstone East 39th Street Principal GP LLC

Archstone East 39th Street Principal LP

Archstone East 39th Street (Nominee) GP LLC

Archstone East 39th Street (Nominee) LP

Archstone 180 Montague Holdings GP LLC

Archstone 180 Montague Holdings LP

Archstone 180 Montague Principal GP LLC

Archstone 180 Montague Principal LP

Archstone 180 Montague (Nominee) GP LLC

Archstone 180 Montague (Nominee) LP

Archstone Chelsea Holdings GP LLC

Archstone Chelsea Holdings LP

Archstone Chelsea Principal GP LLC

Archstone Chelsea Principal LP

Archstone Chelsea (Nominee) GP LLC

Archstone Chelsea (Nominee) LP

Lake Mendota Investments LLC

LMI Cheshire Bridge LLC

LMI Pembroke Landings LLC

LMI Preston Park LLC

LMI Riverbend LLC

LMI Rosemont LLC

LMI Windward Park LLC

ASN Lake Mendota Investments LLC

Archstone Champions Park LLC

Archstone Waterford Place LLC

Archstone DC Investments One LP

Archstone DC Investments Two LP

Smith Property Holdings One LP

ASN Clinton Green Member LLC

Clinton Green Holdings LLC

Clinton Green Company LLC

Clinton Green Condo LLC

Archstone Builders Incorporated

Archstone Financial Services LLC

Archstone Foundation

Archstone Management Services Incorporated

Archstone-Smith Unitholder Services LLC

ASN Technologies, Inc.

Capital Mezz LLC

Golden Spike Asset Management LLC

Golden State Mezz, LLC

 

Schedule D-3

--------------------------------------------------------------------------------


 

Panorama Insurance Ltd.

Prospector Diversified Assets LLC

Move, Inc.

Archstone Property Management LLC

ASN Multi-Family Limited Partnership

SCA — North Carolina (1) LLC

SCA — North Carolina (2) LLC

Archstone Property Management (California) Incorporated

Archstone OC/SD JV Holdings LLC

Archstone OC/SD JV LLC

OC/SD Holdings LLC

OC/SD Mezz 1 LLC

OC/SD Mezz 2 LLC

OC/SD Partners LP

Archstone Multifamily Holdings I (Parent C) GP LLC

Archstone Multifamily Holdings I (Parent C) LP

Archstone Multifamily Partners AC Funding GP LLC

Archstone Multifamily Partners AC Funding LP

Archstone Multifamily Partners C Development Investor I LLC

Archstone Multifamily Partners C Development GP LLC

Archstone Multifamily Partners C Development Investor II LLC

Archstone Multifamily Parent C Development JV LP

National Gateway REIT LLC

Archstone National Gateway CM LLC

 

Schedule D-4

--------------------------------------------------------------------------------


 

SCHEDULE E

 

ASSUMED ARCHSTONE LIABILITIES

 

This Schedule E is the same as Exhibit A of the Archstone Residual JV Term
Sheet, which is attached as Schedule O to the Buyers Agreement. Pursuant to the
Term Sheet and the Buyers Agreement, ERPOP and AVB intend to cause their
respective wholly-owned subsidiaries (the “ERP JV Subsidiary” and “AVB JV
Subsidiary,” respectively) to form Archstone Residual Joint Venture (the “Joint
Venture”).

 

Capitalized terms used but not defined herein have the meanings set forth in the
Buyers Agreement.  Certain capitalized terms used herein, as expressly noted
herein, have the meanings set forth in the Purchase Agreement.

 

This Schedule E describes the general terms and conditions applicable to the
allocation of certain litigation and other liabilities (and recoveries) that the
Buyer Parties and the Joint Venture will assume and succeed to upon the Initial
Closing (as defined in the Purchase Agreement).  The Buyer Parties acknowledge
that there may be additional pre-closing events and occurrences that are not
specifically encompassed within this Schedule and which may generate claims,
litigation, and other losses (or recoveries) after the Initial Closing.  To the
extent allocation of liability for (or of rights to recoveries for) such events
and occurrences is not dealt with by this Exhibit, the Buyer Parties will
endeavor to allocate such liability (and recoveries) in a fair and reasonable
manner.  Liabilities, claims, suits and recoveries subject to this Schedule
include (but are not limited to), and shall be allocated, as follows:

 

1.              As a general rule, the Joint Venture shall assume all
third-party claims, litigation, and other liabilities to be assumed by the Buyer
Parties pursuant to the Purchase Agreement related to pre-closing events and
occurrences, even if asserted post-closing, and all losses, liabilities,
damages, costs, expenses and fees associated therewith shall be a “JV Expense,”
meaning they will be borne 60% by the ERP JV Subsidiary and 40% by the AVB JV
Subsidiary (i.e., in accordance with their percentage interests in the Joint
Venture).  As a general rule, first-party losses arising from the pre-closing
physical condition of a particular asset shall follow the asset (and,
accordingly, shall be assumed and retained by the applicable Buyer Party that
drafted such asset), and shall not be assumed by the Joint Venture and not be a
JV Expense (except with respect to the assets that are acquired by the Joint
Venture).  There will be, however, exceptions to these rules, some of which are
described below.

 

2.              Expenses (e.g. repair costs, business interruption) incurred by
a Buyer Party in connection with a pre-closing property loss at an acquired
asset, such as a fire, water infiltration problem or construction defect, shall
initially be borne by that Buyer Party, and any post-closing insurance
reimbursement or other recovery for those expenses shall flow to that Buyer
Party, provided that, in the case of casualties that are typically covered by
insurance, after all expenses and insurance reimbursements are settled if there
remain uninsured losses (e.g., due to a deductible, an exclusion, etc.) such
uninsured losses shall be borne by the Joint Venture.  Any post-closing
reimbursements or other recoveries that relate to an expense paid pre-closing by
Enterprise, and not a Buyer Party, or which are not used to offset repair costs,
shall flow to the Joint Venture.

 

Schedule E-1

--------------------------------------------------------------------------------


 

3.              Any liabilities incurred and receivables due or recoveries made
in connection with the ordinary operation of an asset, such as those relating to
real estate taxes, utilities, operating expenses, security deposits, inspection
fees, contractor disputes, and compliance with state and local regulation and
receivables such as rents shall follow the asset (and, accordingly, shall be
assumed and retained by the applicable Buyer Party that drafted such asset), and
shall not be assumed or acquired by the Joint Venture and not be a JV Expense
(except with respect to the assets that are acquired by the Joint Venture).  As
an example, if there is a dispute with a contractor on a development site over
change orders or a dispute with the local government over building permits,
entitlements, etc. related to a specific property, that dispute will follow the
property and not be assumed by the Joint Venture (except with respect to the
assets that are acquired by the Joint Venture).

 

4.              Liabilities and recoveries related to accessibility claims
arising under the federal Fair Housing Act and Americans With Disabilities Act
or analogous federal and state statutes will follow the asset (and, accordingly,
shall be assumed and retained by the applicable Buyer Party that drafted such
asset), and shall not be assumed by the Joint Venture or be a JV Expense (except
with respect to the assets that are acquired by the Joint Venture), provided
however, that any such claim against the Joint Venture or any property or group
of properties within it shall at all times be a JV Expense.  A claim of this
nature against an acquired asset shall be considered a pre-closing claim
regardless of when asserted unless is relates to changes that a Buyer Party made
to an asset after closing.

 

5.              With respect to the pending Hermida and Heien litigation in
Massachusetts involving the Security Deposit Statute (the Mass. G.L. c. 186 Sec.
15B(1)(b) and Mass. G.L. c. 93A (the “Fee Litigation”), in which affiliates of
Enterprise are defendants, any all losses, liabilities, damages, costs, expenses
and fees shall be a JV Expense.

 

6.              All losses, liabilities, damages, costs, expenses and fees
relating to the pending Perez and Vagle class action suits in California,
involving late fees and security deposits respectively, the Blue Rock litigation
pending in New York, and the Garibay wage and hour litigation pending in
California, shall be a JV Expense.

 

7.              All losses, liabilities, damages, costs, expenses and fees
relating to environmental claims and suits relating to soil or groundwater
contamination, asbestos, and lead-based paint, regardless of when the conditions
arise or manifest themselves, will follow the asset (and, accordingly, shall be
assumed and retained by the applicable Buyer Party that drafted such asset), and
shall not be assumed by the Joint Venture and not be a JV Expense (except with
respect to the assets that are acquired by the Joint Venture), except that
losses, liabilities, damages, costs, expenses and fees relating to environmental
claims and suits based on pre-closing acts, occurrences or conditions in which
the recovery claimed or awarded to a third party or governmental agency is for
money damages, and not for remediation of soils, groundwater or other
environmental remediation or for alterations or retrofitting of existing
improvements, shall be a JV Expense.

 

8.              Without limiting the allocation to the Joint Venture of most
third party claims based on pre-closing events, whether insured or uninsured, as
provided in this Schedule, it is noted for clarification that the uninsured
portion of all General Liability claims (primarily third-party

 

Schedule E-2

--------------------------------------------------------------------------------


 

property damage and bodily injury claims) based on pre-closing events or
occurrences at an acquired asset, whether asserted pre-closing or after, shall
be a JV Expense.

 

9.              D & O claims against any of the Buyer Parties that are asserted
in securities litigation or shareholder derivative lawsuits shall be the
exclusive responsibility of the Buyer Party against whom the claim is made. 
Should a claim be made against the Joint Venture, all uninsured expenses related
to the claim shall be a JV Expense.

 

10.      All losses, liabilities, damages, costs, expenses and fees relating to
third-party mold claims and suits, whether for bodily injury or property damage,
shall be a JV Expense if and only if the claim or suit had been asserted or was
pending at closing or is asserted after the closing but involves claims or suits
brought by former residents (and otherwise shall be assumed and retained by the
applicable Buyer Party that drafted such asset) or involves an asset acquired by
the Joint Venture.  Liability for first-party property damage due to mold
conditions that existed pre-closing, including conditions that may not manifest
themselves until post-closing (e.g. replacement of windows, siding, drywall),
shall follow the asset and, accordingly, shall be assumed and retained by the
applicable Buyer Party that drafted such asset, and shall not be assumed by the
Joint Venture and not be a JV Expense (except with respect to the assets that
are acquired by the Joint Venture).

 

11.       All losses, liabilities, damages, costs, expenses and fees relating to
any eminent domain or condemnation actions pending as of the closing shall
follow the asset and, accordingly, shall be assumed and retained by the
applicable Buyer Party that drafted such asset.  Without limiting the foregoing,
all losses, liabilities, damages, costs, expenses and fees (and all compensation
and recoveries) related to the permanent and temporary easements required for
the construction of infrastructure for a Second Avenue Subway Project at The
Carmargue Apartments shall follow the asset and, accordingly, shall be assumed
and retained by the applicable Buyer Party that drafted such asset.

 

12.       All losses, liabilities, damages, costs, expenses and fees incurred
and recoveries received in connection with a development project or land parcel
acquired by one or the other of the Buyer Parties (e.g., taxes, insurance,
construction costs, litigation, fees, and penalties) shall follow the asset and,
accordingly, shall be assumed and retained by the applicable Buyer Party that
drafted such asset, and shall not be assumed by the Joint Venture and not be a
JV Expense (except with respect to the assets that are acquired by the Joint
Venture).

 

13.       Other litigation recoveries, by way of claim, counterclaim, fee award
or otherwise, shall be allocated in the same manner as the liabilities described
above are allocated, provided, however that any recoveries in connection with
the Archstone Westbury (n/k/a Meadowbrook Crossing) mold litigation, whether
from insurers, contractors or others, shall flow to the Joint Venture, and all
expenses incurred in connection therewith shall be a JV Expense.

 

14.       [Reserved]

 

15.       The Joint Venture (or applicable subsidiary) shall assume the
responsibility to pay obligations under Enterprise’s “Development Incentive
Plan” except to the extent that the

 

Schedule E-3

--------------------------------------------------------------------------------


 

Buyer Parties agree prior to the Initial Closing to allocate payments under such
plan that vest post-Closing to the Buyer Party whose development triggers the
vesting.

 

16.       The Joint Venture (or applicable subsidiary) shall acquire its
interests in the underlying assets of the Joint Venture subject to applicable
debt if any, including, without limitation, the German line of credit.

 

17.       Unless paid by the Buyer Parties in accordance with their respective
Proportionate Shares in accordance with the Buyers Agreement, all transfer taxes
(and related post-closing legal costs incurred in connection with the pursuit or
defense of claims relating to the application to the transactions under the
Purchase Agreement of the preemption of local transfer taxes arising under the
Bankruptcy Code) shall be a JV Expense (regardless of whether the underlying
property or interests to which the transfer taxes or claims relate is to be
acquired by the Joint Venture, acquired directly by a Buyer Party or its
affiliates, or acquired by Legacy Holdings Joint Venture).

 

18.      All losses, liabilities, damages, costs, expenses and fees incurred in
connection with brokerage disputes with respect to assets and interests to be
acquired pursuant to the Purchase Agreement (regardless of whether the
underlying property or interests are to be acquired by the Joint Venture,
acquired directly by one of the Buyer Parties or their affiliates, or acquired
by Legacy Holdings JV, as more fully provided in the Buyers Agreement), relating
to acts or events prior to the closing, shall be assumed by the Joint Venture
and shall be a JV Expense, provided that losses, liabilities, damages, costs,
expenses and fees incurred in connection with brokerage disputes involving
claims for commissions that are earned in connection with the execution or
commencement of, or exercise of extension or other rights under, leases shall be
allocated such that the portion of such claims that are attributable to rents
payable under the applicable lease prior to the closing shall be a JV Expense,
and the portion of such claims that are attributable to rents payable under the
applicable lease following the closing shall follow the asset and, accordingly,
shall be assumed and retained by the applicable Buyer Party that drafted such
asset, and shall not be assumed by the Joint Venture and not be a JV Expense
(except with respect to the assets that are acquired by the Joint Venture).

 

19.       Buyer Claims provided for in Section 5.6 of the Buyers Agreement may
be asserted (and recoveries on account thereof shall be allocated) as provided
in said Section 5.6.

 

20.       The liabilities (and rights) to be assumed and acquired by the Joint
Venture (or any applicable subsidiary thereof acquired pursuant to the Purchase
Agreement) shall include certain Office Leases (as defined in the Term Sheet,
and further addressed in Section 6.3 of the Buyers Agreement), subject to the
terms of the Buyers Agreement and the Governance Documents pursuant to which the
Buyer Parties will have certain rights to assume, or sublease premises under,
leases of office space that are acquired pursuant to the Purchase Agreement.

 

21.       The liabilities to be assumed by the Joint Venture shall also include
the liabilities included within “Other Liabilities” on Jupiter’s 9/30/2012
balance sheet, except to the extent that any of such liabilities are
specifically allocated to one of the Buyer Parties pursuant to any of the other
provisions of this Schedule.

 

Schedule E-4

--------------------------------------------------------------------------------


 

22.       Costs of enforcement/collection that relate to the recovery or
attempted recovery of any particular claim allocated pursuant to this Schedule,
and costs of defenses that are incurred in connection with any specific
liability allocated pursuant to this Schedule, shall be borne consistently with
the allocation of the underlying claim or liability with respect to which such
costs have been incurred.

 

23.       The liabilities to be assumed by the Joint Venture shall include any
“naked” interest rate swap obligations that are not unwound by the Seller prior
to the closing.

 

24.       The liabilities to be assumed by the Joint Venture shall include
liabilities with respect to the prevailing wage claims relating to the
CityCenter DC project, but if and when either Buyer Party elects to acquire the
CityCenter DC project from the Joint Venture, the parties would agree upon a
reasonable arrangement for liabilities/recoveries at that time.

 

25.       In situations where a JV Member acquires a property from the Joint
Venture following the closing, the parties would agree upon a reasonable
arrangement for the allocation of the liabilities and recoveries described in
this Schedule related to that property that the JV Member would assume or
succeed to, and the liabilities and recoveries that the Joint Venture would
retain.

 

26.       The Governance Documents (as defined in the Term Sheet) for the Joint
Venture shall include provisions addressing the administration, management and
resolution of the liabilities and claims assumed and acquired by the Joint
Venture.  Pursuant to the Governance Documents, the Joint Venture will develop
“Approved Business Plans” (as defined in the Term Sheet) for the management and
resolution of litigation matters and liabilities and the pursuit of claims, the
costs, liabilities and/or recoveries with respect to which are a JV Expense.  If
not developed prior to the Initial Closing, the Buyer Parties intend to discuss
and agree upon these Approved Business Plans during the 90 day period following
the execution of the Buyers Agreement.  Pursuant to the Governance Documents ERP
JV Subsidiary will be delegated “Administrative Lead Member” (as defined in the
Term Sheet) with respect to the implementation of the Approved Business Plans
relating thereto, provided that AVB JV Subsidiary shall have approval rights
over any material settlements of any such litigation matters, liabilities or
claims, and ERP JV Subsidiary shall be entitled to a mutually agreed-upon fee
from the Joint Venture to cover its costs in connection with the administration
of such matters.  The Buyer Parties intend these provisions of the Governance
Documents to incorporate a process for the fair, efficient and cost-effective
management, including decision-making, of the claims and litigation subject to
this Schedule.

 

Schedule E-5

--------------------------------------------------------------------------------


 

SCHEDULE F

 

[Reserved]

 

Schedule F-1

--------------------------------------------------------------------------------


 

SCHEDULE G

 

MEMBERS, CAPITAL CONTRIBUTIONS, AND PROPORTIONATE SHARES
(As of February 27, 2013)

 

Member Name and
Address

 

Capital Contribution

 

Proportionate Share

 

AVB Development Transactions, Inc.
671 N. Glebe Road
Suite 800
Arlington, VA 22203

 

$

61,042,000

 

40

%

EQR-Residual JV Member, LLC
Two N. Riverside Plaza
Suite 400
Chicago, Illinois 60606

 

$

91,563,000

 

60

%

TOTALS

 

$

152,605,000

 

100

%

 

Schedule G-1

--------------------------------------------------------------------------------


 

SCHEDULE H

 

[Reserved]

 

Schedule H-1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

[Reserved]

 

Schedule I-1

--------------------------------------------------------------------------------


 

SCHEDULE J

 

GERMANY I PORTFOLIO

 

1.              DeWAG 1. Objektgesellschaft mbH

 

2.              DeWAG 2. Objektgesellschaft mbH

 

3.              DeWAG 3. Objektgesellschaft mbH

 

4.              DeWAG 4. Objektgesellschaft mbH

 

5.              DeWAG 9. Objektgesellschaft B.V.

 

6.              DeWAG 10. Objektgesellschaft B.V.

 

7.              DeWAG 11. Objektgesellschaft B.V.

 

8.              DeWAG 14. Objektgesellschaft B.V.

 

9.              DeWAG 15. Objektgesellschaft B.V.

 

10.       DeWAG 16. Objektgesellschaft B.V.

 

11.       DeWAG 17. Objektgesellschaft B.V.

 

12.       DeWAG 18. Objektgesellschaft B.V.

 

13.       DeWAG 19. Objektgesellschaft B.V.

 

14.       DeWAG 20. Objektgesellschaft B.V.

 

15.       DeWAG 21. Objektgesellschaft B.V.

 

16.       DeWAG 22. Objektgesellschaft B.V.

 

17.       DeWAG 23. Objektgesellschaft B.V.

 

18.       DeWAG 24. Objektgesellschaft B.V.

 

19.       DeWAG 25. Objektgesellschaft B.V.

 

20.       DeWAG 11. Objektgesellschaft B.V.

 

21.       DeWAG JV Holdings 1 B.V.

 

22.       Archstone Deutsche RE Holding GmbH

 

23.       DeWAG Objektgesellschaft II-1 B.V.

 

24.       DeWAG Objektgesellschaft II-2 B.V.

 

Schedule J-1

--------------------------------------------------------------------------------


 

SCHEDULE K

 

HARLEM PARCEL C

 

The Harlem Parcel C Asset is located in the East Harlem section of the Borough
of Manhattan in the City of New York between East 125th Street and East
127th Street, and between Second and Third Avenues.

 

Schedule K-1

--------------------------------------------------------------------------------


 

SCHEDULE L

 

INITIAL BUSINESS PLANS

 

(To be attached following the closing, pursuant to

the terms of the limited liability company agreement)

 

Schedule L-1

--------------------------------------------------------------------------------


 

SCHEDULE M

 

LAKE MENDOTA PORTFOLIO

 

1.        Archstone Yorba Linda

 

2.        Archstone Pembroke Landing

 

3.        Archstone Cheshire Bridge

 

4.        Archstone Windward

 

5.        Archstone Preston Park

 

6.        Archstone at MacArthur

 

Schedule M-1

--------------------------------------------------------------------------------


 

SCHEDULE N

 

LAND OPTION TAKE-OUT PRICE

 

AVB Drafted Land Option

 

Value ($ in
thousands)

 

8th & Harrison

 

1,664

 

Harlem – 125th Street Parcel B West(2)

 

180

 

 

EQR Drafted Land Option

 

Value ($ in
thousands)

 

Huntington Beach at Edinger

 

769

 

 

--------------------------------------------------------------------------------

(2)  East Harlem — 125th Street Parcel B West and Parcel C may only be
transferred together.

 

Schedule N-1

--------------------------------------------------------------------------------


 

SCHEDULE O

 

[Reserved]

 

Schedule O-1

--------------------------------------------------------------------------------


 

SCHEDULE P

 

CERTAIN MISCELLANEOUS ARCHSTONE ASSETS

 

The following listed herein are receivables called “Hope Notes”:

 

1.              Saratoga. Receivable arising from a mezzanine loan made by
Capital Mezz LLC to RWN-Saratoga Court Holdings, LLC, and terms of an Amended
and Restated Forbearance Agreement dated November 30, 2010.

 

2.              La Brea. Receivable arising from agreements by Archstone
Multifamily Holdings I (Development Borrower Pledgor), LP, as
successor-in-interest to Ameriton Properties Incorporated, pursuant to the
Limited Liability Company Agreement for La Brea Gateway LLC, dated August 19,
2004, as amended by First Amendment thereto, dated June 4, 2009, and Second
Amendment thereto, dated January 1, 2010.

 

Schedule P-1

--------------------------------------------------------------------------------


 

SCHEDULE Q

 

NATIONAL GATEWAY ASSETS

 

1.                                National Gateway Phase I — Parcel 5A - located
in Arlington, Virginia, and bounded by Jefferson Davis Highway, Crystal Drive
and Potomac Avenue.

 

2.                                National Gateway Phase II — Parcels 9A and 14
— located in Arlington, Virginia, and bounded by Jefferson Davis Highway,
Crystal Drive and Potomac Avenue.

 

Schedule Q-1

--------------------------------------------------------------------------------


 

SCHEDULE R

 

[Reserved]

 

Schedule R-1

--------------------------------------------------------------------------------


 

SCHEDULE S

 

OFFICE LEASES

 

1.  Lease dated March 12, 2004, executed by and between Archstone-Smith and
Regency Plaza International, Inc., for a property located at 2350 Mission
College Blvd., Suite 1140, Santa Clara, California.

 

2.  Lease dated September 30, 2006, executed by and between Archstone-Smith
Operating Trust and Green 1250 Broadway Owner LLC, for a property located at
1250 Broadway, 12th Floor, New York, New York.

 

Schedule S-1

--------------------------------------------------------------------------------


 

SCHEDULE T

 

TAXES; ALLOCATIONS; RELATED MATTERS

 

A.                                    Target Allocations.

 

After application of Section B of this Schedule T, any remaining items of
Profits and Losses shall be allocated among the Members and to their Capital
Accounts so as to cause the balance of each Member’s Economic Capital Account to
be as nearly equal to such Member’s Target Balance as possible.

 

B.                                    Regulatory Allocations and other
Allocation Rules.

 

Notwithstanding anything in the Agreement to the contrary, the following special
allocations shall be made as follows, and, as appropriate, in the following
order:

 

(1)                                 Items of Company loss and deduction
otherwise allocable to an Member hereunder that would cause such Member
(hereinafter, a “Restricted Holder”) to have a deficit balance in his or her or
its Adjusted Capital Account, or would increase the deficit balance in his or
her or its Adjusted Capital Account, as of the end of the Fiscal Year to which
such items relate shall not be allocated to such Restricted Holder.

 

(2)                                 If there is a net decrease in Company
Minimum Gain for any Fiscal Year (except as a result of conversion or
refinancing of Company indebtedness, certain capital contributions or
revaluation of the Company’s property as further outlined in Treasury Regulation
Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Member shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to that Member’s share of the net decrease
in Company Minimum Gain.  The items to be so allocated shall be determined in
accordance with Treasury Regulations Section 1.704-2(f).  This Section B(2) is
intended to comply with the minimum gain chargeback requirement in said
Section of the Treasury Regulations and shall be interpreted consistently
therewith.  Allocations pursuant to this Section B(2) shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant hereto.

 

(3)                                 If there is a net decrease in Minimum Gain
Attributable to Member Nonrecourse Debt during any Fiscal Year (other than due
to the conversion, refinancing or other change in the debt instrument causing it
to become partially or wholly nonrecourse, certain capital contributions, or
certain reevaluations of the Company’s property as further outlined in Treasury
Regulations Section 1.704-2(i)(4)), each Member shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to that Member’s share of the net decrease in the
Minimum Gain Attributable to Member Nonrecourse Debt.  The items to be so
allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(i)(4) and (j)(2).  This Section B(3) is intended to comply with
the minimum gain chargeback requirement with respect to Member Nonrecourse Debt
contained in said Section of the Treasury Regulations and shall be interpreted
consistently therewith.  Allocations pursuant to this Section B(3) shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant hereto.

 

Schedule T-1

--------------------------------------------------------------------------------


 

(4)                                 In the event an Member unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such Member has an Adjusted
Capital Account Deficit, items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate the
Adjusted Capital Account Deficit as quickly as possible.  This Section B(4) is
intended to constitute a “qualified income offset” under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(5)                                 Nonrecourse Deductions for any Fiscal Year
or other applicable period shall be allocated to the Members in accordance with
their Proportionate Share, but only as permitted by the Treasury Regulations.

 

(6)                                 Member Nonrecourse Deductions for any Fiscal
Year or other applicable period shall be specially allocated to the Member that
bears the economic risk of loss for the debt (i.e., the Member Nonrecourse Debt)
in respect of which such Member Nonrecourse Deductions are attributable (as
determined under Treasury Regulations Section 1.704-2(b)(4) and (i)(1)).

 

(7)                                 Allocations to Members whose interests vary
during a year by reason of transfer, redemption, admission, capital
contributions, or otherwise, shall be made as determined by the Management
Committee in accordance with permissible methods under Code Section 706.

 

C.                                    Tax Allocations.

 

(1)                                 Subject to Section C(2), items of income,
gain, loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Members on the same
basis as their respective book items, as provided in Sections A and B.

 

(2)                                 If any Company property is subject to Code
Section 704(c) or is reflected in the Capital Accounts of the Members and on the
books of the Company at a value that differs from the adjusted tax basis of such
property, then the Tax Items with respect to such property shall, in accordance
with the requirements of Treasury Regulations Section 1.704-1(b)(4)(i), be
shared among the Members in a manner that takes account of the variation between
the adjusted tax basis of the applicable property and its value in the same
manner as variations between the adjusted tax basis and fair market value of
property contributed to the Company are taken into account in determining the
Members’ share of Tax Items under Code Section 704(c).  The Management Committee
is authorized to choose any reasonable method permitted by the Treasury
Regulations pursuant to Code Section 704(c), including the “remedial allocation”
method, the “curative” method and the “traditional” method.

 

(3)                                 Pursuant to Treasury Regulations
Section 1.752-3, each Member’s interest in Company profits, for purposes of
determining such Member’s shares of excess “nonrecourse liabilities” for such
purpose shall be that Member’s Proportionate Share.

 

(4)                                 Any payment of foreign tax that may be
creditable against any Member’s United States federal income tax liability shall
be allocated to the Members in a manner reasonably determined by the Management
Committee and in accordance with Treasury Regulation 1.704-1(b)(4)(viii).  Other
tax credits shall be allocated to the Members in a manner reasonably determined
by the Management Committee.

 

Schedule T-2

--------------------------------------------------------------------------------


 

(5)                                 The Members are aware of the income tax
consequences of the allocations made by this Agreement and shall report their
shares of Profits and Losses and other items of Company, gross income, gain,
loss and deduction for income tax purposes consistently with this Agreement.

 

D.                                    Tax Classification.

 

It is the intent of the Members that the Company shall always be operated in a
manner consistent with its treatment as a “partnership” for federal, state and
local income and franchise tax purposes.  In accordance therewith, (a) no Member
shall file any election with any taxing authority to have the Company treated
otherwise, and (b) each Member hereby represents, covenants, and warrants that
it shall not maintain a position inconsistent with such treatment.  The
Management Committee shall, except as otherwise required by applicable law,
(i) not cause or permit the Company to elect (A) to be excluded from the
provisions of Subchapter K of the Code, or (B) to be treated as a corporation or
an association taxable as a corporation for any tax purposes; (ii) cause the
Company to make any election reasonably determined to be necessary or
appropriate in order to ensure the treatment of the Company as a partnership for
all tax purposes; (iii) cause the Company to file any required tax returns in a
manner consistent with its treatment as a partnership for tax purposes; and
(iv) not take any action or cause any officer or agent or representative of the
Company to take any action that would be inconsistent with the treatment of the
Company as a partnership for such purposes.

 

E.                                     [Reserved.]

 

F.                                      Additional Tax Matters.

 

(1)                                 The Tax Matters Member shall be the sole
signatory to any federal, state, local and foreign tax on behalf of the Company,
except to the extent any other Person is required by law to also sign such
returns.

 

(2)                                 The Tax Matters Partner shall take no action
in such capacity without the authorization or consent of the other Members,
other than (after reasonable notice to the other Member) such action as the Tax
Matters Partner may be required to take by applicable law.  The Tax Matters
Partner shall comply with the responsibilities outlined in Sections 6222 through
6232 of the Code.

 

(3)                                 The Tax Matters Partner shall not enter into
any extension of the period of limitations for making assessments on behalf of
the Members without first obtaining the written consent of each Member.

 

(4)                                 The Tax Matters Partner shall not bind the
Company to a settlement agreement without obtaining the written concurrence of
the other Members.  For purposes of this Section F(4), the term “settlement
agreement” shall include a settlement agreement at either an administrative or
judicial level.  Any Member that enters into a settlement agreement with respect
to any Company items (within the meaning of Section 6231(a)(3) of the Code)
shall

 

Schedule T-3

--------------------------------------------------------------------------------


 

notify the other Members of such settlement agreement and its terms within
ninety (90) calendar days after the date of settlement.

 

(5)                                 The provisions of this Section F shall
survive the termination of the Company or the termination of any Member’s
interest in the Company and shall remain binding on the Members (with respect to
the period of time during which such Person is a Member) for a period of time
necessary to resolve with the Internal Revenue Service or the United States
Department of the Treasury any and all matters regarding the United States
federal income taxation of the Company.

 

(6)                                 The Tax Matters Partner, in its capacity as
the Tax Matters Partner, shall be reimbursed by the Company for any third party
out-of-pocket costs and expenses reasonably incurred by it in the performance of
its duties as Tax Matters Partner.  No Member shall be reimbursed by the Company
for any costs and expenses incurred by such Member in pursuing on its own behalf
any of its rights to file petitions, seek judicial review, etc. under this
Section F or in participating in Company-level administrative or judicial tax
proceedings unless the other Member, in its sole discretion, agrees to such
reimbursement.

 

(7)                                 During any Company income tax audit or other
income tax controversy with any governmental agency, the Tax Matters Partner
shall keep the Members informed of all material facts and developments on a
reasonably prompt basis.  Prompt notice shall be given to the Members upon
receipt of advice that the Internal Revenue Service or other taxing authority
intends to examine any income tax return, or records or books of the Company.

 

(8)                                 The cost of any adjustments to all Members
and the cost of any resulting audits or adjustments of Members shall be borne
solely by the Members without reimbursement by the Company.

 

Schedule T-4

--------------------------------------------------------------------------------


 

SCHEDULE U

 

EXISTING GUARANTY OBLIGATIONS OF

MEMBERS, PARENTS AND AFFILIATES

 

(To be attached following the closing, pursuant to
the terms of the limited liability company agreement)

 

Schedule U-1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

INSURANCE PROGRAM

 

(Unless attached hereto, to be attached following the closing,
pursuant to the terms of the limited liability company agreement)

 

Schedule V-1

--------------------------------------------------------------------------------


 

SCHEDULE W

 

FEES

 

[To be attached following the closing, pursuant to
the terms of the limited liability company agreement]

 

Schedule W-1

--------------------------------------------------------------------------------


 

SCHEDULE X

 

[Reserved]

 

Schedule X-1

--------------------------------------------------------------------------------


 

SCHEDULE Y

 

ADDRESSES FOR NOTICES TO THE MEMBERS

 

If to AVB Member, to:

 

AvalonBay Communities, Inc.
671 N. Glebe Road, Suite 800
Arlington, VA 22203

Facsimile No.: (703) 329-4830

Attention: Kevin P. O’Shea

 

with a copy (which shall not constitute notice) to:

 

AvalonBay Communities, Inc.
671 N. Glebe Road, Suite 800
Arlington, VA 22203

Facsimile No.: (703) 329-4830

Attention: Edward M. Schulman

 

and to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Facsimile No.: (617) 523-1231

Attention:  Craig C. Todaro

 

If to EQR Member, to:

 

Equity Residential

Two N. Riverside Plaza, Suite 400

Chicago, Illinois  60606

Facsimile No.:  (312) 526-9252
Attention:  Mark Parrell, EVP and Chief Financial Officer

 

with copies (which shall not constitute notice) to:

 

Equity Residential

Two N. Riverside Plaza, Suite 400

Chicago, Illinois  60606

Facsimile No.: (312) 526-0680

Attention:  Bruce Strohm, EVP and General Counsel

 

Schedule Y-1

--------------------------------------------------------------------------------


 

and to:

 

Hogan Lovells US LLP

555 13th Street, NW

Washington, DC 20004

Facsimile No.: (202) 637-5910

Attention:                 J. Warren Gorrell, Jr.

Bruce W. Gilchrist

 

and to:

 

Morrison & Foerster LLP
2000 Pennsylvania Avenue, NW
Washington, DC 20006
Facsimile No.: (202) 785-7522
Attention:  David P. Slotkin

 

and to:

 

Morrison & Foerster LLP
555 West Fifth Street

Los Angeles, CA  90013-1024

Facsimile No.:  (213) 892-5454

Attention:  Thomas R. Fileti

 

Schedule Y-2

--------------------------------------------------------------------------------


 

SCHEDULE Z

 

ALLOCATION OF RESPONSIBILITIES/FUNCTIONS
TO DESIGNATED MANAGERS

 

(Attached)

 

Schedule Z-1

--------------------------------------------------------------------------------


 

Archstone Acquisition

AVB/EQR - Transition Issues/Wind-Down List

Updated February 25, 2013

 

 

 

 

 

Follow

 

Owner

Area/Issue

 

Items to be considered--as applicable

 

Properties

 

EQR

 

AVB

 

 

 

 

 

 

 

 

 

Risk Management (GL, WC, property)

 

Manage claims for preclose period and parking lot coverage and claims

 

X

 

X

 

X

Corporate Maintenance

 

File doing business qualifications where needed; file annual statements with
applicable Secretary of State; maintain minute book, member list and
organizational documents

 

N

 

X

 

 

Legal

 

Manage litigation claims for preclose period (includes and not limited to
property, employment)

 

N

 

X

 

 

Office Leases

 

Includes lease terms or sublets, sale of office furniture, etc.

 

N

 

X

 

 

Benefit Plans

 

401(k) - administration for wind-down, transition and parking lot JV

 

N

 

 

 

X

 

 

COBRA - administration for wind-down, transition and parking lot JV

 

N

 

X

 

 

Federal, State and franchise tax

 

Manage oversight of 2012 and 2013 stub period tax returns - to be prepared by
ASN

 

N

 

X

 

 

See more detail below for services

 

Manage historical audits/litigation/issues

 

N

 

X

 

 

 

 

2013 and future tax returns for parking lot JV and tax protection JV

 

N

 

X

 

 

Books and Records, JV-Level Reporting

 

maintain accounting and contractual records; “umbrella” quarterly and annual
reporting for parking lot JV

 

N

 

 

 

X

Germany Operational oversight

 

Management oversight of ASN European business, including fund team, DeWag,
legal, financing and accounting

 

Y

 

X

 

 

Manage JV Parking lot accounting

 

Germany - accounting, reporting, tax returns

 

N

 

X

 

 

 

 

SWIB - accounting, reporting, tax returns

 

Y

 

 

 

X

 

 

Development - National Gateway, Harlem

 

Y

 

 

 

X

 

 

Transition accounting - payroll and other compensation, cash
receipts/disbursements, etc.

 

N

 

 

 

X

 

 

Other - liabilities (coordination with legal, risk, etc.), consolidation, etc.

 

N

 

 

 

X

Cash management/oversight See further detail below

 

Provide oversight over cash receipts post-close (collect and distribute)

 

Y

 

 

 

X

 

(lead admin members handle cash management for JVs they handle (i.e. AVB - SWIB)

 

 

Provide oversight of disbursements (A/P and wire transfers) post-close

 

Y

 

 

 

 

X

 

 

 

Provide cash forecasts and funding requirements post-close

 

Y

 

 

 

X

 

 

Maintain/wind-down bank accounts

 

Y

 

 

 

X

Payroll and HR related items

 

Employment claims/issues for termed/former employees/ employee verification -
pkg lot and disposed only

 

Y

 

 

 

X

 

 

Filing of 2012 ASN W-2s (to be done by ASN)

 

N

 

 

 

X

 

 

Filing of 2013 ASN W-2s (to be done by ASN)

 

N

 

 

 

X

 

 

Escheatment of Payroll

 

N

 

 

 

X

Real Estate tax claims

 

Management of appeals/questions/issues regarding disposed and parking lot assets

 

Y

 

 

 

X

 

--------------------------------------------------------------------------------


 

 

 

 

 

Follow

 

Owner

Area/Issue

 

Items to be considered--as applicable

 

Properties

 

EQR

 

AVB

Accounts payable related items

 

Sales and use taxes - filing requirements to go with property (to be done by
ASN) - pkg lot and disposed (if not done by ASN) only

 

Y

 

 

 

X

 

 

2013 1099’s (to be done by ASN) - pkg lot and disposed (if not done by ASN) only

 

Y

 

 

 

X

 

 

A/P historical vendor questions - questions will follow the property - pkg lot
and disposed only

 

Y

 

 

 

X

 

 

Manage any vendor rebates

 

Y

 

 

 

X

 

 

Escheatment of Accounts payable preclose period

 

Y

 

 

 

X

Collections of resident accounts

 

Collections of resident accounts (follow the  property) pkg lot and disposed
only

 

X

 

 

 

X

 

More detail on tax services  -

***management/oversight of, and assistance as needed with, the completion of tax
return compliance obligations by the Archstone personnel for the 2012 tax year
and short period ending with our closing in 2013

 

· negotiation and approval of services and expenses contracted with
vendors/consultants

· regular communication and decision-making related to notices and assessments
from taxing authorities

· provision of support for audits

· tax related services relative to the tax protection joint venture and Germany

· general consulting relative to transition and integration matters (ie.
Software/IT, Data migration, historical files and storage, etc.).

 

Further detail re Cash Management/Bank Accounts:

 

THE GENERAL RESIDUAL JV BANK ACCOUNT  WILL COME UNDER THE “CASH MANAGEMENT”
OVERSIGHT TO BE PROVIDED BY AVB, WITH 2 CHECK SIGNERS FROM EACH OF AVB & EQR.  
THERE WILL BE SOME ADDITIONAL DETAIL TO BE WORKED OUT ON WIRE AUTHORIZATION
PROTOCOL WHERE MUTUAL APPROVAL NECESSARY FOR WIRES OF A CERTAIN SIZE (OTHER THAN
REPETITIVE PAYMENTS AFTER APPROVAL OF INITIAL WIRE).

 

--------------------------------------------------------------------------------


 

SCHEDULE AA

 

CERTAIN AUTHORIZED DOCUMENTS

 

1.              Consent to Transfer and Release Agreement for 101 West End

 

2.              Consent to Transfer and Release Agreement for Chelsea

 

3.              Consent to Transfer and Release Agreement for Foundry

 

4.              Consent to Transfer and Release Agreement for Sonoma

 

5.              Trademark Assignment Agreement

 

6.              Documents on attached list if any.

 

Schedule AA-1

--------------------------------------------------------------------------------